Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 1 of 227 PageID #:231




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

  AS CORP INC., EMILIJAN               )
  ASENTIC on behalf of themselves and  )
  those similarly situated and derivatively on
                                       )
  behalf of COMPASS SPECIALTY          )
  INSURANCE RISK RETENTION GROUP,      )
  INC.                                 )
                      Plaintiffs,      ) JURY DEMANDED
  v.                                   )
                                       )
  MGR EXPRESS INC.;COMPASS FUEL INC.) Civil Case No. 20-CV-06233
  COMPASS INSURANCE GROUP INC.;MGR)
  FREIGHT SYSTEM INC.; BERANE INC.; )
  COMPASS LEASE LLC; RD LOGISTICS      )
  INC.; COMPASS MANAGEMENT INC.;       )
  COMPASS FUNDING SOLUTIONS LLC; )
  COMPASS HOLDING LLC; COMPASS         )
  EQUIPMENT FINANCE LLC; COMPASS )
  AUTO LEASE LLC; COMPASS TRUCK        )
  SALES LLC; DANNY TRANS. INC.;        )
  COMPASS INSURANCE COMPANY;           )
  COMPASS REAL ESTATE HOLDING LLC; )
  MGR EXPEDITED INC.; RD EXPEDITED )
  INC.; MGR TRUCK SALE INC.; MGR       )
  LEASE LLC; MGR TRUCK REPAIR INC. )
  WILLOWBROOK 2012 LLC; NAPLES013 )
  LLC; MGR AUTO LEASE LLC; COMPASS )
  TRUCK RENTAL AND LEASING LLC;        )
  COMPASS PAYMENT SERVICES LLC;        )
  PLAINFIELD 014 LLC F/K/A MGR 014 LLC;)
  MGR TRUCK RENTAL LLC; MGR            )
  FINANCE LLC; COMPASS SPECIALTY       )
  INSURANCE RISK RETENTION GROUP )
  INC.; WOLF VENTURES LLC; MGR         )
  MANAGEMENT 015 LLC; MGR FREIGHT )
  LLC; MGR EXPEDITED 1 LLC; MGR IL     )
  PROPERTIES LLC; MGR IL PROPERTIES )
  2 LLC; COMPASS FINANCIAL HOLDING )
  GROUP LLC; COMPASS CAPITAL           )
  MANAGEMENT GROUP LLC; ST. PETE       )
  2016 LLC; MGR 017 LLC; MGR 016 LLC   )
  COMPASS LOGISTICS LLC; RD EXPRESS )

                                        1
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 2 of 227 PageID #:232




      LLC; MGR TRANSPORTATION LLC      )
      MGR EXPRESS LLC; MGR EXPEDITED   )
      LLC; COMPASS LOGISTICS HOLDING   )
      LLC; BERANE LEASE INC.;          )
      SMARTBOARD LLC; COMPASS UNITED )
      SOCCER CLUB LLC; MGR HOLDING LLC )
      COMPASS ARENA LLC; INTERNATIONAL )
      TRUCKING ASSOCIATION LLC;        )
      COMPASS MANAGEMENT LLC; CITADEL )
      RISK MANAGEMENT INC.; CITADEL    )
      RISK SERVICES INC.; PILOT TRAVEL )
      CENTERS D/B/A PILOT FLYING J;    )
      CAPTIVE PLANNING ASSOCIATES      )
      LLC; RADOJICA DOBRASINOVIC;      )
      RADOMIR DOBRASINOVIC; RADOVAN    )
      "ROY" DOBRASINOVIC; ANA          )
      ALEKSANDROVSKA; ARNOLD CURTIS; )
      ANGELIA DEMKOVIC; DALIBORKA      )
      SAVOVIC; ARLEESIA MCDONALD; VLAD )
      KOSTIK; JELENA DOBRASINOVIC;     )
      THOMAS MILOWSKI                  )
                                       )
                     Defendants        )

                             VERIFIED COMPLAINT

      Plaintiffs AS CORP INC. and EMILIJAN ASENTIC through counsel SHAH

LEGAL REPRESENTATION bring claims against the defendants captioned, as

follows:

                                NATURE OF CASE

      1.     This is an action on behalf of the plaintiffs and their representative

classes and subclasses against Roy Dobrasinovic, Radomir Dobrasinovic, Radojica

Dobrasinovic (“the Dobrasinovic brothers”), and their entities and affiliates which

operate as the ​de facto​ Dobrasinovic Brother One Stop Center (“DB1SC”) and

against the ​de jure ​Compass One Stop Center (“C1SC”), and against Compass



                                              2
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 3 of 227 PageID #:233




Specialty Insurance RRG (“CSI RRG”), which in coordination and cooperation with

other defendants captioned have committed and are commiting seriously criminal,

fraudulent, and unlawful activities which have financially destroyed and victimized

counterparties to the DB1SC, C1SC, and shareholders of the CSI RRG.

                                  JURISDICTION

      2.     The U.S. District Court for the Northern District of Illinois has

jurisdiction pursuant to 28 U.S.C. §§ 1331 & 1367 as the Complaint is a civil action

arising under the laws of the United States and presents supplemental jurisdiction

to related claims involved in the same case and controversy.

      3.     Pursuant to 28 U.S.C. § 1391 (b)(1)&(2) venue is appropriate in the

Northern District of Illinois.

                                   THE PARTIES

                           Emilijan Asentic & AS Corp Inc.

      4.     AS Corp Inc. is an Illinois corporation, with President Emilijan

Asentic, located at 8155 Ogden Ave. #18, Lyons, IL 60534-1173. Previously, the

company also conducted operations out of 13520 S. Budler Road, Plainfield IL.

      5.     Emilijan Asentic presently resides in Melbourne, FL.

                          The Dobrasinovic Brothers’ Entities

      6.     MGR Express Inc. lists its Principal as Radomir Dobrasinovic, 5947 S.

Kensington, Countryside, IL 60525 and additional address as 7665 W. Lawndale,

Summit, IL 60501. The entity was formed in IL and when last checked has a status




                                              3
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 4 of 227 PageID #:234




listed as “Not Good Standing.” The entity’s registered agent is listed as Srejovic

Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL 60018.

      7.     Compass Fuel Inc. lists its Principal as Roy Dobrasinovic, 15W580 N.

Frontage Rd., Burr Ridge, IL 60527 and additional address as 15W580 N. Frontage

Rd., Burr Ridge, IL 60527. The entity was formed in IL and when last checked has

a status listed as “Active.” The entity’s registered agent is listed as Arleesia

McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      8.     Compass Insurance Group Inc. lists its Principal as Roy Dobrasinovic,

115 55th St., 4th Fl., Clarendon Hills, IL 60514 and additional address as 115 W.

55th St., Suite 201, Clarendon Hills, IL 60514. The entity was formed in IL and

when last checked has a status listed as “Active.” The entity’s registered agent is

listed as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      9.     MGR Freight System Inc. lists its Principal as Radomir Dobrasinovic,

5947 S. Kensington, Countryside, IL 60525 and additional address as 500 W.

Plainfield Rd., Countryside, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Active.” The entity’s registered agent is listed as

Srejovic Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL

60018.

      10.    Berane Inc. lists its Principal as Radojica Dobrasinovic, 640 61st St.,

Countryside, IL 60525 and additional address as 640 61st Pl., La Grange, IL 60525.

The entity was formed in IL and when last checked has a status listed as “Active.”




                                               4
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 5 of 227 PageID #:235




The entity’s registered agent is listed as Srejovic Accounting Services, LLC, 2340 S.

River Rd. Suite 208, Des Plaines, IL 60018.

      11.    Compass Lease LLC lists its Principal as Compass Management Inc.,

15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional address as 5150 W.

Lawndale Ave., McCook, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Active.” The entity’s registered agent is listed as

Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      12.    RD Logistics Inc. lists its Principal as Radomir Dobrasinovic, 500 W.

Plainfield Rd., Countryside, IL 60525 and additional address as 500 W. Plainfield

Rd., 2nd Fl., Countryside, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Active.” The entity’s registered agent is listed as

Srejovic Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL

60018.

      13.    Compass Management Inc. lists its Principal as Roy Dobrasinovic,

15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional address as 15W580

N. Frontage Rd., Burr Ridge, IL 60527. The entity was formed in IL and when last

checked has a status listed as “Conversion.” The entity’s registered agent is listed

as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      14.    Compass Funding Solutions LLC lists its Principal as Compass Capital

Management Group LLC, 9700 Dr. MLK Jr. St. N, Ste. 300, St. Petersburg, FL

33702 and additional address as 15W580 N. Frontage Rd., Burr Ridge, IL 60527.

The entity was formed in IL and when last checked has a status listed as “Active.”



                                              5
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 6 of 227 PageID #:236




The entity’s registered agent is listed as Arleesia McDonald, 115 W. 55th St. 4th

Floor, Clarendon Hills, IL 60514.

      15.    Compass Holding LLC lists its Principal as Compass Management

Inc., 15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional address as

15W580 N. Frontage Rd., Burr Ridge, IL 60527. The entity was formed in IL and

when last checked has a status listed as “Active.” The entity’s registered agent is

listed as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      16.    Compass Equipment Finance LLC lists its Principal as Compass

Capital Management Group LLC, 9700 Dr. MLK Jr. St. N, St. Petersburg, FL 33702

and additional address as 115 55th St., 1st Fl., Clarendon Hills, IL 60514. The

entity was formed in IL and when last checked has a status listed as “Active.” The

entity’s registered agent is listed as Arleesia McDonald, 115 W. 55th St. 4th Floor,

Clarendon Hills, IL 60514.

      17.    Compass Auto Lease LLC lists its Principal as Compass Management

Inc D6581-531-1, 15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional

address as 15W580 N. Frontage Rd., Burr Ridge, IL 60527. The entity was formed

in IL and when last checked has a status listed as “Active.” The entity’s registered

agent is listed as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL

60514.

      18.    Compass Truck Sales LLC lists its Principal as Compass Management

Inc., 15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional address as

15W580 N. Frontage Rd., Burr Ridge, IL 60527. The entity was formed in IL and



                                             6
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 7 of 227 PageID #:237




when last checked has a status listed as “Active.” The entity’s registered agent is

listed as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      19.    Danny Trans. Inc. lists its Principal as Radojica Dobrasinovic, 640 61st

St., Countryside, IL 60525 and additional address as 475 W. 55th St., La Grange, IL

60525. The entity was formed in IL and when last checked has a status listed as

“Involuntary Dissolution.” The entity’s registered agent is listed as Radojica

Dobrasinovic, 475 W. 55th St. #209, Countryside, IL 60525.

      20.    Compass Insurance Company lists its Principal as Roy Dobrasinovic,

5325 Andover Dr./#201 Naples, FL 34110. The entity was formed in IL and when

last checked has a status listed as “Involuntary Dissolution.” The entity’s

registered agent is listed as Angelia Demkovic, 15W580 N. Frontage Rd. Ste. 1,

Burr Ridge, IL 60527.

      21.    Compass Real Estate Holding LLC lists its Principal as Compass

Management Inc. D6581-531-1, 15W580 N. Frontage Rd., Burr Ridge, IL 60527.

The entity was formed in IL and when last checked has a status listed as “Active.”

The entity’s registered agent is listed as as Arleesia McDonald, 115 W. 55th St. 4th

Floor, Clarendon Hills, IL 60514.

      22.    MGR Expedited Inc. lists its Principal as Radomir Dobrasinovic, 5947

S. Kensington, Countryside, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Active.” The entity’s registered agent is listed as

Srejovic Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL

60018.



                                              7
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 8 of 227 PageID #:238




      23.    RD Expedited Inc. lists its Principal as Radomir Dobrasinovic, 5947 S.

Kensington, Countryside, IL 60525 and additional address as 500 W. Plainfield Rd.,

2nd Fl., Countryside, IL 60525. The entity was formed in IL and when last checked

has a status listed as “Active.” The entity’s registered agent is listed as Srejovic

Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL 60018.

      24.    MGR Truck Sale Inc. lists its Principal as Radomir Dobrasinovic, 5947

S. Kensington, Countryside, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Active.” The entity’s registered agent is listed as

Srejovic Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL

60018.

      25.    MGR Lease LLC lists its Principal as Radomir Dobrasinovic, 7665 W.

Lawndale, Summit, IL 60501 and additional address as 7665 W. Lawndale,

Summit, IL 60501. The entity was formed in IL and when last checked has a status

listed as “Active.” The entity’s registered agent is listed as Srejovic Accounting

Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL 60018.

      26.    MGR Truck Repair Inc. lists its Principal as Radomir Dobrasinovic,

5947 S. Kensington, Countryside, IL 60525. The entity was formed in IL and when

last checked has a status listed as “Active.” The entity’s registered agent is listed as

Srejovic Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL

60018.

      27.    Willowbrook 2012 LLC lists its Principal as Compass Management

LLC, 115 W. 55th St., 4th Fl., Clarendon Hills, IL 60514 and additional address as



                                               8
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 9 of 227 PageID #:239




635 Joliet Rd., Willowbrook, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Active.” The entity’s registered agent is listed as

Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      28.    Naples013 LLC lists its Principal as Radomir Dobrasinovic and

additional address as 6243 Ashwood Ln., Naples, FL 34110. The entity was formed

in FL and when last checked has a status listed as “Active.” The entity’s registered

agent is listed as Woods, Weidenmiller & Michetti, Pl., 5150 Tamiami Trail N, Suite

603, Naples, FL 34103.

      29.    MGR Auto Lease LLC lists its Principal as Radomir Dobrasinovic, 736

Terry Ln., Countryside, IL 60525 and additional address as 5151 S. Lawndale Ave.,

Summit, IL 60501. The entity was formed in IL and when last checked has a status

listed as “Active.” The entity’s registered agent is listed as Ljubisa Srejovic, 2340 S.

River Rd., Ste. 208, Des Plaines, IL 60018.

      30.    Compass Truck Rental and Leasing LLC lists its Principal as Compass

Management Inc., 15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional

address as 15W580 N. Frontage Rd., Burr Ridge, IL 60527. The entity was formed

in IL and when last checked has a status listed as “Active.” The entity’s registered

agent is listed as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL

60514.

      31.    Compass Payment Services LLC lists its Principal as Compass Capital

Management Group LLC, 9700 Dr. MLK Jr. St. N, Ste. 300, St. Petersburg, FL

33702 and additional address as 115 W. 55th St., Suite 201, Clarendon Hills, IL



                                              9
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 10 of 227 PageID #:240




60514. The entity was formed in IL and when last checked has a status listed as

“Active.” The entity’s registered agent is listed as Arleesia McDonald, 115 W. 55th

St. 4th Floor, Clarendon Hills, IL 60514.

      32.    Plainfield 014 LLC f/k/a MGR 014 LLC lists its Principal as Radomir

Dobrasinovic, 5947 S. Kensington, Countryside, IL 60525 and additional address as

500 W. Plainfield Rd., 2nd Fl., Countryside, IL 60525. The entity was formed in IL

and when last checked has a status listed as “Active.” The entity’s registered agent

is listed as Ljubisa Srejovic, 2340 S. River Rd., Ste. 208, Des Plaines, IL 60018.

      33.    MGR Truck Rental LLC lists its Principal as Radomir Dobrasinovic,

500 W. Plainfield Rd., Countryside, IL 60525 and additional address as 500 W.

Plainfield Rd., 2nd Fl., Countryside, IL 60525. The entity was formed in IL and

when last checked has a status listed as “Active.” The entity’s registered agent is

listed as Ljubisa Srejovic, 2340 S. River Rd., Ste. 208, Des Plaines, IL 60018.

      34.    MGR Finance LLC lists its Principal as Radomir Dobrasinovic, 500 W.

Plainfield Rd., Countryside, IL 60525 and additional address as 500 W. Plainfield

Rd., 2nd Fl., Countryside, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Active.” The entity’s registered agent is listed as

Ljubisa Srejovic, 2340 S. River Rd., Ste. 208, Des Plaines, IL 60018.

      35.    Compass Specialty Insurance Risk Retention Group Inc. lists its

Principal as Roy Dobrasinovic, 115 W. 55th St., Ste. 201, Clarendon Hills, IL 60514

and additional address as 115 W. 55th St., Suite 201, Clarendon Hills, IL 60514.

The entity was formed in TN and when last checked has a status listed as “Active.”



                                             10
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 11 of 227 PageID #:241




The entity’s registered agent is listed as Doherty, Kevin M., 424 Church St., Ste.

800, Dickinson Wright PLLC, Nashville, TN 37219-2396.

      36.    Wolf Ventures LLC lists its Principal as Roy Dobrasinovic, 15W580 N.

Frontage Rd., Burr Ridge, IL 60527 and additional address as 15W580 N. Frontage

Rd., Burr Ridge, IL 60527. The entity was formed in IL and when last checked has

a status listed as “Active.” The entity’s registered agent is listed as Arleesia

McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      37.    MGR Management 015 LLC lists its Principal as Radomir

Dobrasinovic, 500 W. Plainfield Rd., Countryside, IL 60525 and additional address

as 500 W. Plainfield Rd., 2nd Fl., Countryside, IL 60525. The entity was formed in

IL and when last checked has a status listed as “Active.” The entity’s registered

agent is listed as Srejovic Accounting Services, LLC, 2340 S. River Rd. Suite 208,

Des Plaines, IL 60018.

      38.    MGR Freight LLC lists its Principal as Radomir Dobrasinovic, 5947 S.

Kensington, Countryside, IL 60525 and additional address as 500 W. Plainfield Rd.,

2nd Fl., Countryside, IL 60525. The entity was formed in IL and when last checked

has a status listed as “Active.” The entity’s registered agent is listed as Srejovic

Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL 60018.

      39.    MGR Expedited 1 LLC lists its Principal as Radomir Dobrasinovic, 500

W. Plainfield Rd. 2nd Fl., Countryside, IL 60525 and additional address as 500 W.

Plainfield Rd., 2nd Fl., Countryside, IL 60525. The entity was formed in IL and

when last checked has a status listed as “Active.” The entity’s registered agent is



                                              11
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 12 of 227 PageID #:242




listed as Srejovic Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des

Plaines, IL 60018.

      40.    MGR IL Properties LLC lists its Principal as Radomir Dobrasinovic,

5947 S. Kensington, Countryside, IL 60525 and additional address as 5947 S.

Kensington Ave., La Grange, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Involuntary Dissolution.” The entity’s registered

agent is listed as Duggan Bertsch, LLC, 303 W. Madison St. Ste. 1000, Chicago, IL

60606.

      41.    MGR IL Properties 2 LLC lists its Principal as MGR Management

LLC, 5947 S. Kensington Ave., La Grange, IL 60525 and additional address as 5947

S. Kensington Ave., La Grange, IL 60525. The entity was formed in IL and when

last checked has a status listed as “Involuntary Dissolution.” The entity’s

registered agent is listed as Duggan Bertsch, LLC, 303 W. Madison St. Ste. 1000,

Chicago, IL 60606.

      42.    Compass Financial Holding Group LLC lists its Principal as Compass

Capital Management Group LLC, 9700 Dr. MLK Jr. St. N, St. Petersburg, FL 33702

and additional address as 15W580 N. Frontage Rd., Burr Ridge, IL 60527. The

entity was formed in DE and when last checked has a status listed as “Active.” The

entity’s registered agent is listed as Roy Dobrasinovic, 9700 MLK Jr. St. N., St.

Petersburg, FL 33702.

      43.    Compass Capital Management Group LLC lists its Principal as Roy

Dobrasinovic, 9700 Dr. MLK Jr. St. N., St. Petersburg, FL 33702 and additional



                                             12
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 13 of 227 PageID #:243




address as 9700 Dr. MLK Jr. St. N., St. Petersburg, FL 33702. The entity was

formed in DE and when last checked has a status listed as “Active.” The entity’s

registered agent is listed as Arleesia McDonald, 115 W. 55th St. 4th Floor,

Clarendon Hills, IL 60514.

      44.    St. Pete 2016 LLC lists its Principal as Compass Management Inc.,

15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional address as 15W580

N. Frontage Rd., Burr Ridge, IL 60527. The entity was formed in FL and when last

checked has a status listed as “Voluntary Dissolution.” The entity’s registered

agent is listed as Arleesia McDonald, 15W580 N. Frontage Rd., Burr Ridge, IL

60527.

      45.    MGR 017 LLC lists its Principal as Radomir Dobrasinovic, 5947 S.

Kensington, Countryside, IL 60525 and additional address as 500 W. Plainfield Rd.,

Countryside, IL 60525. The entity was formed in IL and when last checked has a

status listed as “Active.” The entity’s registered agent is listed as Srejovic

Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL 60018.

      46.    MGR 016 LLC lists its Principal as Radomir Dobrasinovic, 5947 S.

Kensington, Countryside, IL 60525 and additional address as 500 W. Plainfield Rd.,

Countryside, IL 60525. The entity was formed in IL and when last checked has a

status listed as “Active.” The entity’s registered agent is listed as Srejovic

Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL 60018.

      47.    Compass Logistics LLC lists its Principal as Compass Capital

Management Group LLC, 15W580 N. Frontage Rd., Burr Ridge, IL 60527 and



                                              13
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 14 of 227 PageID #:244




additional address as 115 W. 55th St., Suite 201, Clarendon Hills, IL 60514. The

entity was formed in IL and when last checked has a status listed as “Active.” The

entity’s registered agent is listed as Arleesia McDonald, 115 W. 55th St. 4th Floor,

Clarendon Hills, IL 60514.

      48.    RD Express LLC lists its Principal as Radomir Dobrasinovic and

additional address as 3483 Pacific Dr., Naples, FL 34119. The entity was formed in

FL and when last checked has a status listed as “Active.” The entity’s registered

agent is listed as Radomir Dobrasinovic, 3483 Pacific Dr., Naples, FL 34119.

      49.    MGR Transportation LLC lists its Principal as Radomir Dobrasinovic

and additional address as 6243 Ashwood Ln., Naples, FL 34110. The entity was

formed in FL and when last checked has a status listed as “Active.” The entity’s

registered agent is listed as Radomir Dobrasinovic, 6243 Ashwood Ln., Naples, FL

34110.

      50.    MGR Express LLC lists its Principal as Radomir Dobrasinovic and

additional address as 3483 Pacific Dr., Naples, FL 34119. The entity was formed in

FL and when last checked has a status listed as “Active.” The entity’s registered

agent is listed as Radomir Dobrasinovic, 3483 Pacific Dr., Naples, FL 34119.

      51.    MGR Expedited LLC lists its Principal as Radomir Dobrasinovic and

additional address as 6243 Ashwood Ln., Naples, FL 34110. The entity was formed

in FL and when last checked has a status listed as “Active.” The entity’s registered

agent is listed as Radomir Dobrasinovic, 6243 Ashwood Ln., Naples, FL 34110.




                                             14
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 15 of 227 PageID #:245




      52.    Compass Logistics Holding LLC lists its Principal as Compass Capital

Management Group LLC, 115 55th St. 4th Fl., Clarendon Hills, IL 60514 and

additional address as 115 W. 55th St., Suite 201, Clarendon Hills, IL 60514. The

entity was formed in IL and when last checked has a status listed as “Active.” The

entity’s registered agent is listed as Arleesia McDonald, 115 W. 55th St. 4th Floor,

Clarendon Hills, IL 60514.

      53.    Berane Lease Inc. lists its Principal as Radojica Dobrasinovic, 640 61st

St., Countryside, IL 60525 and additional address as 640 61st Pl., Countryside, IL

60525. The entity was formed in IL and when last checked has a status listed as

“Active.” The entity’s registered agent is listed as Srejovic Accounting Services,

LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL 60018.

      54.    Smartboard LLC lists its Principal as Compass Capital Management

Group LLC, 15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional address

as 115 W. 55th St., Suite 201, Clarendon Hills, IL 60514. The entity was formed in

IL and when last checked has a status listed as “Active.” The entity’s registered

agent is listed as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL

60514.

      55.    Compass United Soccer Club LLC lists its Principal as Compass

Management, LLC, 15W580 N. Frontage Rd. #2, Burr Ridge, IL 60527 and

additional address as 625 Joliet Rd., Willowbrook, IL 60527. The entity was formed

in IL and when last checked has a status listed as “Active.” The entity’s registered




                                             15
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 16 of 227 PageID #:246




agent is listed as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL

60514.

      56.    MGR Holding LLC lists its Principal as Radomir Dobrasinovic, 500 W.

Plainfield Rd. 2nd Fl., Countryside, IL 60525 and additional address as 500 W.

Plainfield Rd., Countryside, IL 60525. The entity was formed in IL and when last

checked has a status listed as “Active.” The entity’s registered agent is listed as

Srejovic Accounting Services, LLC, 2340 S. River Rd. Suite 208, Des Plaines, IL

60018.

      57.    Compass Arena LLC lists its Principal as Compass Management Inc.,

15W580 N. Frontage Rd., Burr Ridge, IL 60527 and additional address as 115 W.

55th St., Suite 201, Clarendon Hills, IL 60514. The entity was formed in IL and

when last checked has a status listed as “Active.” The entity’s registered agent is

listed as Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

      58.    International Trucking Association LLC lists its Principal as Compass

Management Inc. (65815311), 15W580 N. Frontage Rd., Burr Ridge, IL 60527 and

additional address as 115 W. 55th St., Suite 201, Clarendon Hills, IL 60514. The

entity was formed in DE and when last checked has a status listed as “Active.” The

entity’s registered agent is listed as Arleesia McDonald, 15W580 N. Frontage Rd.,

Burr Ridge, IL 60527.

      59.    Compass Management LLC lists its Principal as Dobrasinovic, Roy,

115 55th St., Clarendon Hills, IL 60514 and additional address as 115 W. 55th St.,

Suite 201, Clarendon Hills, IL 60514. The entity was formed in IL and when last



                                              16
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 17 of 227 PageID #:247




checked has a status listed as “Active.” The entity’s registered agent is listed as

Arleesia McDonald, 115 W. 55th St. 4th Floor, Clarendon Hills, IL 60514.

Dobrasinovic Brothers One Stop and Compass One Stop Affiliated Entity Defendants

       60.    Citadel Risk Management Inc. lists its Principal as Art Coleman and

publicly lists one of its addresses as 1011 US Route 22, Bridgewater, NJ 8807. The

entity operates in the insurance and reinsurance business in multiple states,

including Illinois.

       61.    Citadel Risk Services Inc. lists its Principal as Art Coleman and

publicly lists one of its addresses as 1011 US Route 22, Bridgewater, NJ 8807. The

entity operates in the insurance and reinsurance business in multiple states,

including Illinois.

       62.    Pilot Travel Centers d/b/a Pilot Flying J lists its Principal as James

Haslam, 5020 Lyons View Pike, Knoxville, TN 37919 and publicly lists one of its

addresses as 5508 Lonas Road, Knoxville, TN 37909. The entity was formed in DE

and when last checked has a status listed as “Active.” The entity’s registered agent

is listed as CT Corporation System, 208 South LaSalle St., Suite 814, Chicago, IL

60604.

       63.    Captive Planning Associates LLC lists its Principal as John Capasso, 1

South Dearborn St., Suite 2154, Chicago, IL 60603 and publicly lists one of its

addresses as 1 South Dearborn St., Suite 2154, Chicago, IL 60603. The entity

operates in the insurance and reinsurance business in multiple states, including

Illinois.



                                              17
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 18 of 227 PageID #:248




                               Individual Defendants

      64.    Radojica Dobrasinovic resides at 640 61st St., Countryside, IL 60525

and owns and works for Berane Inc. 640 61st St., Countryside, IL 60525 and

potentially other entities.

      65.    Radomir Dobrasinovic resides at 5947 S. Kensington Ave.,

Countryside, IL 60525 and owns and is working for his RD and MGR Businesses

500 W. Plainfield Rd., Countryside, IL 60525 and potentially other entities.

      66.    Radovan "Roy" Dobrasinovic resides at 11308 75th St., Willowbrook, IL

60527 and owns and is working for his Compass Businesses 15W580 N. Frontage

Rd., Willowbrook, IL 60527 and potentially other entities and addresses. Roy

Dobrasinovic is on the Board of Directors of Compass Specialty Insurance RRG.

      67.    Ana Aleksandrovska works for Compass Holding LLC 15W580 N.

Frontage Rd., Willowbrook, IL 60527 and other Compass entities. Ana

Aleksandrovska is on the Board of Directors of Compass Specialty Insurance RRG.

      68.    Arnold E. Curtis resides at 2846 Natures CV, Owens Cross Roads, AL

35763 and has or is working for Compass Holding LLC 15W580 N. Frontage Rd.,

Willowbrook, IL 60527 and potentially other entities. Arnold E. Curtis is on the

Board of Directors of Compass Specialty Insurance RRG.

      69.    Angelia Demkovic resides at 6670 S. Brainard Ave. Apt. 304,

Countryside, IL 60525 and has or is working for Compass Holding LLC 15W580 N.

Frontage Rd., Willowbrook, IL 60527 and potentially other entities. Angelia

Demkovic is on the Board of Directors of Compass Specialty Insurance RRG.



                                            18
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 19 of 227 PageID #:249




      70.    Daliborka Savovic resides at 6670 S. Brainard Ave. Apt. 403,

Countryside, IL 60525 and has or is working for Compass Holding LLC 15W580 N.

Frontage Rd., Willowbrook, IL 60527 and potentially other entities. Daliborka

Savovic is on the Board of Directors of Compass Specialty Insurance RRG.

      71.    Arleesia McDonald resides at 334 Macon Ave., Romeoville, IL 60446

and has or is working for Compass Holding LLC 15W580 N. Frontage Rd.,

Willowbrook, IL 60527 and potentially other entities.

      72.    Vlad Kostik resides at 11330 73rd Pl., Burr Ridge, IL 60527 and has or

is working for TRU Funding LLC/Sr. VP Compass Funding Solutions LLC 9550

Sergo Dr., Unit 104, McCook, IL 60525 and potentially other entities.

      73.    Jelena Dobrasinovic resides at 6700 S. Brainard Ave., Apt. 326,

Countryside, IL 60525 and has or is working for Compass Holding LLC 15W580 N.

Frontage Rd., Willowbrook, IL 60527 as an accountant and Controller, and at Lead

Accounting LLC, among potentially other entities.

      74.    Thomas Milowski resides at 1540 Wincanton Dr., Deerfield, IL 60015

and has worked as President & COO of Compass Financial Holding, LLC, and

currently holds the title of Division President of TruckerFi located at 560 W.

Washington Blvd., Suite 400, Chicago, IL 60661.

                                  BACKGROUND




                                             19
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 20 of 227 PageID #:250




   The Reality of the Dobrasinovic Brothers’ Entities And Their Customer Reviews


        75.    On or about July of 2020, Vaso L. described Compass Insurance Group

Inc.:


        Run away from this company,employess dont comunicate with
        each other so every time they tell you "ill fwd it" forget about
        it,also i gave luka milenkovic my auto pay form filled out and i
        had to pay 70$ late payment fee to financing company because
        they did not set it up on time,ofcourse they pretend nothing
        happened.19200$ for new mc authority.

Ex. 1, Shah Dec.

        76.    On or about August of 2019, Oleg K. described Compass Insurance

Group Inc.:


        If you need terrible insurance, welcome! Totally unprofessional, I
        asked why they charge for my old trailer, if I request for cancel
        insurance, two months ago, they answered me because I didn’t
        send email request, but when I spoke with compass
        representative he didn’t tell me, and also he received request for
        new trailer by phone, I request investigate that, it will be very
        easy, because they saving all conversations, Angela told me she
        will do that and call me back, but after three weeks, no call, no
        email, nothing, i don’t know about cheap price, my price was
        $356 for trailer, now I find different insurance for $157(same
        coverage), I don’t think they cheap!!!

Ex. 1, Shah Dec.

        77.    On or about July of 2020, Mirza D. described Compass Insurance

Group Inc.:


        I am not quite sure where to begin. All they care about is
        themselves. You can not get a straight answer from them.
        Everyone that warned me not to go to this company was right
        and I should have listened to them. They come up with rules on

                                              20
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 21 of 227 PageID #:251




     the fly, one day it is one thing the next day it is other. If you are
     reading this, please take it from someone that has experience
     with this company, RUN AWAY AS FAR AS YOU CAN. This is
     my personal opinion, they lie, cheat, and will take every dime you
     have in order to satisfy their hunger.

Ex. 1, Shah Dec.


      78.     On or about October of 2019, Max T. described Compass Insurance

Group Inc.:


     The worst ever place. Run away from them. I canceled the
     insurance on time with lost of deposit but I was ok with it. But
     they did not cancel it on time then I got charge for another month
     and now I got collections. I will get you guys in trouble too from
     now. I will complain about them to triple BBB and recommend to
     you all do it.
Ex. 1, Shah Dec.

      79.     On or about October of 2019, Maksat H. described Compass Insurance

Group Inc.:


     The worst place and Vanja is worst person to deal with. She will
     put in huge trouble to deal with collections. Whoever got problem
     with them contact me I will sue this people and will get more
     than I lost back and will get them to deal with collectors.

Ex. 1, Shah Dec.


      80.     On or about October of 2019, Andrew D. described Compass Insurance

Group Inc.:


     Okay so what do I begin with ?
     Been with these guys for more than a year and thanks God I had
     no need to file a claim or something because I imagine it would
     be a nightmare . After 1yr I've got my insurance rate raised

                                             21
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 22 of 227 PageID #:252




        because "we had a lot of claims from other customers" , I mean
        why should I care about your other customers and why should I
        pay more because of them ? After trying to fix the issue with my
        "agent" , was told I'd get a new application form and they'd
        change the policy , I've asked the lady very politely , 3 times , to
        send me the new application and it's been more than one month
        since then - no application form yet . Cheap ? Yes , it used to be ,
        not anymore , I'd rather pay MORE to somebody else than
        dealing with these guys . AVOID

Ex. 1, Shah Dec.


        81.    On or about October of 2018, Arleechino N. described Compass

Insurance Group Inc.:


        Stay away from them. If you need to speak to somebody you are
        going to call three to four days, 10 to 15 times a day, nobody
        answer on the phone. Totally unprofessional !!!!!!

Ex. 1, Shah Dec.


        82.    On or about October of 2020, Ismail R. described MGR Freight System

Inc.:


        This company has history off rippoff, they take all you escrow
        deposit + trailer deposit 5000+ when you leave them, that
        money you will never get back, every driver who leave this
        company has the same experience. Please be aware and not even
        think to work with them. I have the settlement to proof it I can
        post if I have to. I urge every driver that experience this kind
        ripoff please leave a review so other drivers don’t fall the same
        trap. Thks

Ex. 1, Shah Dec.




                                               22
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 23 of 227 PageID #:253




        83.    On or about August of 2020, Mandisa described MGR Freight System

Inc.:


        Do Not Work FOR MGR or RD! Not unless you want them to
        take your money!My husband and I drove team under MGR from
        December 2018 til July 2019. Looks like majority of their 5 star
        reviews are from people who only review on google once or twice
        and it’s for this company. I see a class action lawsuit for MGR/RD
        in the future. Watch your settlements! They love to double charge
        especially if they know you are leaving. They will conjure up
        miscellaneous bogus items to keep from paying out the amount
        you are suppose to have coming back.

Ex. 1, Shah Dec.


        84.    On or about May of 2020, Dr. Othman described MGR Freight System

Inc.:


        Listen carefully I worked here with them these people are mafia
        They make you sign up bunch paper Lease agreement everything
        they make it sound incredible they work with customers on the
        east coast most of the time and the south i decided to go on
        vacation they paid me only $.20 cent when I called them they
        told me you signed for it. And there’s Also cash advanced of $132
        on my check that I never took they charged me as truck cleaning
        fee and $.20 cent of payment was out of $5500 how brutal they
        can be they will be. My experience overall with them is
        absolutely horrific I regret it

Ex. 1, Shah Dec.


        85.    On or about 2019, Adam C. described MGR Freight System Inc.:


        SO I TURN IN MY TRUCK TWO WEEKS AGO I WAS POSE TO
        GET BACK 7100 DOLLARS BACK WHY I ONLY GOT 1600
        DOLLARS I RETURN THE TRUCK THE SAME WAY I PICK
        UP THE TRUCK UNBELIEVABLE THEY TOOK OVER 5000.



                                              23
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 24 of 227 PageID #:254




        Don't trust them they are paying people to write good reviews
        about them

Ex. 1, Shah Dec.


        86.    On or about April of 2020, Do What described MGR Freight System

Inc.:


        Don’t use their fuel card. They keep the discount and charge it
        back to you, so end up paying full price for fuel.

Ex. 1, Shah Dec.


        87.    On or about 2019, Mohammed J. described MGR Freight System Inc.:

        Don't work for this company they will steal all your money and
        lies about everything to not give you back your deposit they are
        doing this to every single driver i regret not listening to other
        drivers that said don't work for them.
        After you quit they change everything on the trailer even if they
        don't need it and they charge you for it this MF

Ex. 1, Shah Dec.


        88.    On or about 2019, Mohamed Hussein described MGR Freight System

Inc.:


        Hey Drive be careful, MGR is requesting paying pons anyone
        who write good comments about them,
        If you see someone say good things about MGR they must get
        paid to write good comments,
        If you wanna know the true about this mafia, ask them why the
        don’t Alow driver to talk to a broker!
        Because don’t want driver to know right price of his load.




                                               24
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 25 of 227 PageID #:255




     Try to call a broker ask them the rate of your load.then see who
     is the evil? And please driver don’t lie your follow drivers.

Ex. 1, Shah Dec.


      89.    On or about 2019, Adam L. described MGR Freight System Inc.:


     Worst company ever they take money from hard working drivers
     scam scam run away. Fake good reviews from MGR

Ex. 1, Shah Dec.


      90.    On or about 2019, Joe H. described MGR Freight System Inc.:


     We went work for them as lease operator fees was way more than
     they said, fees took whole pay check! Was a rental agreement for
     first 90 days and if you decided to leave you got all your money
     back! We have been gone over 45 days and still no refunds of
     over$7000 they owe us! They are a rip off!

Ex. 1, Shah Dec.


      91.   On or about 2019, Jarmal M. described MGR Freight System Inc.:


     Edit. Just to make things clear, don't believe some of this reviews
     MGR in the past couple weeks are making fake Google account to
     write a good reviews as you can see some Google accounts don't
     even have a name and the other ones are MGR employee look at
     their yard full of trucks because nobody wants to work fo them,
     and don't have a single costumer
     I really wish i can give them 0 star .im one of their victim they
     are liars and hungry to steal money of a hard working drivers
     ask other people or just go to Facebook and look them up before
     leasing on with.
     That's why they don't even have a single costumer and they only
     work with a few brokers. run away as fast as you can guys their
     terminal it's stuck witg to many trucks almost every single driver
     quite the 1 or 2 month

                                            25
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 26 of 227 PageID #:256




Ex. 1, Shah Dec.


      92.    On or about 2019, Jonny F. described MGR Freight System Inc.:


     MGR is paying people to write good reviews and to oppose any
     bad review they get anywhere online. They are trying to sound
     good when possible drivers do research but dont trust
     them...Everything looks good on beginning like every good
     scam...They rip you off later. This is not company doing fair
     business this is organised crime who is trying to silence any bad
     voice against them... !!!

Ex. 1, Shah Dec.


      93.    On or about 2019, Moe Aek described MGR Freight System Inc.:


     This company is a scam. Drivers be careful with this company.
     They will take your escrow money by making up any charges,
     they will rent you a beat up trailer and charge you all types of
     repairs upon returning it and they will never answer your
     questions and keep giving you a run around on the phone. Fmcsa
     and local DA is looking into there bad business dealing on there
     lease purchase program.

Ex. 1, Shah Dec.


      94.    On or about 2019, BIM Trucking described MGR Freight System Inc.:


     1.MGR and RD expedited are one company. They just say its 2
     companies to avoid some taxes or scam brokers .
     2. Only 20 people that work in MGR is actually working from
     USA. Those 20 people are in recruiting/billing/shop in Chicago
     IL. All other (all dispatchers,safety,afterhours) are working from
     Europe and most of them never been to US. So no matter what
     dispatcher tell you remember he have no idea about US or
     trucking except what MGR told them.
     3.Managers are always forcing dispatcher to lie to driver.
     Dispatcher that get friendly relationship with driver is fired.

                                           26
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 27 of 227 PageID #:257




     They are afraid that dispatcher could tell driver some secrets
     about company. Driver get new dispatcher and new dispatcher
     have to tell him that his old dispatcher had medical emergency
     and will return in 2 weeks. They never return.
     4.Fuel card- Now this is something I heard from BIG BOSS while
     he was talking with senior management.They have ways to steal
     from drivers that are using fuel cards. Take this with reserve i
     overheard it I dont know how they do it.
     5 They are charging drivers 2% for dispatch. They say they use
     those 2 % to pay dispatcher but in reality all dispatchers come
     from poor European countries and they are paid $500 - $900 per
     MONTH. Thats why dispatcher is not trying to get you best load ,
     they earn same .
     6. Dispatchers will never try to get you best load possible.
     Management only care to cover all trucks they don't care how
     much trucks are earning.
     7. Recruiting is always promising you what you want to
     hear.They are trained for that. We call them best liars in
     company.
     8.When you give 2 weeks notice YOU WILL NOT BE PAID FOR
     THOSE 2 WEEKS. (Last example is my driver who earned
     $12000 gross for two weeks and they paid him $6.00 after
     deductions, he is reason Im telling you all this guys was working
     honestly and they refused to pay him for his work)
     9.MGR only work with 40-50 brokers. So when you see load on
     mobile and tell dispatcher to call (broker that MGR cant use)
     dispatcher cant tell you he cant use them or he will be fired , he
     will tell you that he called already and load is bad.
     10. Very large number of brokers hold MGR on Do not Use list
     because MGR is also scamming brokers.
     11. They are paying people to leave good reviews online on every
     possible web site.
     There is much more stuff about MGR that I know but I think this
     is enough to warn anyone who wants to join.

Ex. 1, Shah Dec.




                                           27
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 28 of 227 PageID #:258




      95.   On or about 2019, Jerry M. described MGR Freight System Inc.:


     These people that are saying mgr is a good company,that's a
     lie,they are a bunch of crooks,if you drive for them you will regret
     it.they will charge you for everything,and then some.they don't
     nickel and dime you they straight up Rob you legal.owner ops
     choose a different company,you've been warned.

Ex. 1, Shah Dec.


      96.    On or about 2019, Flawless X described MGR Freight System Inc.:


     Do not go to this company I did a three month lease and was
     owed 5,000 dollars at the end of my lease plus truck rental
     mileage they going to take all your money I swear Vicky and pay
     rolll are liars please stay away from this company also if your a
     lease driver your deduction are 3,000 dollars before fuel is taken
     out then there 12 percent they will starve you to death you
     cannot make no money here it’s a scam

Ex. 1, Shah Dec.


      97.   On or about 2019, Michael C. described MGR Freight System Inc.:


     Worst company ever, Vicky Stole money from me and refused to
     pay it back. As a Owner Operator if you want to go out of
     business this is the place for you.

Ex. 1, Shah Dec.


      98.    On or about 2018, Jessi H. described Compass Lease LLC:


     A driver had a hit and run collision and was warranted to the
     Taylor MI (48180) police station. The incident occurred at around
     10am on 01/17/2017. There is now an ongoing investigation and
     the involved party is considering retaining counsel to prosecute
     do to the driver not taking responsibility and continued driving.
     Your companies trailer was the primary collision involved. I have
     attached pictures of the truck/trailer and license plate as well as
                                            28
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 29 of 227 PageID #:259




     the information, unwilling by him, provided on the driver of the
     semi.
     Thank you for your time.
     Sincerely,
     Miss Harris, the daughter of, Mr. Harris who was hit in
     Michigan

Ex. 1, Shah Dec.


      99.    On or about 2018, David D. described Compass Lease LLC:


     Worst place to ever rent trailers from. They consider them
     changing a paperclip on the trailer a 100$ charge. These guys are
     scammers, they manipulate their lease agreements so they can
     charge you whatever when you give the trailers back. I spent
     over 2500 on brand new tires for their trailer when I gave it back,
     they still want to charge me to change all 8 tires at $900.00 for
     each tire. They send me a bill for over $10,000.00 on a trailer
     with tires that had about 95% tread on them, no dents, no dings
     nothing. 6months of use they racked up a bill of over $10,000.00.
     All Compass Lease companies in America do the same thing,
     scam, lie, and deceive. Don't ever rent trailers from this garbage
     bag of a company.

Ex. 1, Shah Dec.


      100.   On or about 2018, Budala N. described Compass Lease LLC:


     These guys are scammers. Even if you return it in perfect
     condition. They are going to make things up.

Ex. 1, Shah Dec.


      101.   On or about 2018, Vadym Z. described Compass Lease LLC:


     They are scammers!Charge was 1800$. I return trailer at same
     condition as as rent it.They charge me 900$ for old recap tires?I
     installed one new tire,because they tire didn’t even last for one

                                            29
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 30 of 227 PageID #:260




     week from day I rent it.That’s crazy.This chargers are not fair.I
     don’t know how they can do business like that!

Ex. 1, Shah Dec.


      102.   On or about 2018, Alex C. described Compass Lease LLC:


     This people is a biggest lier we ever work with. We rent the
     trailers from them 3 reefer trailers in 2015 return 1 trailer in
     2017. After 2 years use they they send us bill for the small dents
     and used tiers and breaks 11000$ for one unit. On top of this
     they over charge us for 1500$ for hours on one reefer and hold
     the deposit of 9000$ for 3 units. Non of the deposit is going to
     return to us and overcharged hours we not getting back. After
     conversation with Francisco we ask him why we not getting back
     the deposit and overcharge hours he simply hang up the phone
     and call reposes company on us and towed one of the trailer with
     load inside and holding hostage until we return 3rd trailer. This
     guys are thief and liars when you start business with them they
     will be nice and promise you everything, just to get you signed,
     after you sign in they will rip you off for every dollar they can.
     Scam artist be careful with this people. Better rent from some
     one else then this scammers.

Ex. 1, Shah Dec.


      103.   On or about 2018, Alex P. described Compass Lease LLC:


     Never ever work with this company !!! Big liers and scammers !!!
     After you paid for their trailers they never appreciate this things
     and trying to get more money from you !!! After you return
     equipment you have to go to court because they make up bulshiit
     stories that you owe them money !!!

Ex. 1, Shah Dec.


      104.   On or about 2018, Right Arrow described Compass Lease LLC:


     [R]un from this company , charges for nothing, who have non
     realistic charges from this company in 2010-2014 don't pay them
                                            30
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 31 of 227 PageID #:261




     , their contract was not correct set , if you pay go back to court
     and you will get money back

Ex. 1, Shah Dec.


      105.   On or about October of 2020, Ur Honor described Compass Funding

Solutions LLC:


     If you want get answers-you won’t get , if you want that someone
     will explain something-you won’t get those explanations, if you
     want that someone call you back - forget it , I would highly
     recommend not to choose this factoring company for your invoices

Ex. 1, Shah Dec.


      106.   On or about October of 2020, Tahir I. described Compass Funding

Solutions LLC:


     Very very bad don’t recommend to anyone they are big layers
     specially Jose and Vukan they just promise to cal you back and
     you never receive the call back I don’t Factor with them over 3
     years since 2016 just asking for the Comfirmacion that I’didn’t
     have any invoice over 3 years waiting over mont to get the letter
     don’t deal with them

Ex. 1, Shah Dec.


      107.   On or about July of 2020, Mirza D. described Compass Funding

Solutions LLC:


     I am not quite sure where to begin they come up with things on
     the go, make up rules that were not mentioned before signing up
     with them. They extend your contract without letting you know,
     don't send invoices to your customers on time and then block the
     customer for slow payment even though the customer didn't
     receive the BOLS. It is an on and on battle with getting our wire
     in every time we submit a purchase, will definitely be moving
                                           31
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 32 of 227 PageID #:262




     away from this company, and you should too. It will only cause
     you headaches.

Ex. 1, Shah Dec.


      108.   On or about April of 2020, Common Trans ATS described Compass

Funding Solutions LLC:


     Thieves, liars and crooks in the office everybody lies CEO
     included to the operations manager in the smallest cleark
     everybody's leaving their factoring company they are hiding
     funds from their customers not paying out on time and have
     several litigations over the past few years for unethical business
     practices and deceptive hidden fees as well as not providing the
     services that obligated to do by contract

Ex. 1, Shah Dec.


      109.   On or about February of 2020, CVD Inc. described Compass Funding

Solutions LLC:


     I USE THEM FOR FACTORING FOR 4 YEARS NOTHING
     GOOD JUST MESS YOU HAVE TO FIGHT FOR YOUR
     MONEY AND NOTHING IS GONNA HAPPEN THEN WHEN
     YOU LEAVE YOU OWE THEM A LOT OF MONEY
     THEY GONNA PROMISE EVERYTHING JUST TO MAKE YOU
     TO SIGN THE CONTRACT

Ex. 1, Shah Dec.


      110.   On or about October of 2019, David M described Compass Funding

Solutions LLC:


     The worst customer service experience and a complete waste of
     my time. I went there to pick up titles from equipment that we
     had paid off almost two weeks before, after talking to their

                                           32
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 33 of 227 PageID #:263




       specialist on the phone who assured me that they ( the titles) will
       be ready for pick up. After going there and talking to the
       "manager" she has told me that it takes 14 days for the titles to
       be released even though that wasn't the case the last time I went
       to pick up different titles.
       I am looking forward to the day that our company will be able to
       get out of the contract with Compass and work with somebody
       who know how to appreciate their customers.

Ex. 1, Shah Dec.


       111.    On or about October of 2019, Cindy B. described Compass Funding

Solutions LLC:


       If you’re looking for a factoring company with hidden fees,
       horrible customer service, terrible management and a rip off-
       you’ve come to the right place! They are programmed to tell you
       anything you want to hear just to get you to sign a contract.
       When you’re stuck in the contract there’s almost no way out.
       Please beware of this terrible place and take your business
       elsewhere!

Ex. 1, Shah Dec.


       112.    On or about 2017, B2B Shipper described Compass Funding Solutions

LLC:


       Worst company ever, don't even think to work with them, will
       cheat you in a second. I'm sure that the persons who gave them
       five stars, they work for them. Pay attention, they don't have
       other stars, only 5 or 1, that's mean 1 star from real customers, 5
       stars from there staff

Ex. 1, Shah Dec.


       113.    On or about April of 2019, Employee described Compass Holding LLC:



                                              33
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 34 of 227 PageID #:264




     I was told different things about the company when I applied and
     it all turned out to be not true. . . . .What I dislike. All. They need
     to appreciate hardworking people and allow them to improve
     within company. It is very discouraging seeing people who are
     not that engaged and knowledgeable get promoted only because
     they know people. Not a way to run the business.
     Suggestions for improvement
     Promote people based on their work not acquaintances.
     Company Culture
     Teammates are all secretive and knowing the owner helps you
     advance and not your skills.
     Challenging Work
     After a month, I got the gist of it.

Ex. 1, Shah Dec.


      114.    On or about July 29, 2017, Arleesia McDonald described Compass

Holding LLC:


     Compass' General Counsel Arleesia McDonald gives Compass
     Holding public review of 5.0 stars without disclosing affiliation
     with the company.

Ex. 1, Shah Dec.


      115.    On or about January 10, 2018, Former Employee - Reviewer (Name

Withheld) described Compass Holding LLC:


     "Work there at your own risk!"
     [C]ons
     The company is not what they claim to be, the CEO's motto is:
     "Your great attitude guarantees your success at Compass!", do
     not believe it. Ask about recent office closures (open less than
     6months) and personal that has been let go. They also pay the
     lowest scale in the industry for most positions. If you stand up

                                              34
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 35 of 227 PageID #:265




     and speak the truth, you will be forced out, not a good model for
     growth. Mangement fees are excess and hinder division
     managers and groups financial success.

Ex. 1, Shah Dec.


      116.   On or about July 10, 2020, Current Employee - Reviewer (Name

Withheld) described Compass Holding LLC:


     "Bad relationships"
     I have been working at Compass Holding full-time.
     Cons
     No real training no leadership. No professionalism. No expertise.
     Do what you can. Hope for the best a d wait to be blamed when
     things go bad. If you are family you will be boss.
     Advice to Management
     [R]emove your self if the shoes is big for you.

Ex. 1, Shah Dec.


      117.   On or about February of 2020, Abdul U. described Compass

Equipment Finance LLC:


     I deal them and I make every month payment 1587$ I get
     accident my truck was total lost my insurance pay their balance
     money they took and still they a keeping title and they don’t
     want explain me.no respect for the business no customer service
     they Will not respect people’s make them happy. one months And
     some days I’m waiting title. Because my insurance they need to
     receive title and give me. my balance money

Ex. 1, Shah Dec.




                                             35
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 36 of 227 PageID #:266




       118.   On or about 2017, Exte Nsion described Compass Equipment Finance

LLC:


       People save your nerves, avoid this company, stupid policies,
       specially when you need to get your title from them

Ex. 1, Shah Dec.


       119.   On or about 2019, Sergio P. described Compass Equipment Finance

LLC:


       They've checked my credit history even i didn't apply for
       anything. I was told they're not going to remove this inquiry
       because whatever they did is legal???

Ex. 1, Shah Dec.


       120.   On or about September of 2020, Nohely S. described Compass Truck

Sales LLC:


       This trucking company is extremely unprofessional. They send
       threatening unfriendly letters to your home address like : IS
       THERE A REASON WHY YOU ARE 2 WEEKS LATE ON YOUR
       PAYMENT? in bold and capitalized font. I have many loans -
       student loans from getting an education and other loans and I am
       appalled by the level of unfriendliness and unprofessionalism
       from this loan company. They aren't interested in helping. They
       sell broken trucks to small businesses setting the business in a
       track of failure when you are a start up business and have to
       invest 20,000 dollars worth of truck repairs from the truck THEY
       sell you. They then try to remove the truck when you can't afford
       to pay their monthly finance loan because you are trying to get
       the truck THEY sold you out the shop. HORRIBLE HORRIBLE
       COMPANY .

Ex. 1, Shah Dec.



                                             36
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 37 of 227 PageID #:267




      121.   On or about 2017, Milos Z. described Compass Truck Sales LLC:


     Bought two International pro stars a year ago. One died in 4000
     miles, costed me $40.000 to fix, the other one was a better truck,
     but still died after 100.000 miles. So a year in my loan, I owe
     them $50K and I have two wrecks

Ex. 1, Shah Dec.


      122.   On or about 2017, Henry A. described Compass Truck Sales LLC:


     We buy truck from them last april and the firt day out of dealer
     we have to change break chumber and rear wheel seal after. thr
     truck by park for two months we find a driver and he when from
     chicago to alabama two times and back to cincinati oh the engine
     star smok white we take to volvo dealer and tell me engine is bad
     was fix half way to sale but engine is not good at all plus we buy
     exten warranty and dont want pay so. Please becare off when you
     buy truck from. Then thanks

Ex. 1, Shah Dec.


      123.   On or about 2018, Sandis H. described Compass Truck Sales LLC:


     This is scammers company,easy financing but all truck from
     action ,this is garbage with broken engine and transmission, he
     buy truck for 10000$ with broken engine and not repair and for
     sale for 45000$ .If you crazy buy truck in Compass,Thanks.

Ex. 1, Shah Dec.


      124.   On or about 2018, Bahtiyor S. described Compass Truck Sales LLC:


     We purchased a truck from this crooks and we had to overhaul it
     within a month. Coolant was leaking inside the engine

Ex. 1, Shah Dec.



                                           37
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 38 of 227 PageID #:268




       125.    On or about 2016, Denis L. described Compass Truck Sales LLC:


       This truck sales for sale junk ,he have 3 complain bbb ,this truck
       sales deciver people, he buy heavy broken truck for 10000$ and
       not repair and for sale for 50000$ as is.

Ex. 1, Shah Dec.


       126.    On or about 2019, D H described Compass Truck Rental and Leasing

LLC:


       Rental price is overpriced. Zero customer service. Talking to
       Lynn from rental is a waste of time. She doesn’t have any idea of
       trucking business . They would agree on a price and will send you
       an agreement with other price ( of course much higher) blaming
       on miscommunication . This is not a mistake , it did happen
       twice. They have zero respect for us ,they should get the same
       thing from our side.

Ex. 1, Shah Dec.


       127.    On or about 2018, Adam H. described Compass Truck Rental and

Leasing LLC:


       I wouldn't even give them a star ..but you have to . To write a
       review.. they won't tell you a lease or rental rate unless you give
       them a m.c number.. lol. How do you not know your own rate.
       That's cool I'll get the 20 trucks I need from someone else who
       doesn't sound sketchy right off the bat. You at least know what it
       cost for one truck. Sad customer service is like this.. I hope all of
       us .. all owners stop putting up with disrespectful people and
       spend or money elsewhere.. we work to hard to have company's
       trying to screw us on a rental.. if its that big of a deal on a rental,
       imagine buying one from them.. lord. Oh well maybe 20 trucks
       dont mean to much to them..

Ex. 1, Shah Dec.



                                                38
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 39 of 227 PageID #:269




      128.     On or about 2018, Amal B. described Compass Truck Rental and

Leasing LLC:


     If you work with compass lease and you pay them deposit you can
     forget about deposit. Overcharged hours we not getting back.
     Francisco is a thief we ask him why we not getting back the
     deposit and overcharge hours he simply hang up the phone and
     call reposes company on us and towed one of the trailer with load
     inside and holding hostage until we return 3rd trailer. This guys
     are thief and liars when you start business with them they will
     be nice and promise you everything, just to get you signed, after
     you sign in they will rip you off for every dollar they can. Scam
     artist be careful with this people. Better rent from some one else
     then this scammers.

Ex. 1, Shah Dec.


      129.     On or about 2018, Dispatch BKNY Transport, Inc. described Compass

Truck Rental and Leasing LLC:


     Do not take trucks or treilers from Compass !!!
     They never return deposits and overcharging you for no reasons
     !!!!

Ex. 1, Shah Dec.


      130.   On or about 2016, Dima M. described Compass Truck Rental and

Leasing LLC:


     This deceiver company ,for sale junk truck for big money
     ,DANGER !NO WARRANTY !Alex Petrushevski for sale truck
     2011 volvo with broken transmission ,i go in CA pick up truck
     after 3 day my truck go in volvo diler repair 14000$ ,Alex told my
     your problem not call me.




                                           39
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 40 of 227 PageID #:270




Ex. 1, Shah Dec.


      131.   On or about September 25, 2019, Christopher described Compass

Payment Services LLC:


     For owner operators this fuel card is no good, you can't buy fuel
     at the small truck stops where fuel is cheaper than the larger
     truck stops like pilo loves etc. My company gives it to us owner
     operators and it sucks. I WOULDN'T RECOMMEND IT FOR
     NOT EVEN FOR A FREE TRIAL!!!

Ex. 1, Shah Dec.


      132.   On or about April 2, 2020, The WKA Boss described MGR and Berane:


      MGR / Berane inc is still current with their scamming and lying.

      If you are thinking about working for this company MGR freight
      or Berane Inc. which I believe they are the same company then
      here is a major tip, RUN FAR and FAST from them for they are
      a scam-scum company that shouldn’t even exist. Everything that
      they mention or you talked about that made since or compatible
      for a company to offer to a driver will soon turn into a lie, and
      during these times during Covid 19 that a big no-no because
      time and money are precious commodities!! February 24- March
      29th were some of the worst days of my life! There is no way to
      make this brief so I apologize in advance.

      I’ve been a truck driver for 20+ years with a spotless MVR, I
      responded to an add (MGR) offering $1500 weekly as a company
      driver (false advertisement), this would put me close to home,
      they liked my mvr and unbeknownst to me decided to hooked me
      up with Berane Inc, this became knowledge at the meeting with
      3 members of the company at a restaurant but only one seemed
      to speak English that would be the only female Nina (if that’s
      her real name) and one of the guys only half assed spoke English
      I believe it Ray Dobrasinovic the owner of Berane inc.

      The first payment which was not on time, properly sent, nor was
      it the amount per ad and discussion at meeting, and the day of

                                           40
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 41 of 227 PageID #:271




      hire the 24th they wouldn’t pay for all the work I did because of
      their incompetency before getting a load, then there was a week
      later a form for occupational health to sign and then they want
      to implement an escrow ( yes I did inquire of that in the meeting
      and they/she said no escrow you are a company driver) near the
      end of the second week because they pissed off another driver
      that abandoned the truck in Florida, I’m sure it was rightfully
      so, mind you I still haven’t received my correct pay so by the
      time for the next payment is due more issues and I’m so very
      done and stressed out because my obligations (mortgage, car
      notes, utilities, etc.) are now not met and I’ve been hired by
      another company and because the action of these two companies
      which neither takes responsibility for their lack of proper
      business ethics or common sense for that matter, keep in mind it
      continues to get worse! I have informed the dispatcher that I
      need to get back because I am quitting and the owner tells me
      that I’ll get half my pay when I bring back his truck because he
      has to protect himself!

      I have not received my last check as of yet I delivered my last
      load Saturday did my 34, unpacked my belongings from the cab
      and Oh I went to emergency room Sunday with chest pains
      which thankfully after all the testing was just stress (wonder
      why?), then I delivered truck to MGR lot Monday morning, and
      owner then lied and said he could not find the key to the truck,
      REALLY! There is so much more to this horror story but I will
      piggy back off of a review from this site 2018 that still rings true
      for this company to this day! Trucker stay safe and stay clear of
      these companies for it will be hazardous to your health!!


Ex. 1, Shah Dec.


      133.   On or about October 19, 2019, Darkonetrucker described MGR:


      This is for lease drivers..First of all they are not in Chicago,il
      they are in summit,il and you will have to pay your own way to
      get there once you get off in Chicago.they don't pay for no hotel
      no Nothing. Don't let them fool you saying that pay for this and
      that they are lying they just trying to bait you in..they charge $4
      every time you fuel and $4 for Def no matter how many gallons.
      you pay for the trailer, the eld,the truck,and milage on the
      truck by the time you get your check for the week you will have

                                             41
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 42 of 227 PageID #:272




      $200 take home that's right! Out of a $4,000 week!! Then they
      want to make you wait 6 months to "pay every thing " like all
      the other companies out here.... they hit you with $150,000!! For
      a truck!!!! These companies are just flipping trucks I don't have
      time for that ...I closed the door got on the greyhound and went
      home.......

Ex. 1, Shah Dec.


      134.   On or about December 27, 2016, Truckerali described MGR, RD

Expedited and Compass’ interconnected rental and leasing operations:


      Do not make the same mistake I made. Stay away from MGR
      and RD expidited. I was owner operator for three months and I
      regret every single day. Say good bye to escrow and say hello to
      your paycheck getting random deductions. Plus I am 100% sure
      they don't pay you back the deposit money if you get into their
      rental program through equally horrible company named
      compass. They collect $5000 and when you return the truck with
      excellent condition they will find other ways to take your
      deposit. Stay away while you can. I worked with them for a year
      three months as an owner operator I wish someone told to stay
      away.


Ex. 1, Shah Dec.


      135.   On January 11, 2020, NoisyBoy described MGR, Radojica’s operations,

and Compass’ intertwined operations and the Dobrasinovic brothers’ different

companies’ building close proximity:

      MGR Freight System Inc

      I worked for the owners brother; or one of the owners brother
      Ray. They both kind of look alike. Ray owns a company called
      Danny Trans. and when my truck or trailer needed repair I
      would head down to Mgr yard in Summit. They both drove the
      same type pick up truck. I Use too see at least 50 empty MGR
      truck collecting dust. Also I think the owners of MGR also had a

                                           42
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 43 of 227 PageID #:273




      Truck driving school right in the yard and They also owned
      Compass trailer lease and the fueling gas station down the road.

Ex. 1, Shah Dec.


      136.   On November 14, 2018, an MGR insider BigBadWolf123 noted, in part,

that MGR take fictitious deductions, take deposits as a matter of policy, and refuses

final wage payments after “two [2] weeks notice” from drivers:

      [H]onestly man just dont do it….this company sucks in
      everything.It all looks good when you start but you will regret it
      soon man trust me.First time they take you $2000-$3000 for
      some stupid thing you will see that it was big mistake. And once
      you give them deposit money you can forget about that too. In
      20 years of MGR they never gave it back to anyone. In 20 years
      they never paid last two weeks also. And you wanna join? You
      have too much money you wanna waste? No problem I will
      recommend you few dispatchers, tell you who to avoid and stuff
      but my friend thats big mistake you are making. Im not telling
      any names on any public post but you can PM me for any
      information you need about MGR and for recommended
      dispatchers and stuff.

Ex. 1, Shah Dec.


      137.   On December 17, 2018, when asked about the facts of MGR’s

operations, MGR insider BigBadWolf123 in multiple posts noted MGR’s exploitative

brokerage deductions, limited brokerage options due to being banned by many

brokers, double brokering loads to operators, exploiting drivers on truck repairs and

components pricing (such as tires), deceptive representations about dispatch

Chicago office location (which in reality is overseas), and MGR’s payment to post

good reviews:

      Ok so why we have 2 MC ? And if we are not scamming brokers
      than please tell me what was last time you seen MGR doing load

                                            43
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 44 of 227 PageID #:274




   with major brokers like R2 , Circle 8 , Coyote , Landstar
   ets....Ever been in dispatch Chriss ? No you didnt cos its across
   the ocean ... We have list of almost 200 brokers that we cant use
   or they dont want to use us....Every month we get updated list of
   around 50-60 brokers that we can use. Thats it...We just started
   using Nolan after years of being on Do not use. Oh and dont get
   me started on RD brokerage.... Double brokering loads to their
   own Owner Operators..... And yes my driver pays 10% to
   company and 2% for dispatch...Thats what MGR told
   them....Wanna buy new tires for lease truck???...Sure we will sell
   it for 5x price cos you have it in contract that you have to service
   lease truck with us....Btw I dont even know why Im arguing with
   MGR bot payed to post good reviews....Oh yeah i know about you
   guys too…

   And for those who still dont belive this intel is coming from
   inside here is list of office feel free to check with your dispatcher :
   Safety 2 offices : Chicago IL USA (manager Paula) and
   Berane,Montenegro (Former Yugoslavia , manager Marina)
   Log book 1 office : Chicago Il (manager Lina )
   Recruiting 4 offices all over Balkans

   Now check this out , DISPATCH (PEOPLE WHO ARE MAKING
   YOU MONEY AND CHOOSING LOADS FOR YOU ) :
   7 OFFICES :

   BELGRADE SERBIA (MANAGER VLADIMIR) 1 OFFICE
   KRAGUJEVAC     SERBIA   (NO  CURRENT    MANAGER,
   VLADIMIR IN CHARGE) 1 OFFICE
   KUMANOVO MACEDONIA / SKOPLJE MACEDONIA 2
   OFFICES (MANAGERS CHANGING ALL THE TIME )
   (DISPATCHERS PAT,MAT,KRISSY ETS ALL FAKE NAMES)
   PODGORICA MONTENEGRO (MANAGER HELEN) 1 OFFICE
   BERANE    MONTENEGRO      2  OFFICES   (MANAGERS
   KATE/TIM) ALSO FAKE NAMES

   Now go and ask them in what office is your dispatcher...If they
   tell you Chicago (they are all told to say Chicago) ask them
   anything about Chicago without giving them time to google.
   THEY WONT KNOW ANSWER COS THEY WERE NEVER IN
   USA . Ask them anything only American could know , put them
   to test and you will see everything is FAKE.

   Im telling you all of this not cos of myself but cos of all my former
   driver that got ripped off by those thiefs.

                                           44
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 45 of 227 PageID #:275




      Im not gaining anything from telling the truth.

      Also another proof for you guys , I can just keep em coming for
      you :) Look at this review , just take a look at it...His name is
      Milan Neskovic ....American name ? Or is it ? Why is some guy
      with Serbian name leaving good review for MGR on google maps
      ? Because he is PAYED TO DO IT ! His fake name is Nash , he is
      working as dispatcher in Belgrade office for years....You see what
      Im talking about ?

Ex. 1, Shah Dec.


      138.   On December 31, 2018, upon reading the posts of MGR insider

BigBadWolf123, Marrius Darrisaw affirmed BigBadWolf123’s postings:

      Your analysis is SPOT ON…. I left this company at the beginning
      of September 2018. I wished I hadd had this advice before coming
      here. If anyone here don’t believe you… tell them to ask me. You
      definitely pointing out many of the things that go on there

Ex. 1, Shah Dec.

      139.   On January 9, 2019, upon reading the posts of MGR inside

BigBadWolf123, The truckermer affirmed BigBadWolf123’s postings and also noted

MGR’s manufactured charges for service and repairs on truck trailers:

      Everything he's saying it's true I'm a owner here and i knew
      almost everything but he forgot to tell you guys this . whenever
      you go to their terminal to try to fix something in your trailer they
      will change tires breaks even if they are still good and try to find
      other stuff and they will charge you .it just happened to me last
      month

Ex. 1, Shah Dec.

      140.   On May 16, 2019, upon reading the posts of BigBadWolf123 and

others, SeeSaw affirmed being victimized by MGR’s schemes to fraudulently charge




                                             45
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 46 of 227 PageID #:276




for parts, service, and repairs and described MGR as a “house of cards” that would

come down eventually:

      Lol. Yes, he is telling the truth about most of this. I just left them
      a couple of weeks ago. The money was good last year, but it went
      downhill quickly when the market slowed down. I had one of their
      trailers for 6 weeks, before I decided to buy my own trailer. When
      I went to turn it in, they “claimed” that I had ruined a brand new
      trailer tire in 6 weeks, and charged me almost $500 for a trailer
      tire. Then refused to give me this supposedly ruined trailer tire. I
      imagine that they left the tire on the trailer and scammed the
      next driver. You can check my other posts but I figured out very
      quickly that to survive at MGR, or anywhere, as an owner
      operator, you need your own “everything.” Truck, trailer, fuel
      card, toll tags, and registration if possible. I’m stuck now with a
      $2000 Illinois tag and registration, that MGR won’t refund the
      unused balance.

      But I learned my lesson with them. I would definitely steer clear
      of them. That house of cards will come down eventually.

Ex. 1, Shah Dec.

      141.   On May 16, 2019, upon reading the posts of BigBadWolf123 and

others, jon69 noted in multiple posts that the Dobrasinovic family had a large size,

family was a suspected source of positive reviews for the Dobrasinovic families’

services, that workers use fake names to hinder police and IRS investigations, and

that the companies change office locations to avoid detection:

      That's what t they do. Any positive reviews are from people who
      own the company or are working at the company not from drivers
      themselves.

      They are a clan- 50 or so family members each with 2 or 3 Google
      Id's and you see where all the positive reviews come from.
      Is this company Bulgarian by chance? or Macedonian?.

      They use a Google Voice number which has a USA area code such
      as 708 or 630 ( both Chicago). Their voice will be crystal clear and


                                             46
    Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 47 of 227 PageID #:277




       unless they tell you they are abroad you will assume they are in
       the USA.

       Fake names are used in case there is any investigation police will
       be unable to find them. Or the IRS for that matter as these
       companies are big tax cheats.

       Notice how they are always changing offices. Over the course of a
       year they might move 5 or 6 times.

Ex. 1, Shah Dec.

       142.   On May 18, 2019, upon reading the posts of BigBadWolf123 and

others, SeeSaw noted MGR would lie to freight brokers about their drivers locations

and status which resulted in MGR drivers being stranded, stuck after driving for

extended periods, liable for inflated lease payments to MGR, and destruction of

their [“Drive-A-Check”] DAC reports:

.

       Yes. My dispatcher called me from a 708-xxx-4800 number
       (Chicago). One of the girls from safety called from a Florida
       number. My first dispatcher was Joey, who was great. He was
       very aggressive with getting good rates. My second dispatcher was
       Kate. She was horrible. My biggest problem with them was that
       they lied constantly to brokers. They would tell brokers that I was
       closer to a pickup than I actually was. Or they would tell brokers
       that I was empty when I wasn’t. The final straws for me was
       when I was asked to not answer the phone when the brokers
       called, and they would ask me to lie to brokers. Eventually the
       brokers figured it out and started taking their loads back leaving
       me stranded without a load, often for hours or even until the next
       day. It was brutal for me with my own truck and trailer, so I can
       only imagine how devastating it was for those guys who were
       leasing trucks from them. Not to mention that they are probably
       destroying drivers’ DAC report

Ex. 1, Shah Dec.




                                             47
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 48 of 227 PageID #:278




      143.   On May 27, 2019 a dispatcher for MGR located in Eastern Europe,

Rykard211 described MGR’s schemes to defraud drivers and threats to fire

dispatchers who do not lie and rip off MGR’s drivers:

      I'm not sure if this is okay to post this here but I'd rather remain
      anonymous due to some of the things BigBadWolf123 said but I
      was hired by MGR as a dispatcher as I come from one of those
      Eastern European countries. It was my first work experience and
      I felt horrible coming every day. The people over there treated me
      like #### and didn't even bothered to properly tutor me to be a
      dispatcher. They didn't even give me a chance to properly
      dispatch one of the trucks but I remember them saying how
      important it was to lie to the drivers about everything and used
      scummy tactics to rip them off. I came upon this thread by typing
      the company's name and I wasn't shocked to find out people are
      giving them bad rep. The company forces their employees to act
      like the scum of the earth towards everyone because the
      dispatchers live in constant fear due to the fact that their
      worthless contract they give them can get you fired at any time
      even if you slightly go against their scummy policies. Sorry for the
      broken English but I went through a depression period after they
      fired me due to the fact I gave it all because it was my first job
      and it made me and my family go through a hard time cause of it.
      If this isn't the thread I should be posting, I should apologize
      cause this is my first time posting here. If you want any specific
      details, you can pm me.

Ex. 1, Shah Dec.

      144.   On May 28, 2019 the dispatcher for MGR located in Eastern Europe,

Rykard211 stated his purpose in part for describing MGR’s schemes to defraud

drivers and threats to fire dispatchers who do not lie and rip off MGR’s drivers was

to encourage people to stay away from them:

      [I]'m not going to allow someone like you who obviously has no idea
      how MGR treats their dispatcher employees and the amount of insane
      ####ery they force their drivers to handle is something I'm not going to
      let it off so easily. I just wanted to share my experience with them as
      someone who actually has worked in the company for a short period of
      time and so that people might stay away from them. Like I said, if

                                            48
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 49 of 227 PageID #:279




       anyone wants more details, I can easily share them in a private
       message but I'm not going to stand by and let other people get duped
       by this lying scum of a company.

Ex. 1, Shah Dec.

       145.   On August 26, 2019, MGR insider BigBadWolf123 noted in multiple

posts that MGR had discovered the negative comments about MGR’s business, that

MGR was taking steps to make “response” postings to make the posts “go away,”

that the purpose of posting was to warn others, and to explain how the dispatchers

are trained to lie to drivers:

       They know about this post from day one, could hear em talking about
       it saying it needs to go away....Guy got job do take credibility of this
       post , named Chris but thanks God moderators seen it in time and
       delete all of his postings. Worse thing they can do if they found out its
       me (and I make it too hard for them to figure out) is to fire me ....

       They all act like then when you come in to work. promise good money
       but keep you in fear so you dont tell too much to drivers.Trust me
       brother money they tell you in start is not even that good...Been here
       for years still didnt achieve promised money even thou they consider
       me senior dispatcher lol Just try somewhere else, lots of companies out
       there that actually respect people working hard. Mgr is not only
       company who can teach you how to work....Anyway this post is to warn
       potential drivers and O/O for dispatchers and other people there they
       have different set of scams and rules. Story for some other post not this
       one . . .

       [L]et me put it this way. Trucks are presented to dispatcher by
       number. SO when starting a day there is list off all truck and areas.
       First two hours they let you work your way to get a load but after some
       time they put more and more pressure to move a truck. Once you tell
       them driver or even dispatcher want to find better paying load they
       start telling you that there is still for example 24 trucks left in office
       and that number has to go down so you book , send to driver and he
       can complain to safety if they dont like it. That reason MGR have so
       many cancellations and so may brokers on do not use. When dispatcher
       offer you bad load he probably already booked it for you but he want to
       pretend he is nice so he ,,offer,, it to you.Than he goes into convincing.
       80 % of drivers get convinced. Something like ,, Oh you are going to

                                             49
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 50 of 227 PageID #:280




      great area,, just to realize tomorrow thats its same #### but dispatcher
      was forced to take it. After driver reject load dispatcher get frustrated
      and thats when bad manners and rude behavior start. Not cos of driver
      cos we get it nobody like driving cheap but he gets pissed of on
      management cos he is the one who can sell it to driver. Paradox is he
      cant really be rude to management or he is out in 2 seconds so he
      transfer all that stress and frustration to driver.

      Bottom line when management present you guys as simple number
      things cant work as they should.

      Forgot to tell you. Lying is MUST !! Thats basic....seriously that like
      first thing they tell you when you come . Less truth driver know he is
      easier to manipulate. ALL DISPATCHER HAVE TO TELL WHAT
      OFFICE MANAGER TELLS THEM . Communication is watched so
      not a choice really.... I lie to my drivers but thing is they already know
      Im lying to them so they play along...But not many drivers and
      dispatchers have that relationship. I do have unofficial communication
      with my driver so they are aware what is going on.

Ex. 1, Shah Dec.

      146.   On March 27, 2020 delusmc4 noted that MGR kept fuel discounts

while making drivers pay full price in addition to their other noted misconduct.

Ex. 1, Shah Dec.

      147.   On March 28, 2020 Oscar9114 stated MGR called him their “slave” and

paid him $600 for four weeks worth of work:

      Guys I work here 4 weeks and They treat me very bad all the money
      you make they put Deduction and they give you $600 I have never
      reach 1000 $ because they are so bad people they even call me Slave
      one of there Safety please I’m warning you never go this company I
      swear god they are Worst company ever I have Approve they pay me
      One dollar $1 you can see the net pay and all the money pu Deduction
      they are Thief never work here.

Ex. 1, Shah Dec.




                                            50
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 51 of 227 PageID #:281




      148.   Oscar9114 then posted an Owner Operator Settlement Summary

showing the driver grossed $1,936.00 with deductions of $1,934.19 for I-Pass,

Rental Package, Cargo Insurance, Electronic Logbook, and Service Fee. The drivers

net pay was $1.81 after driving 1,245 miles for MGR. Ex. 1, Shah Dec.

      149.   On March 31, 2020 Willie879 warned, “Do not work for Berane inc.

They are a bunch of shysters And thieves also Liars.” Ex. 1, Shah Dec.

      150.   On July 6, 2020, MGR insider BigBadWolf123 notified posters that

MGR has “got him,” that he was fired, was looking for work, and that MGR had

sued him in Europe:

      Well I wont be able to give any more information as they officially got
      me.... This tread was really hurting them and they didnt stop until
      they figured out who posted it...Thanks for so many views brothers, if
      we helped one driver see truth about them i would say this post was
      worth it.... If someone know someone who hire remote dispatcher or
      anything trucking related i would really appreciate sending me PM as
      im without a job atm.....

      Not just fired lol....they also filed law sue....I mean my lawyer say we
      can call on freedom of speech but its Europe lol they gonna probably
      bribe their way to victory...anyway they say my online post on this and
      some other forums caused more than $100000 damage but funny thing
      is they didnt wrote i was lying simply stated that information i
      provided to general public harmed company financial ....They proved
      my point anyway....

Ex. 1, Shah Dec.

      151.   On July 29, 2020, BigBadWolf123 noted, in part:

      [D]ispatchers there . . . cant do their job as they should due to
      managers imposing scammy and shady rules . I think I said more than
      enough for everyone to see how that company operate and more
      important everything I said i backed up with proof.... There is of course
      more think but im sure this is enough.
      ...


                                            51
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 52 of 227 PageID #:282




      As i already said if we managed to get truth out there for our friends
      who do honest work all this was more than worth ...Jobs come and go
      brothers , truth , honesty and hard works stay.

Ex. 1, Shah Dec.

  The Dobrasinovic Brothers Origins and the Dobrasinovic Brothers De Facto One
                             Stop Center Operations

      152.   Roy Dobrasinovic has explained that he brought his brothers Radomir

and Radojica, other family, godparents, friends and others from Montenegro and

Serbia to the United States. Dobrasinovic has observed there are more

Dobrasinovics in Chicago than in the village where Dobrasinovic came from

[Berane, Montenegro]. Dobrasinovic also explained that his younger brother Bato

Dobrasinovic stayed in Berane, Montenegro. Ex. 1, Shah Dec.

      153.   Roy, Radomir, and Radojica operate a ​de facto ​Dobrasinovic Brothers’

One Stop Center (“DB1SC”), which have coordinated entities operations, entity

origination, customer intelligence, social and marketing outreach, geographic

locations, and information exchange amongst other unitary characteristics.

      154.   According to Roy Dobrasinovic, he entered the trucking industry in

1997, and formed his first Compass entities in 1999. Ex. 1, Shah Dec.

      155.   On or about one year later, in 2000, Radomir Dobrasinovic formed

MGR Transportation Inc. Ex. 1, Shah Dec.

      156.   Also in 2000, Roy Dobrasinovic formed five additional Compass named

entities. Ex. 1, Shah Dec.




                                            52
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 53 of 227 PageID #:283




       157.   In 2001 and 2002, Roy Dobrasinovic formed four additional Compass

entities and Radomir Dobrasinovic formed an additional MGR entity. Ex. 1, Shah

Dec.

       158.   Roy and Radomir’s Compass and MGR entities formed from 1999 to

2002 have all been involuntarily dissolved or are not in good standing according to

the Illinois Secretary of State. Ex. 1, Shah Dec.

       159.   From 2003 to 2005, Roy Dobrasinovic started three new Compass

entities in fuel, equipment, and insurance with the fuel and insurance entities still

active to this day, but the equipment entity “Compass Equipment Inc.” has been

involuntarily dissolved. Ex. 1, Shah Dec.

       160.   In 2006, Radomir formed MGR Freight System Inc. and RD Logistics,

Roy formed Compass Lease LLC, and Radojica formed Berane Inc. Ex. 1, Shah Dec.

       161.   In 2007, Compass’ driver was involved in a fatal accident which killed

a married couple and their unborn child. Ex. 1, Shah Dec.

       162.   Within months of the fatal accident, Roy Dobrasinovic formed Compass

Management Inc., Compass Funding Solutions LLC, and Compass Holding LLC.

Ex. 1, Shah Dec.

       163.   In 2007 and 2008, the FMCSA also involuntarily terminated and

revoked three Compass entities’ FMCSA authority. Ex. 1, Shah Dec.

       164.   In early 2009, Roy Dobrasinovic formed Compass Real Estate Holding

LLC. Ex. 1, Shah Dec.




                                             53
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 54 of 227 PageID #:284




      165.   By late 2009, Roy Dobrasinovic and Compass settled the fatal accident

lawsuit. Ex. 1, Shah Dec.

      166.   Within days of the settlement, Radomir Dobrasinovic formed a new

MGR entity, “MGR Expedited Inc.” Ex. 1, Shah Dec.

      167.   At least ten of the Dobrasinovic brothers corporate entities with

branding as Compass, MGR, RD, Berane, and/or Danny Trans are located along a

roughly twenty mile perimeter in the McCook, Countryside, Clarendon Hills, La

Grange, and surrounding areas:




      168.   Some of the Dobrasinovic brothers' operations are literally next door to

each other or across the street. Ex. 1, Shah Dec.

      169.   For example, the MGR and RD entities are in the exact same building.




                                            54
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 55 of 227 PageID #:285




       170.   MGR and RD are next to Berane Inc. and across the street from

Compass Lease. Ex. 1, Shah Dec.

       171.   MGR, RD, and Berane offer truck leasing and work with Compass

Lease in the DB1SC. Ex. 1, Shah Dec.

       172.   The Dobrasinovic brothers also participate in the Eastern European

and Chicago trucking community through social events and driver trucking

associations such as the International Trucking Association to develop driver

relationships, acquire information about drivers, and to encourage drivers to form

their own fresh companies and to acquire information from drivers so that the

Dobrasinovic brothers can arrange for their placement into the ​de facto

Dobrasinovic Brothers One Stop Center.

       173.   For example, in a video dated September 17, 2019, Roy Dobrasinovic

gave an interview to TV Avala at the ITA soccer tournament where he explained

that he desires to introduce customer partners to bankers, accountants, insurance

companies, finance companies, and other networking contacts within his Compass

empire. Ex. 1, Shah Dec.

       174.   The networking contacts Dobrasinovic is referencing include but are

not limited to his niece Jelena Dobrasinovic’s accounting company, Lead Accounting

LLC, and his brothers operations as motor carriers MGR/RD Expedited LLC,

Berane Inc., and other family members and friends business ventures. Ex. 1, Shah

Dec.




                                            55
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 56 of 227 PageID #:286




      175.   In addition to founding Lead Accounting LLC, Jelena Dobrasinovic

identifies herself as Controller of Compass Holding LLC and the Compass entities.

Ex. 1, Shah Dec.

      176.   The Dobrasinovic Brothers advertise their companies as family

enterprises with humble beginnings and a philosophy of servicing drivers, new

truck owner operators, and other motor carrier operators with anything to fulfill

their transportation needs:




      177.   MGR states on its website “MGR Offers Full Service Carrier Solutions

for All Your Transportation and Logistics Needs” in a website which mirrors



                                            56
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 57 of 227 PageID #:287




Compass’ website’s statement, “Who we are - YOUR ONE STOP CENTER FOR

ALL YOUR TRANSPORTATION NEEDS,” and Compass’ other C1SC advertising.

Ex. 1, Shah Dec.

      178.   Radomir Dobrasinovic and MGR confirm the MGR business’ origins as

a family owned and operated business:

      History

      Since that day in 2000 when MGR started with five trucks as a
      family-owned and operated business, we’ve dedicated ourselves to
      providing our customers and drivers with a positive and satisfying
      experience. We’ve built our business on integrity and a commitment to
      the highest standards in the multimodal transportation industry.
      That dedication to quality has helped MGR grow into one of the largest
      transportation carriers serving the U.S. and Canada.

      Ex. 1, Shah Dec.

      179.   The Dobrasinovics and Compass also advertise other social clubs and

real estate investments such as Compass United and Compass Arena to target the

Eastern European and Illinois trucking community.

      180.   At Compass’ ITA Annual Soccer Tournament and Transportation

Industry Networking Event 2019 sometime on or around August 24 and 25, 2019,

Dobrasinovic stated in an online video that Compass has strong support from Burr

Ridge public officials, an alleged desire to guide those interested in starting a new

trucking company, to help the Eastern European trucking community grow, and to

use his family and fellow countrymen’s love of soccer for the purposes of the One

Stop Center philosophy:

      “We have very good support from this community here because uh
      everybody knows Compass is a business in Burr Ridge and we have
      support from the Park District, from the Mayor [of] Burr Ridge - from

                                             57
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 58 of 227 PageID #:288




      all these officials . . .People they like to play soccer. Its . . . mostly East
      European. Our game is . . . soccer . . .Compass Holding is a one stop
      center for all transportation needs. We are here if somebody wants to
      open a trucking company - we will open a trucking company free of
      charge and we are going to guide them to all success. If somebody
      wants to rent a truck, lease the trailers, have insurance - we have a
      very - I think we are unique regarding insurance, [] or established
      company we going to insure you, we are going to give you opportunity
      that you can grow unlimited, usually right now its most challenge for
      every trucking business is insurance and we solve that challenge
      because our insurance company is designed like that it won’t stop you
      with your growth. And our insurance company Compass Speciality
      Insurance company - you can grow as much as you want, but like also
      you have to be smart and you must as I said our strategy is never give
      up short term profit for long term success and we will work together
      with our customers and we guide them that’s how the idea for the
      slogan says “Where Success Begins.”

See Ex. 1, Shah Dec.

      181.   The stated winners of the ITA soccer tournament were MGR Freight

System (1st Place), RD Expedited Inc. (2nd Place), and Compass Holding (3rd

Place). Ex. 1, Shah Dec.

      182.   Compass Arena is a megaplex and will feature two indoor soccer fields

in a three-level space for sporting events, concerts, a cafe, restaurant and bars,

private whiskey lounge, and outdoor spaces for events. Compass Arena is located at

625 Joliet Rd., Willowbrook, Illinois, 60527.

      183.   ITA, Compass Soccer, and Compass Arena and other similar

Dobrasinovic brothers’ entities, locations, and organizations provide coordinated

and collective opportunities for the Dobrasinovic brothers, family, and friends to

size up members of the trucking community, form relationships, and acquire




                                                58
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 59 of 227 PageID #:289




information about potential targets for the Dobrasinovic brothers and family’s

businesses.

                   Roy Dobrasinovic’s One Stop Center Operations

       184.   Roy Dobrasinovic and Compass advertise the C1SC in the following

graphical representation:




       185.   The C1SC and its entities ask for customers “trust and confidence” to

help maximize incoming cash flow through custom tailored factoring and work

opportunities through Compass Funding Solutions LLC and Compass Logistics

LLC.



                                             59
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 60 of 227 PageID #:290




       186.    The C1SC and its entities also ask for customers “trust and confidence”

to help preserve cash flow through minimizing major costs for fuel card, insurance,

driver safety training, equipment, and business/social networking through Compass

Payment Services (fuel card), Compass Insurance Group and Compass Specialty

Insurance RRG (motor carrier and other insurance), Compass Trcuk Rental and

Leasing, Compass Lease LLC, Compass Equipment Finance, Compass Truck Sales,

(equipment), and International Trucking Association, Compass Arena, and

Compass United (driver training and social events).

       187.    Compass Holding, LLC then lists Client Reviews including but not

limited to reviews from the following individuals: Abdou R, Al G, Al T, Alex G,

Bobby D, James B, Jesus D, John S, Johnny B, Jose R, Joseph B, and Steve A. Ex.

1, Shah Dec.

       188.    The reviews are in a rotating text box describing the alleged

willingness of Compass to help customers buy and lease trucks for same day

purchases, get same day financing, get same day insurance, make “same day buying

decisions” with multiple reviews stating all decisions were without any pressure

from Compass, and with a willingness from Compass to fill out the paperwork on

the customers behalf when the “customer doesn’t understand.” Allegedly, “Compass

. . . explained everything . . . in laymans’ terms to help . . . understand it.” ​Id​.

       189.    Compass represents a customer gave a review stating he “never

thought [he] could have all of [his] trucking needs taken care of under one roof,” and

that “[n]ow [he didn’t] have to worry about slow cash-flow anymore.” ​Id.​



                                                60
       Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 61 of 227 PageID #:291




          190.   Throughout its advertising, Compass repeatedly states that its mission

is to earn customers, “confidence, trust, and future relationship.” ​Id​.

          191.   On March 6 or 14, 2020 the Serbian Times interviewed Roy

Dobrasinovic in an article titled: INTERVIEW RADOVAN ROY DOBRASINOVIC:

Our most successful businessman from Chicago reveals the secrets of his success, a

story that must be read by anyone who dreams of the American Dream!. The

articles points to the large size of Compass and its One Stop Center “under one roof”

along with fuel card relationships and advantages:

          “[T]hanks to his vision from day one, his Compass Holding company
          has a multimillion-dollar business and successfully collaborates with
          over 2,500 companies, 50,000 truck drivers, has a fleet of over 6,000
          trucks and trailers for sale and rent, and his Holding financial group is
          currently financing operations in the transportation business of over
          $140 million. Furthermore, his business has expanded to 10 US
          states. As he proudly points out 60% of 300 employees who are
          working in his headquarters alone are from our region of the world and
          were given the opportunity to work in several of his sub-companies in
          the sectors such as insurance, business financing, entrepreneurship
          assistance, hands-on training in several aspects of the business, but
          most importantly help to facilitate the most favorable credit terms for
          individuals buying or renting trucks and trailers. In addition to that,
          there is also a sector that provides our partners with the most
          imperative part of this business, and that is inexpensive fuel rates –
          this advantage is solely due to our long-standing contracts with major
          oil companies. In a nutshell, all the aforementioned assistances and
          benefits under one roof.”
Id​.

          192.   Roy Dobrasinovic and the Compass One Stop Center offer fuel card

through Compass Payment Services and in conjunction with Pilot Flying J.

          193.   In 2013 and 2014, Pilot Flying J’s headquarters were raided by the FBI

and IRS due to fraud connected to the company’s withholding of fuel card rebates,



                                                61
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 62 of 227 PageID #:292




where Pilot Flying J paid $92M as a fine and restitution to companies victimized by

the scam, and an additional $85M in a civil settlement to 5,500 trucking companies

for monies wrongfully withheld in fuel rebates.

      194.   Roy Dobrasinovic has been quoted as downplaying the impact of Pilot

Flying J’s fraud on Compass Holding, and Roy Dobrasinovic promotes and works

with Pilot Flying J in offering Compass Payment Service’s fuel card to clients.

      195.   Roy Dobrasinovc and Compass promote and represent that Compass’

fuel card offered through Compass Payment Services, “makes account management

simple with cutting-edge technology,” through cell phone applications and online

customer portals, which allegedly provide real time access to information and 24/7

access to customers’ fuel card accounts in a user friendly manner.

      196.   Roy Dobrasinovic and Compass state their fuel card offered in

conjunction with Pilot Flying J is, “QUALITY AND CARE - GUARANTEED”:

      Compass customer service staff are available 24/7 with live online
      support to answer your questions and resolve all issues as quickly as
      possible. With your fleet fuel card and transportation system, time is of
      the essence. We go the extra mile to make sure that your fleet is
      always fueled up and running on schedule!

      Get in touch to see how the Compass Payment Systems Fleet Fuel
      Card can boost your business and save you money. Compass puts tools
      right in the palm of your hand.

See Ex. 1, Shah Dec.

      197.   Roy Dobrasinovic and Compass also advertise their fuel card as jointly

administered with Compass’ factoring company, Compass Funding Solutions which

Compass advertises and claims offer unique advantages:



                                            62
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 63 of 227 PageID #:293




   FUEL CARD PROGRAM

   Compass Funding Solutions is partnering with Compass Payment
   Services “CPS” to provide a uniquely designed fuel card for our
   customers. The CPS Fleet Fuel Card is the most convenient and
   customizable in fleet management.


   The advantages of having CPS fuel card:

   -     Low transaction fees
   -     More control over fuel costs by monitoring each truck’s activity
   -     Set daily purchase limits
   -     Nationwide discounts on fuel and other products
   -     Lowers costs and quicker availability of funds
   -     Fund your fuel card through advances from schedules or
   available reserve

   Important Facts about CPS Fuel Card:

   -      We offer some of the lowest transaction fees in the industry.
   ($1.50)
   -      24/7 access to the EFS website to administer account and
   reporting
   -      Customer service is available 24/7 Funds transferred to cards
   within an hour
   -      Receive daily reports informing of the activity on each fuel card
   -      Tailored to your needs you determine availability of daily cash,
   oil, additives, repairs, tires, etc.
   -      Adjust card’s parameters at any time whether as an override or
   on a permanent basis

   Ex. 1., Shah Dec.

   198.   Compass Funding Solutions advertises:

   “​Compass Funding Solutions provides factoring to companies

   in the transportation industry. We help companies start and

   grow their trucking business by improving their cash flow!​ . . .

   THE COMPASS ADVANTAGE



                                         63
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 64 of 227 PageID #:294




      -      Reasonable rates

      -      Simples account setup

      -      Online access to view your account, 24/7

      -      Flexibel term contracts

      -      Team with transportation experience

      -      Free online credit check

      -      Interest free fuel cards

Ex. 1, Shah Dec.

      199.   Compass Funding Solutions was operated and headed by Vlad Kostik

as Senior Vice President from May 2008 until October 2019.

      200.   Compass Funding Solutions describes itself in a manner facing

consumers:

      THE COMPLETE SOLUTION.

      We provide complete factoring solutions tailored to fit your needs.
      From planning and analysis to scalable growth.

      Compass Funding Solutions welcomed its first customers over twenty
      years ago. The following years marked a period of significant growth
      and superiority regarding the range of trucking companies and
      customers covered. In addition, the quality of the services provided
      continued to expand and once more confirmed Compass to be the
      leading provider of factoring services.

      Factoring Objectives:
      -     Creating value for customer
      -     Building a strong receivables financing
      -     Quality measurement and monitoring
            TAKING IT STEP BY STEP

      [Graphics] - Business Analysis - We examine your business to
      understand how it works so we can make a detailed factoring solution
      tailored to fit your needs.

                                           64
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 65 of 227 PageID #:295




      [Graphics]- Detailed Planning - We design a factoring plan that aligns
      with your company’s needs and goals.

      [Graphics]- Dependability and Monitoring - You have confidence in
      growing your business with intelligent software solutions and
      customer service that understands transportation.

      YOUR BENEFITS

      Compass Funding Solutions helps carriers focus on what they do best;
      maintain and build relationships with brokers and shippers. We can
      handle credit management, billing, collecting, and cash application.
      By outsourcing these tasks, a carrier, or any company, can maximize
      its resources and profits.

      At Compass Funding Solutions, we compensate brokers with one of the
      highest commission structures in the industry. In addition, we provide
      brokers with continuous communication as it pertains to the status of
      their business. Check out our Broker Plan and join today.

Ex. 1, Shah Dec.

      201.   Roy Dobrasinovic and the C1SC also represent Compass will assist

C1SC customers obtain equipment through Compass Lease LLC (trailer leasing),

Compass Truck Rental and Leasing (truck rental and lease), Compass Truck Sales

(truck sales), and Compass Equipment Finance (financing for trucking equipment)

with Compass’ “Knowledgeable Consulting Team” and “partnership” invested in the

customers success.

      202.   Thomas Milowski was Credit and General Manager at Compass

Equipment Finance LLC and President and COO of Compass Financial Holding

LLC from June 2016 until March 2020. Ex. 1, Shah Dec.




                                           65
       Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 66 of 227 PageID #:296




          203.   Compass Lease has locations at 5150 S. Lawndale Ave., McCook, IL

60525, 125 W. Bryant St., Bloomington, CA 92316, 4221 Halifax St., Dallas, TX

75247, 8514 North State Rd. 33, Lakeland, FL 33809, and Romulus, MI 48174. ​Id​.

          204.   Roy Dobrasinovic and the C1SC’s main Compass Lease LLC is located

at 5150 Lawndale Ave., Summit, IL 60501. ​Id​.

          205.   Across the street from Compass Lease LLC are Radomir Dobrasinovic’s

RD Logistics, MGR Express, MGR Trucking, MGR Lease, MGR Auto Lease among

other entities at 5151 W. Lawndale Ave., Summit, IL 60501 and 7665 W. Lawndale

Ave., Summit, IL 60501. ​Id​.

          206.   Berance Inc. and Berane Lease Inc. are located only minutes away

from the Compass Lease and MGR entities at 640 61st St., Countryside, IL 60525.

Id​.

          207.   In proximity to the Dobrasinovic Brothers leasing entities are Compass

Truck Sales and Compass Truck Rental and Leasing, 15W580 N. Frontage Rd.,

Burr Ridge, IL 60527. ​Id​.

          208.   The Dobrasinovic Brothers also have and have had other entities and

locations in immediate proximity to one another (next door and across the street)

involving motor carrier and logistics operations including but not limited to

Compass Logistics, 450 W. 55th St., Countryside, IL 60525, Radojica Dobrasinovic’s

Danny Trans. Inc., 475 W. 55th St., #209, Countryside, IL 60525, and MGR Freight

System Inc. and RD Expedited Inc., 500 W. Plainfield Road, Countryside, IL 60525.

Id​.



                                               66
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 67 of 227 PageID #:297




      209.   Radojica Dobrasinovic’s currently active Berane Inc. and Berane Lease

Inc. are also only minutes away from Compass Logistics Inc., Danny Trans Inc.,

MGR, and RD Expedited. ​Id.​

      210.   Similarly, Radojica Dobrasinovic, Roy Dobrasinovic and Radomir

Dobrasinovic live minutes away from each other and minutes away from the

triangularly situated Dobrasinovic brothers business entity locations for logistics

and freight hauling and triangularly situated Dobrasinovic brothers business

entities for freight hauling and leasing amongst other businesses. ​Id.​

      211.   Overall, the Dobrasinovic Brothers coordinate, feed into, exchange, and

work jointly in drivers and equipment deals and One Stop Center operations,

including but not limited to leasing trailers to drivers, driver information, logistics,

and information about owner operators as a part of the C1SC and the DB1SC.

                  Roy Dobrasinovic & the C1SC Insurance Offerings

      212.   Dobrasinovic also opened up about the key to his business, “that has

always been and always will be insurance:

      The United States rests and depends on its insurance system, it
      manages and steers the whole of the economy. That was the case
      when I started, and it remains so to this day. ​When I realized that
      fact back in 2008, I expanded my focus from the trucking
      business towards insurance and started to further build my
      company around that pillar. Everything that I have experienced in
      life and the lessons I learned from them I have applied in my business
      practices. For that exact reason I always listen to my clients carefully,
      I am part of the trucking industry business, therefore, ​I am aware of
      the industry-specific problems and hardships they are facing,
      this is exactly why I make sure that our offers are adjusted to
      specific needs that in turn offer a solution and ultimately help
      them. At the end of every month, my clients send a report that
      determines the number of their insurance dues which average
      anywhere between $ 5,000 to $ 7,000 per truck. We have created a

                                              67
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 68 of 227 PageID #:298




      formula that accurately determines the payment therefore the client is
      aware of it at any given time. ​This system is excellent for the ‘’cash
      flow’’ component, and our accounting department is a
      stress-free zone because they don’t have to deal with the
      so-called ‘’insurance nightmare’’.

Ex. 1, Shah Dec.

      213.   Roy Dobrasinovic and the C1SC offer motor carrier insurance and

trucking insurance agent and broker services through Compass Specialty Insurance

RRG (“CSI RRG”) and Compass Insurance Group.

      214.   CSI RRG offers insurance to C1SC customers by selling shares in the

CSI RRG entity.

      215.   CSI RRG was formed in Tennessee by Roy Dobrasinovic on February

27, 2015 with 10,000,000 shares of stock, and according to the Tennessee Secretary

of State currently lists principal office in Tennessee and mailing address at 1605

Main St., Suite 800, Sarasota, FL 34236. ​Id.​

      216.   Compass Holding’s website lists Compass Speciality Insurance RRG as

located at 115 W. 55th St., Suite 201, Clarendon Hills, IL 60514. ​Id​.

      217.   In filings with the Secretary of State of Florida, Compass, the C1SC,

and Roy Dobrasinovic have represented that the Board of Directors of the CSI RRG

consisted of Roy Dobrasinovic as Chairman and President, Angelia Demkovic as

Secretary, Ana Aleksandrovska as Treasurer, Daliborka Savovic as Director, and

Arnold Edward Jr. Curtis as Director. ​Id​.

      218.   The C1SC represents that it follows a “RRG Code of Conduct and

Ethics” and “RRG Corporate Governance Standards.” ​Id​.



                                              68
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 69 of 227 PageID #:299




   219.   The C1SC and CSI RRG Code of Conduct and Ethics states in part:

   A. Scope

          This Code of Business Conduct and Ethics (“Code”) applies to all

   directors, officers and employees of Compass Specialty Insurance Risk

   Retention Group, Inc. Such persons are referred to herein collectively

   as the “Covered Parties.” Compass Specialty Insurance Risk Retention

   Group, Inc. is referred to herein as the “Company.” All Covered Parties

   are expected to know, understand and comply with the policies set

   forth in this Code.

   B. Purpose

   Honesty and integrity are the backbone of the relationship of trust the

   Company has with its policyholders, vendors, service providers and

   governmental regulators. The purpose of this Code is to convey the

   basic principles of business conduct expected of all Covered Parties.

   ...

   D. Ethical Standards

   1. Conflicts of Interest

          A conflict of interest exists when a person’s private interest

   interferes in any way with the interests of the Company. A conflict can

   arise when a Covered Party takes actions or has interests that may

   make it difficult to perform his or her work for the Company

   objectively and effectively. Conflicts of interest may also arise when a



                                          69
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 70 of 227 PageID #:300




   Covered Party, or members of his or her family, receives improper

   personal benefits as a result of his or her position at the Company.

   Loans to, or guarantees of obligations of, Covered Parties and their

   family members may create conflicts of interest. It is almost always a

   conflict of interest for a Covered Party to work simultaneously for a

   competitor, customer or supplier.

   Conflicts of interest may not always be clear-cut, so if you have a

   question, you should consult with the President of the Company or, if

   circumstances warrant, the Company’s outside counsel or captive

   manager.

   All Covered Parties shall disclose any material transaction or

   relationship that reasonably could be expected to give rise to such a

   conflict to the Board of Directors of the Company, whether such a

   transaction or relationship is deemed to be a real or apparent conflict

   or may reasonably be expected to be perceived as such by third parties.

   No action may be taken with respect to such transaction or party

   unless and until such action has been approved by the Board . . .

   2. Corporate Opportunities

   Directors and officers of the Company stand in a fiduciary relationship

   to the Company [Compass Specialty Insurance Risk Retention Group,

   Inc.]. It is a breach of this duty for any such person to take advantage

   of a business opportunity for his or her own personal benefit when the



                                          70
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 71 of 227 PageID #:301




   opportunity is within the corporate powers of the Company and when

   the opportunity is of present or potential practical advantage to the

   Company . . . .

   3. Confidentiality

         [C]overed Parties may not disclose to unauthorized persons or

   use for their own personal advantage or profit, or the advantage or

   profit of another, any confidential information that they obtain as a

   result of their position with the Company. The Company is entrusted

   with important information about its shareholders and their

   employees.

   ...

   4. Fair Dealing

   The Company’s products and services must be sold fairly and honestly.

   Covered Parties should not attempt to take advantage of anyone

   through manipulation, concealment, abuse of privileged information,

   misrepresentation of material facts, or any other unfair practice.

   5. Integrity of Records, Funds and Assets

   Accurate and reliable preparation and maintenance of Company

   records is of critical importance to proper management decisions and

   fulfillment of Company financial, legal and reporting obligations. All

   transactions must be properly documented and accounted for on the

   books and records of the Company. No off-book funds or transactions



                                         71
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 72 of 227 PageID #:302




   are allowed. All reports, vouchers, bills, invoices, payroll and service

   records, business measurement and performance records or other

   essential data are to be prepared and maintained with care and

   honesty. Covered Parties are responsible for safeguarding Company

   assets and properties under their control and for providing an

   auditable record of transactions relating to the use or disposition of

   such assets and property.

   ...

   7. Timely and Truthful Disclosure In reports and documents filed with

   or submitted to governmental regulators by the Company, and in

   public communications made by the Company, the Covered Parties

   involved in the preparation of such reports and documents (including

   those who are involved in the preparation of financial or other reports

   and the information included in such reports and documents) shall

   make disclosures that are full, fair, accurate, timely and

   understandable. Where applicable, these Covered Parties shall provide

   thorough and accurate financial and accounting data for inclusion in

   such disclosures. They shall not knowingly conceal or falsify

   information, misrepresent material facts or omit material facts which

   are necessary to avoid misleading the Company’s government

   regulators, independent public auditors or shareholders.

   ...



                                          72
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 73 of 227 PageID #:303




       E. Violations of Ethical Standards . . .

       2. Accountability for Violations If the Company’s Board or its designee

       determines that this Code has been violated, either directly, by failure

       to report a violation, or by withholding information related to a

       violation, the offending Covered Party may be disciplined for

       non-compliance with penalties up to and including removal from office

       or dismissal. Such penalties may include written notices to the

       individual involved that a violation has been determined, censure by

       the Board, removal by the Board of any officer involved, and/or a

       request by the Board to the Company’s shareholders to remove any

       Director so involved. Violations of this Code may also constitute

       violations of law and may result in criminal penalties and civil

       liabilities for the offending Covered Party and the Company. All

       Covered Parties are expected to cooperate in internal investigations of

       misconduct.

Ex. 1, Shah Dec.

       220.   The CSI RRG also states in part in its Corporate Governance

Standards, in part, that, “[T]he Board of Directors (the “Board”) oversees the

performance of the Company [Compass Specialty Insurance RRG] in the interest

and for the benefit of the shareholders . . . .” ​Id.​

       221.   In share offerings to the public, Roy Dobrasinovic, the C1SC, and the

Compass entities identify the Captive Manager of CSI RRG as Captive Planning



                                                 73
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 74 of 227 PageID #:304




Associates, and as working in cooperation with and with the reinsurance authority

of Citadel Risk. ​Id​.

       222.   CSI RRG shares were offered at $1/share on or around October of 2016

and share subscription agreements state in part:

       The undersigned (the “​Investor​”) wishes to become a shareholder of
       COMPASS SPECIALTY INSURANCE RISK RETENTION GROUP,
       INC. (the “Company”), a Tennessee captive insurance company risk
       retention group, and to purchase shares of the Company’s stock, no
       part value (“Common Stock”), in the Company upon terms and
       conditions set forth herein . . .

       Accordingly, the Investor agrees as follows:

       I.     SUBSCRIPTION FOR COMMON STOCK

            (A)   The Investor agrees to (i) become a shareholder of the
       Company (a “Shareholder”), with an initial commitment equal to the
       Commitment set forth on the signature page hereto.

             (B)  The Investor understands ​and agrees that ​the
       Company reserves the right to reject this subscription ​for
       Common Stock for any reason or no reason, in which or in part, and ​at
       any time prior to its acceptance​.

              (C)   The Investor understands and agrees that the acceptance
       of this subscription is conditioned on the agreement of the Investor . . .
       to procure insurance from the Company on terms and conditions
       acceptable to the Captive Manager. ​This subscription opportunity
       may be withdrawn at any time by the Company prior to the
       closing of the transactions contemplated by this Subscription
       Agreement.

             (D)     The Investor agrees that this Subscription Agreement and
       any agreement of the Investor made hereunder is irrevocable, and that
       this Agreement shall survive . . . dissolution or other termination of the
       existence of the investor.

       II. CANCELLATION OF INSURANCE POLICY AND RIGHT OF
       REPURCHASE



                                              74
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 75 of 227 PageID #:305




       (A)    In the event that the Investor cancels its insurance
       coverage with the Company prior to three (3) years after inception,
       the ​Investor shall forfeit all of its Common Stock purchased
       hereunder and shall have no other rights to any capital of the
       Company.

       (B) Provided that the Investor has maintained insurance coverage with
       the Company for at least three (3) years, in the event that the Investor
       thereafter terminates its insurance coverage with the Company, the
       Investor shall have the right to request that the Company repurchase
       all of its shares of Common Stock purchased hereunder, at a price
       equal to the Commitment set forth on the signature page hereto. The
       Company shall repurchase such shares of Common Stock at such price
       within sixty (60) days after the later to occur of: (i) three (3) years after
       the date of termination of coverage, and (ii) the date on which there are
       no longer any outstanding claims or reserves (including IBNR) related
       to Investor's insurance coverage by the Company.

       See Ex. 1, Shah Dec.

       223.   CSI RRG, the Captive Manager, and/or the Citadel Risk entities

represent to potential shareholders that CSI RRG, the Captive Manager, and

Citadel Risk may cancel share promises only before a potential shareholder actually

purchases RRG shares. ​Id.​

       224.   The plain language of the CSI RRG “RRG Code of Conduct and Ethics”

and “RRG Corporate Governance Standards” states that the CSI RRG is a fiduciary

of shareholders and is obligated to act in shareholders best interests and without

any conflicts of interest. ​Id.​

       225.   However, in practice, CSI RRG operates by quoting potential and

actual C1SC customers with favorable annual insurance premium estimates to lure

C1SC customers into purchasing shares in the CSI RRG.




                                               75
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 76 of 227 PageID #:306




      226.   The manner of the CSI RRG’s insurance offering, however, is by

designed to extract as much information about the shareholder C1SC customer’s

business, drivers, financials, and cash flow, which is then used by the other

Compass One Stop Center entities for their benefit and strategy to further

penetrate into the shareholder and C1SC customer’s trucking business.

      227.   To explain, the CSI RRG’s insurance is fundamentally premised upon

the shareholder C1SC customer reporting ​all gross sales and receipts by each of the

C1SC’s customers to Compass Specialty Insurance RRG.

      228.   Each month, the CSI RRG will then calculate a monthly premium by

multiplying a given percentage (for example 4% by the C1SC customer’s monthly

gross sales receipts (with a potential fuel tax surcharge deduction)) and then

charging the C1SC customer the calculated amount.

      229.   In this way, CSI RRG learns the identify and volume of business for

every single customer of the C1SC shareholder/C1SC trucking client.

      230.   Although CSI RRG states that such information cannot be

disseminated and is treated as highly confidential and highly sensitive information

of the customer, the Board of Directors and their employees are all Compass One

Stop Center officers which is an inherent conflict of interest, who have direct access

to that information and work for other Compass One Stop Center entities which

deduct, collect, and take away from the shareholders cash flows in the context of

factoring, fuel card, insurance broker/agent, and equipment entities and

relationships with the shareholders.



                                             76
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 77 of 227 PageID #:307




      231.   In addition, CSI RRG mandates that every shareholder must join

Compass’ International Trucking Association, and ​pay​ ITA for each of the

shareholder’s drivers to attend ITA safety training.

      232.   The ITA driver training is in reality marketing and advertising of

Compass’ and the Dobrasinovic brothers’ products and services mixed with

superficial safety slogans in an attempt to lure shareholder drivers away from the

shareholders and into the DB1SC and C1SC.

 Roy Dobrasinovic & Compass’ One Stop Center Advertising & Conflicts of Interest

                                  Representations

      233.   Overall, Roy Dobrasinovic and the C1SC advertise with additional

mottos and fiduciary representations including but not limited to:

                (a) “You [​sic​] One Stop Center For All Your Transportation Needs!”,

                   “Your One Stop Center For All Your Transportation Needs,”

                   “Compass is your One-Stop-Center for all your transportation

                   needs! Truck & Trailer Rental - Leasing - Sales Factoring - Fuel

                   Card - Equipment Finance - Insurance,” and variations of those

                   phrases (“One Stop Center” or “One Stop Shop” Motto

                   Representations).

                (b) “Together We Will Navigate to Success,” “​Your navigator to

                   the world of success. ​Smart. Reliable. Strategic,”

                   “​RELATIONSHIP EQUIPPED​” “​TOGETHER WE MAKE THE




                                            77
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 78 of 227 PageID #:308




                      BEST TEAM​,” “Together We Make The Best Team,” “Your Ideal

                      Payment Partner,” “YOUR Logistics Partner.”

                (c) “​Start saving with Compass.​” “​SAVE MONEY & GROW

                      WITH US​,” “Compass Funding Solutions turns your freight bills

                      into cash quickly!” “Compass Funding Solutions turns your

                      freight bills ​into cash quickly!​” “You can improve your cash

                      flow by choosing ​Compass Funding Solutions​” “​FOCUS ON

                      YOUR BUSINESS AND COMPASS FUNDING

                      SOLUTIONS WILL TAKE CARE OF THE REST​” “Compass

                      Logistics - One Call away from ​receiving the cargo.​”

                      “Compass Payment Services - APPLY FOR A CARD.” “Making a

                      Difference,” “Do you want to be your own boss? We can help

                      you!” “We will open a trucking company free of charge for you!”

                      “You have a dream but you don’t have a truck? ​Rent from us.​”

                      See ​Ex. 1, Shah Dec.

      234.   Compass also represents expertise in the trucking industry, a desire to

welcome new customers into the “Compass family,” a desire to assist customers

with cash flow, and a desire to help open and guide customers in creating and

continuing success:

                (a) Compass Holding, LLC - “Finding the perfect truck can be hard;

                      the amount of research and time can be overwhelming. It is




                                              78
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 79 of 227 PageID #:309




                important to find an expert in the field to help you to make the

                best decision possible. Check out our inventory . . .”

             (b) Compass Holding, LLC - “Looking to become part of a #family?

                At Compass #United we welcome you. Register today!”

             (c) Compass Holding, LLC - “Where #success #begins . . .”

             (d) Compass Holding, LLC - “Connect with #CFS to help your

                company receive #cash today. Click the link to get started . . .”

             (e) Compass Holding, LLC - “If you desire to be in the trucking

                business, ITA Carrier Services will help you open a trucking

                company free of charge. We will help you open your trucking

                company and guide you to success.”

             (f) Compass Holding, LLC - “Is your business growing faster than

                you can keep up? #CTS carries a variety of #trucks that could

                keep your company running smoothly. See all we have to offer .

                . .”

             (g) Compass Holding, LLC - “Compass Insurance has unique and

                competitively priced products to manage risk and ensure your

                business assets. Apply today for a quote! . . .”

             (h) Compass Holding, LLC - “Our goal is to improve your #cashflow.

                Click the link to get started today . . .”

             (i) Compass Holding, LLC - “From a single #truck to a full #fleet,

                never again deal with unreliable service. Contact us today to



                                           79
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 80 of 227 PageID #:310




                learn how we can help your #business thrive. Click the link to

                get started today . . .”

             (j) Compass Holding, LLC - “Compass Funding Solutions has

                several cash flow solutions to help your grow your trucking

                company. Click the link to get started today . . .”

             (k) Compass Holding, LLC - “We have the best insurance you can

                get! Apply today for a quote! . . .”

             (l) Compass Holding, LLC - “Interested in moving freight but can’t

                find any loads? Register with Compass Logistics and become an

                #approved #carrier for our customers . . .”

             (m)    Compass Holding, LLC - “In need of a #truck but don’t have

                all the funds to purchase it? #CEF can create a #loan to assist

                you! Check out our website for more information . . .”

             (n) Compass Holding, LLC - “Become part of the #family. Check out

                our member #benefits . . .”

             (o) Compass Holding, LLC - “We want to see you #succeed! Allow

                #CFS to help grow your business today. Click the link to get

                started . . . .”

             (p) Compass Holding, LLC - “Our mission is to build lasting

                relationships with our customers. Learn how Compass can help

                you grow your company while insuring it . . . .”




                                           80
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 81 of 227 PageID #:311




                (q) Compass Holding, LLC - “With the CPS fleet card, our custom

                    IFTA report will be a huge help when it comes to your IFTA

                    filings. Apply for your card today! . . .”

                (r) Compass Holding, LLC - “With the CPS fleet card, you get

                    real-time, detailed reporting on all transactions, allowing you to

                    run your business more effectively. Apply for your card today! . .

                    .”

                (s) Compass Holding, LLC - “Struggling to manage your business’s

                    #financial obligations? #CFS is here to help you succeed! Click

                    the link to get started . . .”

                (t) Compass Holding, LLC - “Financial solutions to keep your

                    #business headed in the right direction. Apply today and

                    finance your next #truck or #trailer. Click the link to get started

                    today . . .”

                    See ​Ex. 1, Shah Dec.

      235.   The volume of Compass’ advertising is upon information and belief

thousands of online pieces including but not limited to social media accounts,

websites, posts, videos, and other online representations. ​Id.​

      236.   A major feature of Roy Dobrasinovic, Compass, and the C1SC’s

representations is that Compass does not participate in the motor carrier industry.

      237.   Dobrasinovic, Compass, and the C1SC recognize the C1SC’s potential

for grave conflicts of interests, and Dobrasinovic has stated on multiple occasions



                                                81
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 82 of 227 PageID #:312




including but not limited to an interview with the Serbian Times that he exited the

motor carrier industry:

       In order to succeed in business, a person has to be ready to give up
       certain things in life. ​When I decided to create an Association and
       go into the insurance, sales and leasing business, I dissolved my
       trucking company because it was senseless to compete with my
       partners. It was a conscious sacrifice, but well worth it because today
       my company is much bigger and more successful than it was back
       then.

       Ex. 1. Shah Dec.

       238.   In another instance, Dobrasinovic, Compass, and the C1SC again

recognized the potential for grave conflicts of interest between the C1SC and if Roy

Dobrasinovic operated a motor carrier company, and Dobrasinovic has stated that

in 2008 when he formed Compass Funding Solutions that, “[R]oy decided to close

Compass Express in an effort to avoid competing with his strong customer base . . .

[Roy] then turned to the insurance market to capitalize on the “one stop shop”

philosophy, so Compass Insurance Group was formed . . . .” ​Id​.

       239.   Roy Dobrasinovic, Compass, and the C1SC conceal and fail to mention

that Compass’ operations are literally next door and across the street or minutes

away from Dobrasinovic’s brothers. ​Id.​

       240.   Roy Dobrasinovic, Compass, and the C1SC conceal and fail to mention

that Compass Express was banned from operations and had authority involuntarily

revoked from operations in relation to a fatal accident of a couple and their unborn

child - not Dobrasinovic’s expertise and related decision to voluntarily exit the

industry. ​Id.​



                                             82
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 83 of 227 PageID #:313




      241.   Roy Dobrasinovic, Compass, and the C1SC conceal and fail to mention

that at the time Compass Express closed, Dobrasinovic and his brothers began

opening new corporate entities and potentially forming entities with trucks from

Compass Express after the FMCSA closed earlier iterations of Roy Dobrasinovic’s

Compass entities. ​Id.​

          The Reality of the Dobrasinovic Brothers and Compass’ One Stop Center

      242.   In contrast to the fiduciary representations made by Roy Dobrasinovic

and the C1SC, Roy Dobrasinovic and the C1SC entities, including the entities of

Radomir and Radojica Dobrasinovic, seek to “size up,” extract information from, and

exploit counterparties to the DB1SC and C1SC in factoring, freight hauling, labor,

fuel card, insurance, equipment lease, sales, and finance, driver training, and

related fiduciary and business relationships.

      243.   The manner of the DB1SC and C1SC exploitation of counterparties

and customers is simple- charge and inflate DB1SC and C1SC charges and

deductions to create fictitious and outrageous debt obligations upon counterparties

for DB1SC and C1SC services (fuel, equipment, insurance, driver training) to justify

deductions and extortionate charges against counterparty customers. In certain

cases, if counterparties and customers are deeply into the DB1SC and C1SC, the

DB1SC and C1SC entities will simply deduct their inflated and extortionate

charges from the counterparties’ incoming cash flow (whether from labor in the case

of Radomir and Radojica’s entities or from factoring in the case of Roy’s entities.)




                                             83
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 84 of 227 PageID #:314




      244.   Roy Dobrasinovic and Compass also intentionally, maliciously, and

unlawfully take their own shareholder shares claiming such shares were “forfeited”

by arranging for shareholders to be denied insurance coverage by their own RRG

before three years of RRG provided coverage, where the RRG, after denying

coverage with unlawful notice, will then disingenuously cite to a requirement in the

RRG shares subscription agreement which requires shareholders to elect to be

covered by the RRG for at least three years or risk cancellation of their shareholder

rights.

      245.   The Dobrasinovic brothers inflated and unlawful charging scheme

have reaped them major profits, which they have funneled into real estate, arenas,

satellite companies, and other ventures including but not limited to Compass Real

Estate Holding LLC, Willowbrook 2012 LLC, Naples013 LLC, Plainfield 014 LLC

f/k/a MGR 014 LLC, Wolf Ventures LLC, MGR Management 015 LLC, MGR IL

Properties LLC, MGR IL Properties 2 LLC, St. Pete 2016 LLC, MGR 017 LLC,

MGR 016 LLC, Compass United Soccer Club LLC, Compass Arena LLC,

International Trucking Association LLC, and/or potentially other investments and

corporate entities.

      246.   In sharp contrast to the Dobrasinovic brothers major profits and

money laundering, Compass and MGR’s counterparties are ruined and often the

subject of extortionate money demands after counterparties were induced into

signing paperwork under the belief that the the Dobrasinovic brothers’ entities were

their fiduciaries based upon the Dobrasinovic brothers entities’ representations,



                                            84
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 85 of 227 PageID #:315




language barriers, lack of familiarity with the US legal system and the

Dobrasinovic’s brothers fiduciary representations and positions of superiority and

influence over such counterparties.

      247.   Roy Dobrasinovic and Compass also use their in-house legal services

headed by Arleesia McDonald and accounting headed by Jelena Dobrasinovic to

deceptively induce parties into “Applications” paperwork which at Compass’ election

may be treated as contractual paperwork by Compass, to account for and to draft

usurious, extortionate, unlawful, and blatantly exploitative and unconscionable

collections paperwork amongst other tactics to make counterparties believe they are

liable for grossly inflated and unlawful sums for fuel, insurance, equipment,

factoring and other services, and to distort the actual amounts owed by failing to

provide continuous 24/7 access to customer portals of customer accounts as

promised, failing to provide accurate account information, the creation of fictitious

accounts and fictitious amounts owed, engaging in fraudulent accounting, creating

predatory, unlawful, and usurious debt magnifying paperwork, and to destroy

counterparties’ credit and other public records to prevent counterparties from

having options outside the C1SC, amongst other exploitative and unlawful

behavior. Ex. 1, Shah Dec.

                                       FACTS

      248.   In the fall of 2016, Dobrasinovic, Asentic, and Asentic’s friend, Sinisa

Marjanovic were at the popular Serbian restaurant Stefan Grill.




                                             85
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 86 of 227 PageID #:316




      249.   Dobrasinovic had just started Compass Payment Services, and

approached Asentic about obtaining Asentic and AS Corp’s fuel card business.

      250.   Dobrasinovic explained Compass’ suite of different services and the

alleged advantages of Dobrasinovic’s fuel card offering due to his strong

relationship with Pilot Flying J.

      251.   In 2013 and 2014, Pilot Flying J’s headquarters were raided by the FBI

and IRS due to fraud connected to the company’s withholding of fuel card rebates,

where Pilot Flying J paid $92M as a fine and restitution to companies victimized by

the scam, and an additional $85M in a civil settlement to 5,500 trucking companies

for monies wrongfully withheld in fuel rebates.

      252.   Dobrasinovic has been quoted as downplaying the impact of Pilot

Flying J’s fraud on Compass Holding, and Dobrasinovic promotes and works with

Pilot Flying J in offering Compass Payment Service’s fuel card to clients.

      253.   Asentic turned Dobrasinovic down - AS Corp was happy with fuel card

services with Love’s Express.

      254.   Dobrasinovic then represented Compass could offer liability insurance

to AS Corp at a steeply discounted price. Dobrasinovic invited Asentic to AS Corp’s

Burr Ridge office to provide additional details. Asentic agreed to take the meeting.

      255.   At Compass’ office, Dobrasinovic had congregated several employees

and quoted Asentic with liability insurance at around $220,000 to $230,000 per year

in contrast to larger amounts AS Corp had paid the previous year.




                                            86
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 87 of 227 PageID #:317




      256.    Dobrasinovic explained the “One Stop Center” philosophy, and that in

order to have such insurance, AS Corp would also need to utilize other Compass’

services such as those for driver training through “ITA” or International Trucking

Association, factoring of AS Corp’s receivables through Compass Funding Solutions,

fuel card through Compass Payment Services and Pilot Flying J, and truck

purchase or finance through Compass Truck Sales and Compass Equipment

Finance among potentially other Compass entities.

      257.    In addition to mandatory driver training for insurance through ITA

and Compass’ insurance entities, Compass promoted and sold the “One Stop

Center” philosophy for fuel card, factoring, truck sales, and finance. Dobrasinovic

attempted to sell trucks to AS Corp through Compass Truck Sales, but Asentic and

AS Corp declined. Dobrasinovic then offered to, at a minimum, finance AS Corp’s

truck purchases, even if from third parties.

      258.    On September 13 and 14, 2016, Dobrasinovic directed Compass

entities to send AS Corp application paperwork for fuel services offered in

conjunction with Pilot Flying J.

      259.    On or around September 13, and 14, Pilot Flying J also sent AS Corp

application paperwork.

      260.    Around the time of the execution of the Compass and Pilot Flying J

application and fuel rebate paperwork, Pilot Flying J and Dobrasinovic offered

Asentic a NASCAR VIP pass after learning Love’s had offered NASCAR VIP passes

to Asentic.



                                               87
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 88 of 227 PageID #:318




       261.   On September 16, 2016, Dobrasinovic directed Compass Equipment

Finance to send loan applications and checklist paperwork to AS Corp.

       262.   On September 26, 2016, AS Corp obtained its first Compass fuel card

statement from its main contact, Milos Gubic, who sent a “Carrier Statement”

disclosing a $1.50 per fuel transaction fee. ​See Exhibit 2​, AS Corp’s First Fuel Card

Statement from Compass Payment Services.

       263.   By and on September 27, 2016, Compass had requested and then

required Asentic to visit Compass’ offices for paperwork signing related to the

Compass Equipment Finance loan asking him to bring his IRS paperwork,

insurance certificate, MC#, and Tax ID, in order for AS Corp to obtain a truck from

QTA Repairs Inc.

       264.   On September 29, 2016, Compass Funding Solutions requested AS

Corp’s contract with AS Corp’s previous factoring company, Great Plains, and other

information allegedly “[t]o figure out what [AS Corp’s] early termination fee would

be, if any . . . so we can continue the process.”

       265.   On or around October 13, 2016, Compass prepared a Notification of

Assignment of AS Corp receivables.

       266.   On or around October 20, 2016, Compass sent ITA and Compass

Specialty Risk Retention Group membership application, share subscription,

proposal letter, and related paperwork.

       267.   Compass has at least two insurance entities - Compass Insurance

Group which acts as an insurance agent and insurance broker and Compass



                                               88
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 89 of 227 PageID #:319




Specialty Insurance Risk Retention Group (“RRG”) which provides members with

insurance coverage.

      268.   On October 20, 2016, AS Corp purchased $63,750.00 worth of shares at

$1.00 per share, or 63,750 shares in Compass Speciality Insurance Risk Retention

Group, Inc. according to a subscription agreement. ​See E
                                                        ​ x. 1, Shah Dec.

      269.   The subscription agreement states in part:

      The undersigned (the “​Investor​”) wishes to become a shareholder of
      COMPASS SPECIALTY INSURANCE RISK RETENTION GROUP,
      INC. (the “Company”), a Tennessee captive insurance company risk
      retention group, and to purchase shares of the Company’s stock, no
      part value (“Common Stock”), in the Company upon terms and
      conditions set forth herein . . .

      Accordingly, the Investor agrees as follows:

      I.     SUBSCRIPTION FOR COMMON STOCK

           (A)   The Investor agrees to (i) become a shareholder of the
      Company (a “Shareholder”), with an initial commitment equal to the
      Commitment set forth on the signature page hereto.

            (B)  The Investor understands ​and agrees that ​the
      Company reserves the right to reject this subscription ​for
      Common Stock for any reason or no reason, in which or in part, and ​at
      any time prior to its acceptance​.

             (C)   The Investor understands and agrees that the acceptance
      of this subscription is conditioned on the agreement of the Investor . . .
      to procure insurance from the Company on terms and conditions
      acceptable to the Captive Manager. ​This subscription opportunity
      may be withdrawn at any time by the Company prior to the
      closing of the transactions contemplated by this Subscription
      Agreement.

            (D)     The Investor agrees that this Subscription Agreement and
      any agreement of the Investor made hereunder is irrevocable, and that
      this Agreement shall survive . . . dissolution or other termination of the
      existence of the investor.


                                            89
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 90 of 227 PageID #:320




      II. CANCELLATION OF INSURANCE POLICY AND RIGHT OF
      REPURCHASE

      (A)    In the event that the Investor cancels its insurance
      coverage with the Company prior to three (3) years after inception,
      the ​Investor shall forfeit all of its Common Stock purchased
      hereunder and shall have no other rights to any capital of the
      Company.

      (B) Provided that the Investor has maintained insurance coverage with
      the Company for at least three (3) years, in the event that the Investor
      thereafter terminates its insurance coverage with the Company, the
      Investor shall have the right to request that the Company repurchase
      all of its shares of Common Stock purchased hereunder, at a price
      equal to the Commitment set forth on the signature page hereto. The
      Company shall repurchase such shares of Common Stock at such price
      within sixty (60) days after the later to occur of: (i) three (3) years after
      the date of termination of coverage, and (ii) the date on which there are
      no longer any outstanding claims or reserves (including IBNR) related
      to Investor's insurance coverage by the Company.

      Ex. 1, Shah Dec.

      270.   Compass Specialty Insurance RRG provides and offers insurance by

requiring customers to report their gross monthly receipts, estimates, and the

degree of difference between the estimates and the actual gross monthly receipts.

More specifically, CSI RRG takes “Adjusted Gross Receipts” deducts “Fuel

Surcharge 17.00%” resulting in the “Premium Base.” The “Liability Rate %” or

4.75% is multiplied by the Premium Base for that month to calculate the monthly

premium amount which the customer is then required to pay. ​Id​.

      271.   In statements provided to AS Corp, CSI RRG has made confusing

representations that AS Corp owned up to 80,825 shares, that 6,228 shares were

needed for reinsurance, and that AS Corp owned fractions of its purchased shares




                                              90
       Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 91 of 227 PageID #:321




by contrasting “Shares Per Audited, Previous Premium” and “Shares Per Actual,

Current Premium.” ​Id​.

          272.   Before and on or around October 27 and 28, 2016, Compass Funding

Solutions purchased AS Corp’s accounts receivables from Great Plains

Transportation Services, Inc. for $183,845.59. Compass Funding Solutions worked

out the deal with Great Plains Transportation Services, Inc. on behalf of AS Corp.

Id​.

          273.   Compass through Compass Payment Services and Pilot Flying J

provided AS Corp with fuel card services, through Compass Funding Solutions

provided AS Corp with factoring, through Compass Insurance Group, CSI RRG, and

ITA provided AS Corp insurance and driver training, and through Compass

Equipment Finance provided AS Corp loans for truck acquisitions from third

parties.

          274.   On or around December 8 & 9, 2016, Asentic sent repeat informational

papers including three months worth of bank statements, which Compass requested

in connection with a second Compass Equipment Finance loan. Asentic applied for

the second Compass Equipment loan personally.

          275.   On January 23, 2017, Compass Payment Services requested that AS

Corp fill out a new application for fuel because it didn’t have an application on file.

          276.   Compass communicated weekly throughout the course of early 2017

regarding AS Corp’s fuel card account, typically sending AS Corp a weekly report

which lacked details and failed to itemize fees and charges on an individual



                                               91
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 92 of 227 PageID #:322




transaction basis. The lack of details is in contrast to Compass sending the first

“Carrier Report” on the fuel card account.

       277.   Compass also began sending significant correspondence to AS Corp

and Asentic in January, February, and April of 2017 regarding his Compass

Equipment Finance loans (sometimes informing him of payments and balances due

and the status of his CEF accounts). Due to cash flow issues, Asentic sometimes

made multiple payments on the loans based on Compass’ representations that

accounts were behind by a payment or two in correspondence. At no time did

Compass represent or mention the amounts of any late fees in that correspondence

and similar correspondence which continued.

       278.   On or around April 25, 2017, Compass told AS Corp that its balance on

the AS Corp fuel card account was high, and was on or around $298,364.56

(somewhere around one to one and a half months worth of fuel for AS Corp’s

average fuel usage at the time). Ex. 1, Shah Dec.

       279.   Beginning on April 26, 2017, Compass sent AS Corp emails requesting

that Asentic sign versions of a document titled “Payment Plan and Stay of

Litigation.” ​Id.

       280.   Compass first version of the proposed “Payment AS Corp would begin

taking 15% of AS Corp’s Compass Funding Solutions incoming receivables to apply

towards AS Corp’s fuel card balance. ​Id.

       281.   Asentic explained that AS Corp had just lost ten drivers and had

multiple other one-time unexpected disruptions to its business. AS Corp indicated



                                             92
      Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 93 of 227 PageID #:323




that taking 15% of its receivables invoices would “destroy” Asentic and AS Corp,

that AS Corp would not be able to pay its drivers, and that with a less aggressive

solution, AS Corp would be still be able to clear its balance with some time.

         282.   In sharp contrast to Compass’ advertising and promises to help guide

its customers, promote customer’s growth, preserve cash flow, and ensure

customer’s success, Compass sent a second more aggressive version of the Payment

Plan and Stay of Litigation stating that AS Corp would be required to pay Compass

$15,000.00 per week to payoff its accrued $293,543.44* balance. The dollar amount

is marked with an asterisk and in a footnote states “* indicates the amount is

subject to change based on the usage of the Compass Payment Services fuel card.”

Id.

         283.   On May 1, 2017, Compass sent a third version of the Payment Plan

and Stay of Litigation stating that Compass would need to take $15,000.00 weekly

and 1.5% of AS Corp’s incoming invoices from AS Corp’s factoring accounts. ​Id.

         284.   On May 2, 2017, in an attempt to pay off the accrued balance as fast as

possible, Asentic emailed Compass reminding them Asentic had sent $50,000.00 to

Compass towards the accrued balance. Asentic stated that the purportedly accrued

balance would be paid off within four months, or roughly around September of 2019.

         285.   Compass represented that it purportedly would segregate the pre-May

1, 2017 balance from any new fuel card charges post May 1, 2017 balance accrued

up to May 1, 2017.




                                               93
   Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 94 of 227 PageID #:324




        286.   Compass also represented that Compass would begin deducting

$15,000.00 per week from AS Corp’s factoring accounts and receivables towards

payment of the pre-May 1, 2017 fuel card balance referenced by Compass as CFS

Account#6006, and on some occasions, Compass Funding Solutions statements

indicate Compass deducted sums from AS Corp’s factoring account for an alleged

post May 1, 2017 fuel card balance referenced by Compass as CFS Account#6005.

Ex. 1, Shah Dec.

        287.   Compass’ purported customer portals including for fuel card claimed to

provide customers real time access to their account balances, and other fuel card

data.

        288.   AS Corp made payments through wire, with checks, and other

payment methods in the belief that it would clear the pre-May 1, 2017 balance as

soon as possible.

        289.   On July 26, 2017, Compass’ predatory, usury, and unlawful fuel card

led AS Corp’s largest customer Risinger to remark, “First of all Compass is taking

advantage of you with their interest charges . . . .”

        290.   On or about July 28, 2017, AS Corp and Asentic inquired into the

purported loan balances at Compass Equipment Finance due to Compass consistent

representations that the loans were delinquent despite multiple payments to bring

the loans current and paid.

        291.   On or about August 22, 2017, Compass Equipment Finance and

Compass Insurance requested that Compass Funding Solutions take weekly



                                              94
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 95 of 227 PageID #:325




deductions from AS Corp’s incoming factored receivables to satisfy alleged on-going

obligations to each entity respectively. According to the arrangement Compass

Funding Solutions deducted $3,000.00 per week on behalf of Compass Equipment

Finance and $5,000.00 per week on behalf of Compass Specialty Insurance RRG.

Compass Funding Solutions weekly deductions on behalf of CEF for the equipment

loans and on behalf of CSI RRG insurance for alleged insurance premium from AS

Corp’s receivables began on September 4, 2017 and were planned to continue every

week (every Monday) thereafter. Ex. 1, Shah Dec.

      292.   Asentic and AS Corp relying on Compass’ representations that AS

Corp’s accounts were behind led Asentic and AS Corp to believe that the aggressive

arrangement could clear AS Corp’s balances. AS Corp’s reliance upon Compass’

representations and Compass’ alleged expertise also led AS Corp to state that if

insurance premiums were less than the $5,000 per week being applied towards

insurance that any excess funds should be applied to pay off the Compass

Equipment Finance balances sooner.

      293.   On September 7, 2017, Compass’ main fuel card contact represented

that AS Corp’s Account Number: 10098 bad fuel card debt was paid in full pursuant

to the Payment Plan and Stay of Litigation dated May 1, 2017. Ex. 1, Shah Dec.

      294.   On September 25, 2017, Asentic discovered that his credit was being

destroyed by Compass despite Compass Funding Solutions deducting a total of

$8,000 weekly for the benefit of CEF and CSI RRG. Asentic pleaded with Compass’




                                            95
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 96 of 227 PageID #:326




senior leadership including Thomas Milowski to have the unjustified negative credit

reporting removed.

      295.   On or around November 6, 2017, Asentic contacted Compass

Equipment Finance regarding pay off in light of roughly $18,000.00 in payments

having been made to Compass Equipment Finance from deductions taken by

Compass Funding Solutions and other regular payments made by Asentic and AS

Corp to Compass Equipment Finance on both loans. Compass told Asentic:

      The payoff Adrian gave you is the total pay off, which in addition to the loan
      (principal and interest) includes late fees and NSF.
      The payoff you have on loans is:
      Ln # 7730: $ 1,904.86
      Ln # 7772: $ 7,512.39

      296.   In response, Asentic told Compass that $3,000.00 was being sent to

CEF by CFS and that the $3,000.00 should be applied to pay off Loan 7730, and the

remainder to pay off Loan 7772.

      297.   On December 14 and 15, 2017, Asentic complained to Compass again

that Compass had destroyed his credit, and that Compass’ negative credit reporting

caused his credit score to go from 750 to 550. However, because AS Corp’s strategy

was to grow by adding more trucks to increase revenues, AS Corp under the belief

that his Compass Equipment Finance loans were paid off and due to his newly

ruined credit score (stopping his ability to seek loans from outside parties) asked

about obtaining loans so AS Corp could purchase additional trucks. Defendant

Milowski nor Compass Equipment Finance never mentioned late fees.




                                             96
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 97 of 227 PageID #:327




      298.   On January 15, 2018, Compass informed Asentic with one-day notice

that his fuel card account would no longer have a credit line and AS Corp would be

required to prepay for all fuel. Compass indicated AS Corp’s fuel card account

balance was “too high” at around $218,000 (a roughly one month balance for AS

Corp’s average fuel usage), that it would need to be paid off in 90 days, and would

require an immediate sizeable payment within one day. Compass then stated it

would hold all AS Corp titles from the Compass Equipment Finance loans as

collateral for the fuel card balance. Compass sent AS Corp a spreadsheet of AS

Corp’s alleged fuel card account balance, payment, and credit history with Compass

Payment Services. Ex. 1, Shah Dec.

      299.   Around January 15, 2018, Asentic indicated forcing AS Corp to pre pay

for fuel would cause his trucks to stop, that he had a family emergency which he

had discussed with Dobrasinovic (re: Asentic’s father), and that due to cash flow

issues Compass’ demands would lead AS Corp to struggle and fail. Asentic stated

also that interest and additional charges would make Compass’ demand unbearable

during a time of personal and family crisis involving his father. Ex. 1, Shah Dec.

      300.   Around January 16, 2018, Compass stated it would have its Legal

team headed by Defendant Arleesia McDonald draft up a document to convert AS

Corp’s outstanding balance into a loan, and demanded that AS Corp begin factoring

all of its incoming receivables through Compass Funding Solutions headed by Vlad

Kostik (targeting AS Corp’s receivables from its biggest customer - Risinger). By

forcing AS Corp to factor all of its customers invoices, Compass obtained complete



                                            97
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 98 of 227 PageID #:328




control over all of AS Corp’s incoming cash flow and receivables and extracted exact

data for the amounts invoiced by AS Corp to all its major customers.

      301.   Compass’ manufactured outrage over AS Corp’s entirely reasonable

fuel card balance (one month balance for AS Corp), led Compass to continue to

generate charges, late fees, interest, and other fraudulent reasons to take sums

from AS Corp’s receivables - destroying AS Corp’s cash flow. Ex. 1, Shah Dec.

      302.   On January 18, 2018 Compass’ accounting team sent an alleged

reconciliation of AS Corp’s fuel card account. Ex. 1, Shah Dec.

      303.   The reconciliation does not match Compass’ online customer portal

data, and the customer data misrepresents dates of AS Corp’s payments, the CPS

Portal underrepresents the amount of AS Corp’s payments, and is missing a

number of payments AS Corp made to Compass.

      304.   In addition, Compass represented that it segregated the pre and post

May 1, 2017 balances, but the reconciliation on January 18, 2018 is not consistent

with Compass’ representations. Ex. 1, Shah Dec.

      305.   From January 18, 2018 forward, AS Corp prepaid for fuel (Account#

10312) and AS Corp was simultaneously paying off the alleged balance from the

previous fuel card balance (Account #10098).

      306.   By early March, 2018, Compass demanded $20,000 per week and

began taking greater and greater sums from AS Corp’s factoring receivables,

despite AS Corp experiencing extreme and crippling cash flow problems including

falling short of funds for fuel and for paying AS Corp drivers.



                                             98
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 99 of 227 PageID #:329




      307.   On or about May 7 and 8, 2018, Compass Funding Solutions also began

targeting and directly asking for AS Corp to factor AS Corp’s largest client Risinger.

      308.   On or about May 7 and 8, 2018, AS Corp indicated that Risinger did

not prefer to work with factoring companies, and Compass personnel indicated they

would contact people they knew at Risinger in order to find out why and investigate

Risinger’s reluctance to factor.

      309.   By April, 2018, Compass demanded AS Corp’s largest customer

Risinger factor its accounts with CFS. CFS offered to give AS Corp “a break” by

requiring AS Corp to pay $30,000.00 a month instead of $15,000 a week (or

$60,000.00 a month for allegedly past due fuel balances). CFS sent a NOA of AS

Corp’s invoices to Risinger instructing Risinger to send all payments for AS Corp’s

services to Compass directly.

      310.   By June, 2018 Asentic noticed that Pilot Flying J was not providing

fuel rebates for the full amount of AS Corp’s fuel usage. Compass also began taking

steps to destroy AS Corp via cutting off AS Corp’s fuel. On June 27, 2018, AS Corp’s

principal described the situation in an e-mail to AS Corp’s largest customer

Risinger with Compass copied onto the correspondence:

      Bob unfortunately Compass is refusing to help me with fuel as they promised
      when I gave Risinger settlement to their funding and even that I added more
      trucks and I am doing way more better then last weeks I guess they don't
      understand that my trucks needs to run to pay everything to them and to
      Risinger
      Last night I run out of fuel which was solved this morning and now they are
      saying no help even that will stop my operation and lower my miles and lose
      my drivers

      I reached out to Roy but with no success and they even accused me of selling
      the fuel or something in that line of words

                                             99
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 100 of 227 PageID #:330




      Bob I don't know what to do I tried reason with them but no success.My miles
      are doubled since 2 weeks ago and requires me to have more money for fuel
      but as I said they won't help

      I am under lots of stress and I hope you can replay to this email and confirm
      that my miles are way better and that I added trucks to you guys and if I can
      see I am at 24,574 since this morning with miles and that is almost what I
      had for whole week last week…

      Ex. 1, Shah Dec.

      311.   On June 29, 2018, Risinger confirmed to Asentic AS Corp’s work on

behalf of Risinger in order to have Compass provide AS Corp with fuel as needed for

AS Corp’s ability to operate its business for Risinger:

      Emilijan,

      I can confirm that your miles have gone up over the last 3-4 weeks and that
      you have hired additional drivers. Here is

      A summary of your miles over the past 3 weeks and the current week.

      Week of 6/3 – 6/9                  15037 miles

      Week of 6/10 – 6/16                18168 miles

      Week of 6/17 – 6/23                26925 miles

      This week should exceed last week.

      Ex. 1, Shah Dec.

      312.   Compass fuel card fraud led Risinger to state in an e-mail on June 30,

2018 Risinger:

      Emilijan,

      Without any fuel funding you will not be able to work with us. I am not sure
      what is going on with Compass. Are they trying to shut you down. You were
      working your way back but now all the sudden you can’t get fuel funding.
      This is not good. You better do something quickly otherwise I will stop
      sending you loads to move.

                                             100
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 101 of 227 PageID #:331




      Bob

      Ex. 1, Shah Dec.

      313.   In July, 2018, Asentic and AS Corp allocated a majority of AS Corp

funds to Compass for an alleged fuel card balance.

      314.   In August, 2018 due to Compass’ fraud and mismanagement of AS

Corp’s fuel card, AS Corp’s trucks were waiting to fuel and perform truck repairs

after Compass virtually cut-off fuel card services.

      315.   By September, 2018, AS Corp had lost its major customers, including

Risinger and Central Transport due to Compass’ fraud, mismanagement, and

mishandling of AS Corp’s accounts.

      316.   By October, 2018 Compass had virtually destroyed AS Corp, AS Corp

cash flow was destroyed and trucks were left without fuel, and unable to complete

hauls to end customers for invoiced jobs. Asentic pleaded with Compass’ Vlad

Kostic that Compass’ actions were destroying AS Corp and that Asentic needed the

funds he was owed in order to send funds to his parents overseas. Kostic insulted

Asentic and cursed his parents need for Asentic to send them funds. Asentic also

pleaded with Dobrasinovic that AS Corp’s charges and accounting were mishandled

for fuel and other services to no avail. Ex. 1, Shah Dec

      317.   On October 22, 2018, Geno Napolitano e-mailed Compass Insure and

CSI RRG personnel:

             Wiley and Milan:
             Please take this email and attachments as submission as an
             opportunity to look at AS Corp. for a new piece of business for the
             RRG. If you have any questions please feel free to let me know.

                                             101
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 102 of 227 PageID #:332




Napolitano referred to AS Corp as a new piece of business despite the fact that

Asentic was a shareholder of the RRG and had CSI RRG motor carrier coverage for

two consecutive years. Napolitano represented to Asentic that he also verbally

talked to the RRG to fight for Asentic. Napolitano then represented later that day

that the RRG denied AS Corp’s application as new business for the RRG.

       318.   On or around October 22, 2018, AS Corp contacted counsel, and

counsel contacted Compass counsel and informed her that the Illinois code requires

notice of insurance nonrenewal to be mailed to a client 60 days before nonrenewal

and that Compass was required by law to retain proof of mailing nonrenewal to the

clients ​citing ​215 ILCS 143.17(a)-(c).

       319.   Compass counsel responded and represented AS Corp had failed to

provide CSI RRG with necessary loss history (loss run) information requested by

Compass in August of 2018, however, AS Corp had provided that information a year

earlier, and had used Compass for motor carrier insurance ever since the loss run

information had already been provided. Compass counsel also represented that AS

Corp owed Compass Funding Solutions in excess of $107,000.00 and owed Compass

Payment Services allegedly in excess of $157,000.00. Compass claimed AS Corp’s

previous policy had expired on October 20, 2018, and that Compass had decided to

offer a new proposal and that AS Corp failed to comply with Compass’ requests for

information leading to a non-renewal decision by October 22, 2018.

       320.   By the end of October 2018, uncertainty involving AS Corp’s insurance,

fuel, and operations forced AS Corp to cease operation. Despite contesting the


                                            102
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 103 of 227 PageID #:333




validity of many of Compass’ charges and negative credit reports, including to

Thomas Milowski, Compass had destroyed AS Corp and Emilijan Asentic’s credit,

and therefore the plaintiffs ability to find outside financing.

      321.   On November 5, 2018, Compass’ counsel Defendant McDonald sent AS

Corp a document titled “CPS Outstanding Balance Spreadsheet Balance

10.31.18.xlsx” which states on its summary that AS Corp paid $5,803,301.68 for fuel

in total of Accounts 10098 and 10312. Compass Funding Solutions headed by Vlad

Kostik took $2,022,901.04 for alleged amounts owed on fuel card, as well. Compass’

counsel also represented that CFS took $84,295.20 for “Interest Collections” and

claimed the interest amounts were not applied towards purported fuel balances.

The spreadsheet claims AS Corp owed $51,084.48 on Account 10098, and $87,322.08

on Account 10312 for a total of $138,406.56. Compass also sent AS Corp documents

titled “AS Corp. - CFS Aging Report 11.5.18.pdf” representing AS Corp was liable to

Compass Funding Solutions for amounts in excess of $100,000.00 for payments not

yet made by AS Corp’s factored clients.

      322.   On November 7, 2018, AS Corp checked the FMCSA website and saw

that Compass had represented to the FMCSA an alleged date of cancellation of AS

Corp’s coverage as of December 5, 2018 rather than October 27, 2018.

      323.   On November 7, 2018, AS Corp pointed out that based on a cursory

review, Compass’ accountings missed AS Corp payments made to Compass,

including but not limited to significants sums for $25,934.64 and $50,000.00




                                              103
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 104 of 227 PageID #:334




payments made on AS Corp’s fuel account, and that any CFS sums not yet collected

would be owed by AS Corp’s factored customers - not AS Corp.

      324.   Compass’ counsel Defendant McDonald stated in an e-mail on

November 7, 2019:

      Counsel:

      See the attached detail accounting for the payments that you
      mentioned. They have been accounted for.

      CFS purchases invoices for a fee from its carrier customers like AS
      Corp so that they do not have to wait 30-90 days for payment. The
      carrier’s interest in those invoices are then assigned to CFS for
      payment. When the brokers/shippers pay the invoices in 30-90 days,
      they pay Compass, as assignee. If the brokers do not pay the invoices
      that CFS purchased, then those invoices are charged back to the
      carrier customer’s account and the carrier customer will be responsible
      for making sure that they are paid. – Does that answer your question?

      Ex. 1, Shah Dec.

Compass’ counsel Defendant McDonald then added the payments identified as

missing by AS Corp into their Quickbooks software and generated a document titled

“AS CORP- QB Detail on 10098.xlsx.” The new report includes newly entered and

highlighted entries for the missing payments - listing them as “Undeposited funds.”

      325.   According to certain Compass’ representations, Compass claimed to

offer factoring on a recourse basis with purported rights to collect from a truck

company client, such as AS Corp, but only if a truck company’s freight customers for

a factored account did not pay ninety (90) days from invoice.

      326.   Compass’ CFS Statements show none of the AS Corp factored

customers had invoices more than 90 days old - therefore AS Corp owed $0.00 to



                                             104
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 105 of 227 PageID #:335




Compass Funding Solutions rather than the alleged $107,000+ claimed by Compass

(even after assuming the existence of recourse factoring for AS Corp’s account).

      327.   On November 7, 2018, AS Corp requested paperwork from Compass to

show AS Corp had a recourse factoring account with Compass in the first place. AS

Corp also requested clarification on the CPS Outstanding Balance 10.31.18, QB

Detail on 10098, and CFS Aging Report 11.5.18 documents including principal

payment amounts, the amount of interest charged, the amount of interest paid, the

dates and amounts of any interest charges, the dates of any “loans” or their payoff,

factoring deductions towards any “loans,” non-factoring payments, and all other

accounting paperwork.

      328.   The parties continued extensive written and telephone

communications including additional requests for accountings with all necessary

information, and certain additional but still incomplete information was provided.

Compass represented that Compass Funding Solutions deducted $1,701,013.19 and

applied it towards Account#6005 CPS FUEL ACCOUNT. Compass also

represented that Compass Funding Solutions deducted $321,887.85 and applied it

towards Account#6006 CPS PAST DUE BALANCE. None of the accounts lists the

principal balances or balances as payments were applied.

      329.   On November 21, 2018, Compass sent via U.S. mail a demand for

alleged fees on a Compass Equipment Finance loan with account number 7730.

According to the letter, the accounts beginning balance was $30,970.00 and interest

rate was 19.99% and the last payment received was November 8, 2017.



                                            105
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 106 of 227 PageID #:336




      330.   Later AS Corp also asked for insurance policy paperwork and a copy of

policy CAL201734, and all effective dates, dispositions, and replacements as noted

on the FMCSA website.

      331.   On December 12, 2018, AS Corp received a letter dated December 6,

2018 seeking $4,392.92 in late fees/NSF fees for Compass Equipment Finance

loan#7772. AS Corp sought accountings for every AS Corp account with Compass,

with all account numbers, account opening and closing dates, penalties, interest,

payment dates, payment due dates, principal and account balances, interest, and all

other relevant details. AS Corp requested accountings from a CPA or bookkeeper

rather than auto or semi auto generated statements and report from

non-accountants.

      332.   On December 13, 2018, Compass provided an alleged payment history

for the Compass Equipment Finance loan with account number 7730, which alleged

an outstanding balance of $3,989.53 in late fees. Compass accused AS Corp of being

“less than forthcoming” and “less than truthful” about insurance and Compass

Equipment Finance. Compass stated that it sends out monthly statements to the

last known address when there is an outstanding balance on an account.

      333.   AS Corp responded that all information requested for insurance had

already been provided.

      334.   On December 13, 2018, Compass responded:

      Counsel:

      Just because a customer has insurance coverage through us, does not
      mean that they do not have insurance coverage elsewhere.


                                           106
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 107 of 227 PageID #:337




       We have already sent you the email chain where we requested
       information from AS Corp (i.e loss runs, risk manager information
       etc). We have already sent you the declination letter stating that AS
       Corp failed to provide the updated IFTAs, failed to provide updated
       carrier loss information for the past five years; failed to provide
       updated business or safety plans, failing to accurately report number
       of drivers and/or units etc.

       Ex. 1, Shah Dec.

       335.   AS Corp had already provided its loss runs, risk manager information,

IFTA information, updated carrier loss information, safety plans, driver and units

(through ITA submissions, CSI RRG reporting, and other submissions to Compass

entities).

       336.   The parties continued communications about AS Corp’s accounts,

including the late charges assessed by Compass Equipment Finance, AS Corp’s

insurance coverage, and other related issues.

       337.   On March 25, 2019, AS Corp needed to register trucks acquired with

funds from Compass Equipment Finance.

       338.   In order to register the trucks, AS Corp required copies of its titles

from Compass, and needed such titles before Friday, March 29, 2019.

       339.   Originally, Compass refused to provide any titles.

       340.   Eventually, on March 28, 2019, Compass provided copies of two titles

out of the five titles in Compass’ possession, and demanded payment of $7,981.53

for alleged late fees on the Compass Equipment Finance accounts in order for

Compass to provide copies or return the titles for the trucks back to AS Corp.




                                              107
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 108 of 227 PageID #:338




      341.   Approximately one month later, on May 16, 2019, after

communications between the parties pertaining to AS Corp’s titles had cooled,

Compass’ counsel Defendant McDonald bypassed AS Corp’s counsel, and directly

sent AS Corp’s President Emilijan Asentic a letter threatening to file suit for

around $85,000.00 against AS Corp for unspecified amounts due to AS Corp’s

alleged refusal to directly communicate with Compass or Compass’ counsel, and

with the additional threat that the $85,000 sum would change if Compass filed suit.

Ex. 1, Shah Dec.

      342.   AS Corp counsel was unaware of Compass’ demand letter. ​Id​.

      343.   However, only one day after Compass sent the demand letter on May

16, 2019, coincidentally, on May 17, 2019, AS Corp counsel via e-mail requested a

copy of AS Corp’s insurance policies from Compass’ counsel. In that e-mail

correspondence with Compass counsel Defendant McDonald, AS Corp counsel

explained that the insurance policies were needed in order to submit insurance

claims for a no fault Michigan accident being adjusted by Auto-Owners Insurance

representative Alisha Deanda.

      344.   Compass’ counsel Defendant McDonald responded that a copy of the

old policies previously emailed to AS Corp would be requested. Compass’ counsel

Defendant McDonald then also inquired into whether the nature of AS Corp’s

inquiry was for an accident which wasn’t AS Corp’s fault, or whether AS Corp was

attempting to report a claim. Compass’ counsel Defendant McDonald also




                                            108
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 109 of 227 PageID #:339




requested a date of loss and copy of police report from AS Corp counsel, and stated

“if there was coverage, [Compass] can start the claims process.”

      345.   On the very same day, May 17, 2019, AS Corp counsel submitted the

claim to Compass counsel with a copy of the police report.

      346.   Compass’ counsel Defendant McDonald never mentioned the demand

letter mailed to Asentic on May 16, 2019 in Compass counsel’s communications with

AS Corp counsel just one day later on May 17, 2019.

      347.   AS Corp then requested all paperwork on file with Compass and

requested meaningful accountings as had been requested on many occasions.

      348.   On June 13, 2019, Compass stated that AS Corp allegedly owed

Compass Payment Services $87,551.39, Compass Equipment Finance $7,982.45,

and Compass Specialty Insurance RRG $3,150.00. Compass sent additional reports

titled “CPS - AS Corp. - Outstanding Obligations Binder - zip.pdf,” “CEF - AS Corp.

Outstanding Obligations Binder 6.12.19.pdf,” and “CSI-RRG - AS Corp. Statement

10.2018.pdf.” Compass refused to provide any meaningful accounting. Later that

same day, Compass revised the e-mail and claimed AS Corp’s alleged obligation to

CSI RRG was only $3,105.35.

      349.   On June 25, 2019, AS Corp requested amortization schedules for fuel

card, and all AS Corp login and passwords for every AS Corp account with

Compass.




                                            109
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 110 of 227 PageID #:340




      350.   Compass indicated it did not have an amortization schedule and

represented no passwords were in Compass’ possession but that a reset was

possible.

      351.   The parties continued correspondence in August of 2019 regarding two

claims made involving AS Corp as an insured under Compass Speciality Insurance

RRG. AS Corp also requested copies of the AS Corp-Compass Factoring and

Security Agreement and CAL201734 Insurance Policy and an updated on the

Leatherman insurance claim submitted to Compass.

      352.   On September 3, 2019, an attorney on behalf of Auto-Owners

Insurance in the Leatherman claim indicated Auto-Owners would pay damages up

to $1,000 for “damages not covered by insurance,” as Michigan was a no fault state.

Compass’ counsel was copied on such correspondence.

      353.   Compass has not provided any additional information regarding the

Leatherman claim, any meaningful or accurate accountings, or access to every AS

Corp online account. Ex. 1, Shah Dec.

      354.   On December 16, 2019 Plaintiffs in their individual capacities and not

in a class capacity or derivatively on behalf of shareholders of the RRG, filed a

Verified Complaint and sought ​ex parte T
                                        ​ RO which was denied at hearing in the

Circuit Court of Cook County - Chancery Division on December 17, 2019.

      355.   Plaintiffs’ in their individual capacities and not in a class capacity or

derivately on behalf of shareholders of the RRG appealed the denial of the TRO.

      356.   The appellate court affirmed the denial of the TRO only.



                                             110
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 111 of 227 PageID #:341




      357.   Plaintiffs individually and not in a class capacity or derivatively on

behalf of shareholders of the RRG later moved for preliminary injunctive relief, had

plaintiff People of the State of Illinois ex. rel. AS Corp Inc. dismissed, had the

preliminary injunctive relief denied, and plaintiffs individually and not in a class

capacity or derivatively on behalf of shareholders of the RRG voluntarily dismissed

Count V, and later the state court dismissed all other Counts apart from Counts I

and II with prejudice as pled in an individual capacity and not in a class capacity or

derivatively on behalf of shareholders of the RRG. That litigation is on-going.

                              CLASS ALLEGATIONS.

      358.   Plaintiffs bring claims against the Dobrasinovic Brothers One Stop

Center (“D1SC”) defendant entities and individuals on a class basis as one of the

victims of the DB1SC entities, which number in the hundreds if not thousands, and

satisfy the numerosity, commonality, typicality, and adequacy of representation

requirements of Rule 23(a) and the additional requirements of Rule 23(b)(2) that

classwide declaratory and injunctive relief is appropriate for the causes of action

which seeks declaratory and class relief, and the additional requirements of Rule

23(b)(3) that common questions of law and fact predominate over questions

affecting only individual members, and that class action adjudication would be a

superior method of adjudicating the controversy between the victims of the DB1SC

defendants in light of the ​de minimus l​ ikelihood that the class members will obtain

legal representation due to various financial, linguistic and cultural considerations,

because class members litigation which has already taken place is still in the early



                                              111
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 112 of 227 PageID #:342




stages of litigation, because the Northern District of Illinois is the state and location

of the defendants, and because the use of classes and subclasses will address any

likely difficulties in managing this action as a class action.

      359.   Plaintiffs bring claims against the Compass One Stop Center (“C1SC”)

defendant entities and individuals on a class basis as one of the victims of the C1SC

entities, which number in the hundreds if not thousands, and satisfy the

numerosity, commonality, typicality, and adequacy of representation requirements

of Rule 23(a) and the additional requirements of Rule 23(b)(2) that classwide

declaratory and injunctive relief is appropriate for the causes of action which seeks

declaratory and class relief, and the additional requirements of Rule 23(b)(3) that

common questions of law and fact predominate over questions affecting only

individual members, and that class action adjudication would be a superior method

of adjudicating the controversy between the victims of the C1SC defendants in light

of the improbable likelihood that the class members will obtain legal representation

due to various financial, linguistic and cultural considerations, because class

members litigation which has already taken place is still in the early stages of

litigation, because the Northern District of Illinois is the state and location of the

defendants, and because the use of classes and subclasses will address any likely

difficulties in managing this action as a class action.

      360.   Plaintiffs bring claims against the Compass Specialty Insurance RRG

(“CSI RRG”) defendant entities and individuals on a class basis as one of the victims

of the CSI RRG defendant entities and individuals, which number in numbers



                                              112
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 113 of 227 PageID #:343




greater than twenty (20) and potentially on or around the hundreds, and therefore

satisfy the numerosity, commonality, typicality, and adequacy of representation

requirements of Rule 23(a) and the additional requirements of Rule 23(b)(2) that

classwide declaratory and injunctive relief is appropriate for the causes of action

which seeks declaratory and class relief, and the additional requirements of Rule

23(b)(3) that common questions of law and fact predominate over questions

affecting only individual members, and that class action adjudication would be a

superior method of adjudicating the controversy between the victims of the C1SC

defendants in light of the ​de minimus l​ ikelihood that the class members will obtain

legal representation due to various financial, linguistic and cultural considerations,

because class members litigation which has already taken place is still in the early

stages of litigation, because the Northern District of Illinois is the state and location

of the defendants, and because the use of classes and subclasses will address any

likely difficulties in managing this action as a class action.

                        COUNT I - RICO - § 1962(c)
     (pled against Roy Dobrasinovic, Radomir Dobrasinovic, Radojica
Dobrasinovic, Compass Management Inc., Compass Holding LLC, Compass
Capital Management Group LLC, Compass Financial Holding Group LLC,
 Jelena Dobrasinovic, Arleesia McDonald, Vlad Kostik, Thomas Milowski,
Daliborka Savovic, Angelia Demkovic, Ana Aleksandrovska, Arnold Curtis,
  Berane Inc., Berane Lease Inc., Danny Trans Inc., MGR Freight System
  Inc., MGR Express Inc., RD Expedited Inc., MGR Lease LLC, and MGR
                            Auto Lease LLC)

       361.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.




                                              113
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 114 of 227 PageID #:344




      362.   The federal RICO statute is designed to combat persons participating

in organizations which are corrupt or influenced by racketeering activity. The

statute’s definitions include “racketeering activity,” “person,” “enterprise,” “pattern

of racketeering activity,” “unlawful debt,” and other material terms for the purposes

of the statute. 18 U.S.C § 1961.

      363.   Pursuant to 18 U.S.C. § 1962 (c) it is unlawful: "for any person

employed by or associated with any [such] enterprise . . . to conduct or participate,

directly or indirectly, in the conduct of such enterprise's affairs through a pattern of

racketeering activity or collection of unlawful debt."

      364.   The Defendants captioned in Count I, Roy Dobrasinovic, Radomir

Dobrasinovic, Radojica Dobrasinovic, Compass Management Inc., Compass Holding

LLC, Compass Capital Management Group LLC, Compass Financial Holding Group

LLC, Jelena Dobrasinovic, Arleesia McDonald, Vlad Kostik, Thomas Milowski,

Daliborka Savovic, Angelia Demkovic, Ana Aleksandrovska, Arnold Curtis, Berane

Inc., Berane Lease Inc., Danny Trans Inc., MGR Freight System Inc., MGR Express

Inc., RD Expedited Inc., MGR Lease LLC, and MGR Auto Lease LLC, collectively

the Count I Defendants compromise the person(s) which control, operate, and

manage the criminal Dobrasinovic enterprise, the Dobrasinovic Brothers One Stop

Center (“DB1SC”) and which includes of Dobrasinovic brothers’ entities,

Dobrasinovic family entities, the Compass One Stop Center (“C1SC”) and affiliated

business entities (including certain entities which have also been listed as




                                              114
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 115 of 227 PageID #:345




Defendants in this litigation and as described in the Background and Fact sections

of the Complaint).

        365.   The DB1SC enterprise conducts business and social gatherings

targeting the U.S., Illinois and Eastern European trucking communities where

members of the U.S., Illinois and Eastern European trucking communities are

“sized up” and which are then approached by the appropriate Dobrasinovic brothers

entities for multiple business type relationships including but not limited to labor

(motor carrier work), factoring, freight brokerage services, fuel card, insurance

broker/agent services, insurance motor carrier coverage, equipment

rental/lease/purchase/finance, driver training and invitations for participation in

social organizations involving soccer and/or events at Compass Arena, amongst

other offerings.

        366.   The Compass subset of individuals and entities expressly represents to

U.S., Illinois and Eastern European trucking companies that the Compass One Stop

Center (“C1SC”) will act to earn truck company counterparties’ trust and

confidence, to guide them to success, to consult them, to advise them, and to help

them.

        367.   The Compass subset of individuals and entities purports to act as

fiduciary agents of their trucking company counterparties and customers, and also

induces such trucking company counterparties to permit Compass to “help them” fill

out paperwork styled as “Applications” due to language barriers and unfamiliarity

with US styled legal matters amongst other characteristics which place Compass



                                             115
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 116 of 227 PageID #:346




and the DB1SC entities into positions of superiority and influence over their

trucking company counterparts and customers.

      368.   Upon the DB1SC and/or C1SC entities and individuals obtaining

signed paperwork and forming labor, factoring , freight broker, fuel card, insurance

broker/agent, insurance relationships, equipment relationships, driver training,

and/or social relationships with a given counterparty, such as but not limited to AS

Corp Inc., and others, the DB1SC and C1SC act to obtain highly confidential and

sensitive information about the trucking company counterparties’ operations, and to

expand the number of relationships between the DB1SC and/or C1SC and the

target trucking company counterparty.

      369.   One of the main goals of the C1SC defendants are to ultimately extract

a complete profile of the trucking company counterparties’ business, including their

monthly revenues, their clients, their monthly revenues from each of their clients

and their cash flow.

      370.   The C1SC obtains this type of information in at least two main ways -

the first is through its insurance offering made through Compass Specialty

Insurance RRG and the second is through its factoring offering made through

Compass Funding Solutions LLC.

      371.   Trucking companies which obtain insurance through the C1SC must

purchase shares in CSI RRG.

      372.   The CSI RRG shares agreement states that CSI RRG cannot forfeit or

cancel its subscription agreements after receiving payment for shares from



                                            116
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 117 of 227 PageID #:347




shareholders, and that as long as shareholders seek insurance from the RRG for

three consecutive years, that their shares will not be cancelled or lost.

      373.   The CSI RRG shares agreement and policy and governing documents

as described in the Background and Facts section represents that CSI RRG does not

permit its Board of Directors to have conflicts of interest, and that the CSI RRG will

act in the best interests of its shareholders.

      374.   The CSI RRG Board of Directors are senior officers, officers, and/or

employees of the other C1SC entities who act in the interests of the C1SC - not

shareholders, which is a conflict of interest and breach of fiduciary duties.

      375.   By its fundamental nature, the CSI RRG business model requires

shareholders to submit all of their grossly monthly revenue by client to CSI RRG,

and to have all the shareholder join the International Trucking Association (“ITA”),

and have all of the shareholders drivers attend ITA safety training at a cost to the

shareholder for each driver.

      376.   In this way, CSI RRG learns about each and every driver who works

with or for their shareholders.

      377.   CSI RRG charges monthly premiums based upon the shareholders

monthly gross revenues which deducts a certain percentage of gross monthly sales

based upon “fuel surcharge,” which resulting figure is then multiplied by a premium

percentage (which varies amongst shareholders but was around 4% for AS Corp

Inc.), which then results in the monthly premium due to CSI RRG for insurance

coverage.



                                                 117
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 118 of 227 PageID #:348




      378.     As to the CSI RRG shareholders, CSI RRG works in conjunction with,

in coordination with, and with control and oversight of the administration of

insurance from the Citadel Risk entities Citadel Risk Services Inc. and Citadel Risk

Management Inc.

      379.     CSI RRG pretextually and unlawfully denied AS Corp Inc. coverage in

its third and final year, and similarly unlawfully notified AS Corp Inc. of its loss of

coverage from CSI RRG on or around October of 2018. CSI RRG and/or the C1SC

Defendants then falsely reported that AS Corp Inc. had coverage until Decmber of

2018 on the FMCSA Safer Portal.

      380.     CSI RRG pretextually and unlawfully denied and unlawfully notified

AS Corp Inc. of the loss of insurance coverage through the CSI RRG in order to strip

AS Corp Inc. of its shares, and has taken the same or similar actions to strip

shareholders of their shares, as well.

      381.     Irrespective of whether C1SC counterparties utilize the CSI RRG

insurance offerings, the C1SC also obtains information about trucking

counterparties incoming cash flow through factoring services which were led by

Vlad Kostik.

      382.     For established trucking companies, the C1SC Defendants factoring

offering involved acquiring a trucking counterparties’ accounts receivable (including

acting as the trucking counterparties’ agent to transfer the trucking counterparties’

accounts receivables to Compass Funding Solutions (the C1SC factoring entity)).




                                              118
     Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 119 of 227 PageID #:349




         383.   Upon seizing control of the trucking counterparties’ accounts

receivables, the C1SC would learn invoice by invoice about the trucking

counterparties’ incoming cash from the clients factored with the C1SC.

         384.   Irrespective of whether C1SC counterparties utilize the incoming or

factoring, C1SC counterparties may also use fuel card, equipment, driver training,

and/or social offerings of the C1SC.

         385.   The C1SC offers fuel card and represents that such fuel card if bundled

with factoring is “zero interest,” and designed to help provide the customer the best

rates in the industry and real time information about fuel card usage in customer

portal and customer phone applications.

         386.   Compass Payment Services and its affiliate Pilot Flying J unlawfully

charge $1.25 per transaction and in excess of 70% interest (if not much greater) as

in the case of AS Corp Inc. and others when the limit of fees per transaction is $.25

and the cap of annual interest for revolving credit is 18% as unlicensed revolving

credit providers pursuant to Illinois’ Usury Statute codified at 815 ILCS 205/4.2 &

6.

         387.   Compass Payment Services also price gouges and engages in predatory

and deceptive as noted in the fact section and as occurred against AS Corp and

others in the C1SC’s Payment Plan and Stay of Litigation (“PPSL”) paperwork

which is ​per se​ unlawful due to the usury statutes, the Illinois Collection Agency

Act, the mail and wire fraud and stolen property statutes of the U.S. Code, and

similar statutes.



                                              119
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 120 of 227 PageID #:350




       388.   Compass’ PPSL paperwork deceptively represents alleged past fuel

card balances as having been transferred to Compass Funding Solutions from

Compass Payment Services, but in reality the fuel card balance is double counted

and inconsistently represented between the C1SC entities, inaccurately represented

in online portals and represented using fictitious and/or misleading account

numbers and labels in order to confuse and inflate fuel card charges.

       389.   The C1SC decision to convert fuel card into a “prepaid” card as

occurred against AS Corp Inc. on or around January of 2018 also was designed to

destroy AS Corp’s cash flow and destroy AS Corp Inc, and similar actions have also

been taken against others, as well.

       390.   In addition to the C1SC entities inflated and deceptive representations

of fuel card obligations to C1SC trucking counterparties, the C1SC also inflate and

deceptively represent amounts owed for equipment which the C1SC entities lease,

rent and lease, sell, and/or finance through Compass Lease LLC, Compass Truck

Rental and Leasing LLC, Compass Truck Sales LLC, and Compass Equipment

Finance LLC.

       391.   The Radomir and Radojica corporate entities including but not limited

to the MGR, RD, Berane, and Danny Trans entities (including MGR Auto Lease

LLC, MGR Lease LLC, Berane Lease) feed into and work in coordination with the

C1SC to rent, lease, and otherwise arrange for drivers of the Radomir and Radojica

entities to obtain equipment for labor and work for the Radomir and Radojica

entities.



                                            120
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 121 of 227 PageID #:351




      392.   Overall, the C1SC and DB1SC entities overcharge truck counterparties

for alleged damages to rented or leased equipment, and similarly offer “lemon”

trucks in truck sales, and charge inflated and deceptively presented fees and

charges for financed equipment (even after payoff).

      393.   Overall, the Count I Defendants orchestrate for the criminal enterprise

entities to establish as many and as extensive relationships as possible through

fiduciary representations and the “One Stop Center” philosophy presented by Roy

Dobrasinovic and the Compass entities, and the ​de facto​ philosophy utilized by the

Dobrasinovic brothers which involve not only the Compass offerings, but the

collective offerings of Roy Dobrasinovic, Radomir Dobrasinovic, and Radojica

Dobrasinovic’s entities, amongst other family, friends, and affiliates to the trucking

community.

      394.   Once the C1SC and DB1SC entities establish business and fiduciary

relationships with trucking customer counterparties, the C1SC and DB1SC entities’

inflate charges and customer obligations in an extortionate, hostile, and

premeditated manner in connection with any of the C1SC or DB1SC service

offerings (fuel, insurance, equipment, or driver training) which represent cash flow

deductions or outgoing cash flow.

      395.   If the C1SC or DB1SC entities have established incoming cash flow

relationship in the context of factoring, freight brokerage, or freight work, the C1SC

and DB1SC entities will apply inflated charges to automatically deduct and convert




                                             121
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 122 of 227 PageID #:352




any incoming cash flow away from the trucking counterparty and into the C1SC

and DB1SC entities.

                       COUNT II - RICO - § 1962(b)
   (pled against Roy Dobrasinovic, Compass Management Inc., Compass
     Holding LLC, Compass Capital Management Group LLC, Compass
 Financial Holding Group LLC, Jelena Dobrasinovic, Arleesia McDonald,
Vlad Kostik, Thomas Milowski, Daliborka Savovic, Angelia Demkovic, Ana
Aleksandrovska, Arnold Curtis; Compass Funding Solutions LLC, Compass
 Payment Services LLC, Compass Logistics LLC, International Trucking
Association LLC, Compass Lease LLC, Compass Truck Sales LLC, Compass
  Equipment Finance LLC, and Compass Truck Rental and Leasing LLC,
    Compass Insurance Group, and Compass Specialty Insurance RRG)

       396.    Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.

       397.    The federal RICO statute is designed to combat persons participating

in organizations which are corrupt or influenced by racketeering activity. The

statute’s definitions include “racketeering activity,” “person,” “enterprise,” “pattern

of racketeering activity,” “unlawful debt,” and other material terms for the purposes

of the statute. 18 U.S.C § 1961.

       398.    Pursuant to 18 U.S.C. § 1962 (b) it is unlawful: "for any person through

a pattern of racketeering activity or through collection of an unlawful debt . . . to

acquire or maintain, directly or indirectly, any interest in or any control of any

enterprise";

       399.    Pursuant to 18 U.S.C. § 1964 (c): “[a]ny person injured in his business

or property by reason of a violation of 1962 . . . may sue . . . in any appropriate

United States district court and shall recover threefold the damages he sustains

and the costs of the suit, including a reasonable attorney’s fee.” Securities law


                                              122
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 123 of 227 PageID #:353




violations cannot be used to establish violations of Section 1962 absent a criminal

conviction. ​Id​.

       400.    The Defendants captioned in Count II, Roy Dobrasinovic, Compass

Management Inc., Compass Holding LLC, Compass Capital Management Group

LLC, Compass Financial Holding Group LLC, Jelena Dobrasinovic, Arleesia

McDonald, Vlad Kostik, Thomas Milowski, Daliborka Savovic, Angelia Demkovic,

Ana Aleksandrovska, Arnold Curtis; Compass Funding Solutions LLC, Compass

Payment Services LLC, Compass Logistics LLC, International Trucking Association

LLC, Compass Lease LLC, Compass Truck Sales LLC, Compass Equipment

Finance LLC, and Compass Truck Rental and Leasing LLC, Compass Insurance

Group, and Compass Specialty Insurance RRG collectively the Count II Defendants

and/or the Compass One Stop Center (“C1SC”) which engage in racketeering and

unlawful collections and other unlawful conduct proscribed by statute to takeover

and seize control over legitimate businesses such as AS Corp Inc, and or others.

       401.    The Count II and C1SC Defendants engage in mail and wire fraud,

transportation of stolen property, extortion, embezzlement, usury violations,

insurance code violations, theft and conversion, and other financial crimes by

misrepresenting and concealing RRG share forfeiture provision in subscription

agreements offered to shareholders, through the RRG Board of Directors

unaddressed and unresolved conflicts of interests, through the Board of Directors

actions hostile to and against shareholders and instead in favor of the C1SC entities

and Defendants, through the failure to safeguard highly confidential and highly



                                            123
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 124 of 227 PageID #:354




sensistive information about the shareholders businesses from being utilized by or

known to the C1SC defendants, by inflating obligations for C1SC services, by

absolutely prioritizing the C1SC defendants inflated, fictitious, and unlawful debt

collection for the C1SC defendants above any other consideration including the

survival of the C1SC trucking counterparty customer, by pretextually and

unlawfully converting and stealing shareholders shares by denying RRG insurance

coverage and unlawfully notifying shareholders of the loss of coverage, and through

similar unlawful and predatory conduct described in the Background, Fact, and

other Counts of the Complaint.

       402.   The Count II and C1SC Defendants engage in this conduct to seize

control of RRG shareholders and the other C1SC customers.

                       COUNT III - RICO - 1962(d)
   (pled against Roy Dobrasinovic, Radomir Dobrasinovic, Radojica
 Dobrasinovic, Citadel Risk Management Inc., Citadel Risk Services Inc.,
           Pilot Flying J, Captive Planning Associates LLC)

       403.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.

       404.   The federal RICO statute is designed to combat organizations which

are corrupt or influenced by racketeering activity. The statute’s definitions include

“racketeering activity,” “person,” “enterprise,” “pattern of racketeering activity,”

“unlawful debt,” and other material terms for the purposes of the statute. 18 U.S.C

§ 1961.

       405.   Pursuant to 18 U.S.C. § 1962 (d) it is unlawful: "for any person to

conspire to violate any of the provisions of" the previous subsections [(a)(b)or(c)].


                                              124
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 125 of 227 PageID #:355




      406.   The Dobrasinovic Brothers have conspired with directly and indirectly

each other and their Compass, MGR, RD, Berane, Danny Trans, and other

corporate entities and enterprises to work together in the Dobrasinovic Brothers

One Stop Center (“DB1SC”) and Compass One Stop Center (“C1SC”) operations

which includes acts of racketeering and unlawful conduct as described in Counts I

and II of the Complaint.

      407.   The Citadel Risk Management Inc., Citadel Risk Services Inc., and

Captive Planning Associates LLC entities have partnered with, participated in, and

directly and indirectly operate and control the ability of Compass Specialty

Insurance RRG shareholders to obtain shares, to obtain coverage, and to otherwise

be notified about the affairs of CSI RRG, the value of their shares, the actions of the

CSI RRG Board, to have their insurance claims covered by the RRG, to be notified

of the loss of their insurance coverage through the RRG, and to have their shares

protected from unlawful and deceptive cancellation or forfeiture.

      408.   The Citadel Risk Management Inc., Citadel Risk Services Inc., and

Captive Planning Associates LLC entities conspired with the C1SC entities, CSI

RRG, CSI RRG Board, and others to the detriment of the CSI RRG shareholders

including but not limited to AS Corp and Emilijan Asentic, and others.




                                             125
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 126 of 227 PageID #:356




COUNT IV - Declaratory Judgment - Alter Ego & Piercing Corporate Veils
     (pled against Roy Dobrasinovic, Radomir Dobrasinovic, Radojica
 Dobrasinovic, MGR Express Inc., Compass Fuel Inc., Compass Insurance
Group Inc., MGR Freight System Inc., Berane Inc. Compass Lease LLC, RD
  Logistics Inc., Compass Management Inc., Compass Funding Solutions
 LLC, Compass Holding LLC, Compass Equipment Finance LLC, Compass
  Auto Lease LLC, Compass Truck Sales LLC, Danny Trans Inc., Compass
 Insurance Company, Compass Real Estate Holding LLC, MGR Expedited
   Inc., RD Expedited Inc., MGR Truck Sale Inc., MGR Lease LLC, MGR
   Truck Repair Inc., Willowbrook 2012 LLC, Naples013 LLC, MGR Auto
  Lease LLC, Compass Truck Rental and Leasing LLC, Compass Payment
 Services LLC, Plainfield 014 LLC, MGR Finance LLC, Compass Specialty
   Risk Retention Group Inc., Wolf Ventures LLC, MGR Management 015
  LLC, MGR Management 015 LLC, MGR Freight LLC; MGR Expedited 1
     LLC, MGR IL Properties LLC, MGR IL Properties 2 LLC, Compass
Financial Holding Group LLC, Compass Capital Management Group LLC,
 St. Pete 2016 LLC, MGR 017 LLC, MGR 016 LLC, Compass Logistics LLC,
    RD Express LLC, MGR Transportation LLC, MGR Expres LLC, MGR
    Expedited LLC, Compass Logistics Holding LLC, Berane Lease Inc.,
 Smartboard LLC, Compass United Soccer Club LLC, MGR Holding LLC,
  Compass Arena LLC, International Trucking Association LLC, Compass
                            Management LLC)

       409.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.

       410.   Federal courts have the power to issue declaratory judgments

pursuant to 28 U.S.C. § 2201.

       411.   Similarly, courts have the ability to permit parties to “pierce the

corporate veil” or to find that corporate entities and/or persons or other corporate

entities are the “alter egos” of each other, and to hold liability against one such

entity as a liability against the alter ego entities or individuals pursuant to Illinois

law where the entities are of a unitary interest or nature, and/or if considering the

entities as distinct and separate entities would permit a fraud or scheme to defraud,

and even where such “pierced” Defendants are not named in actual litigation where


                                              126
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 127 of 227 PageID #:357




there is a finding of liability. ​Angell v. Santefort Family Holdings LLC ​ 2020 IL

App (3d) 180724.

       412.   State and federal common law including the State of Illinois’ precedent

have permitted “lateral veil piercing”, “upward veil piercing,” and “downward veil

piercing,” amongst related corporate entities, and against individuals who are the

alter egos of their corporate entities. ​Id.​

       413.   Radovan “Roy” Dobrasinovic is the founder and alter ego of the

Compass entities, and in reality, and as a part of the Compass One Stop Center

(“C1SC”), the Compass entities are alter egos of each other.

       414.   Radomir Dobrasinovic is the founder and alter ego of the MGR and RD

entities, and in reality, and as a part of MGR’s operations, the MGR, RD, and other

Radomir Dobrasinovic entities are alter egos of each other.

       415.   Radojica Dobrasinovic is the founder and alter ego of the Berane Inc.,

Berane Lease Inc., and Danny Trans Inc. entities, and such entities are alter egos of

each other.

       416.   As described in the remaining and other counts, the Dobrasinovic

brothers act in concert to perpetuate schemes of fraud and unlawful activity, and

act in an openly unitary nature amongst their subset and categories of entities.

       417.   The Court should declare the entities formed by Roy Dobrasinovic,

including but not limited to the Compass entities are alter egos of each other and of

Roy Dobrasinovic.




                                                127
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 128 of 227 PageID #:358




       418.   The Court should declare the entities formed by Radomir Dobrasinovic,

including but not limited to the MGR and RD entities are alter egos of each other

and of Radomir Dobrasinovic.

       419.   The Court should declare the entities formed by Radojica Dobrasinovic,

including but not limited to the Berane and Danny Trans entities are alter egos of

each other and of Radojica Dobrasinovic.

       420.   The Court should also declare and find that the three Dobrasinovic

brothers entities were formed, are located, and operate in coordination with one

another and that all three brothers and their entities should be jointly and severally

liable for the damages due to the plaintiffs for their coordinate and collective

unlawful activities.

    COUNT V- Declaratory Judgment - Investment Advisors Act § 215
  (pled against Roy Dobrasinovic, Compass Management Inc., Compass
    Holding LLC, Compass Capital Management Group LLC, Compass
Financial Holding Group LLC, Compass Funding Solutions LLC, Compass
 Payment Services LLC, Compass Logistics LLC, International Trucking
Association LLC, Compass Lease LLC, Compass Truck Sales LLC, Compass
 Equipment Finance LLC, and Compass Truck Rental and Leasing LLC,
  Compass Insurance Group, Compass Specialty Insurance RRG; Citadel
   Risk Management Inc., Citadel Risk Services Inc., Captive Planning
                            Associates LLC)

       421.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.

       422.   Federal courts have the power to issue declaratory judgments

pursuant to 28 U.S.C. § 2201.

       423.   For the purposes of this Count, Section references are to the

Investment Advisers Act of 1940.


                                             128
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 129 of 227 PageID #:359




      424.   The Defendants captioned in Count V, Roy Dobrasinovic, Compass

Management Inc., Compass Holding LLC, Compass Capital Management Group

LLC, Compass Financial Holding Group LLC, Compass Funding Solutions LLC,

Compass Payment Services LLC, Compass Logistics LLC, International Trucking

Association LLC, Compass Lease LLC, Compass Truck Sales LLC, Compass

Equipment Finance LLC, and Compass Truck Rental and Leasing LLC, Compass

Insurance Group, and Compass Specialty Insurance RRG, collectively the Count V

Defendants are individuals or entities which manage or operate the Compass One

Stop Center (“C1SC”) and which for compensation engage in the business of

advising others directly and through writings and fiduciary representations about

the desirability of obtaining insurance through Compass Insurance Inc., Compass

Specialty Insurance RRG, Citadel Risk Management Inc., Citadel Risk Services

Inc., and Captive Planning Associates LLCwhich by definition requires parties to

purchase shares in the RRG.

      425.   § 202 of the Investment Advisers Act of 1940 defines the terms

“Investment Adviser,” “Person,” “Person Associated With An Investment Adviser,”

“Security,” and other relevant terms.

      426.   § 203(a) requires that investment advisers register with the SEC as

stated in that section.

      427.   § 203(c)(1) requires investment advisers to submit information,

educational background, nature of business, CPA certified financial statements

including balance sheets, investment advisor compensation documents, and



                                           129
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 130 of 227 PageID #:360




additional types of information for purposes of registered with the SEC for

investment adviser activity.

      428.   §§ 204, 204A, 205(a), and 206 create record keeping and access

requirements, mandates to prevent misuse of information, restrictions on certain

provisions in investment advisory contracts, and prohibitions and proscriptions of

fraud in connection with an investment advisers services to clients and customers.

      429.   § 209(d) permits the SEC to bring actions against parties to address

violations of the Investment Advisers Act broadly.

      430.   § 215(b) states in relevant part:

      Every contract made in violation of any provision of this title and every
      contract heretofore or hereafter made, the performance of which
      involves the violation of, or the continuance of any relationship or
      practice in violation of any provision of this title, or any rule,
      regulation, or order thereunder, shall be void (1) as regards the rights
      of any person who, in violatin of any such provision, rule, regulation, or
      order, shall have made or engaged in the performance of any such
      contract, and (2) as regards the rights of any person who, not being a
      party to such contract, shall have acquired any right thereunder with
      actual knowledge of the facts by reason of which the making or
      performance of such contract was in violatin of any such provision

      IAA § 215(b) (2009).

      431.   Pursuant to the Investment Advisers Act, the Count V Defendants

have failed to properly register with the SEC, and have otherwise failed to regularly

hold shareholder meetings, provide shareholders with valuation documentation,

have acted in unlawful, deceitful, fraudulent, and manner proscribed by the IAA for

acceptable investment advisor conduct to counterparties owed fiduciary duties.




                                             130
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 131 of 227 PageID #:361




       432.   Pursuant to § 215(b), the Count V Defendants and any contracts which

they have entered into should be declared void and subject to rescission at the

election of counterparties, with restitution to such counterparties, and all remedies

permitted by § 215(b) of the IAA.

COUNT VI- Violation of the 1934 Securities Exchange Act (10b-5 & § 29(b))
   (pled against Roy Dobrasinovic, Compass Management Inc., Compass
     Holding LLC, Compass Capital Management Group LLC, Compass
 Financial Holding Group LLC, Jelena Dobrasinovic, Arleesia McDonald,
Vlad Kostik, Thomas Milowski, Daliborka Savovic, Angelia Demkovic, Ana
Aleksandrovska, Arnold Curtis; Compass Funding Solutions LLC, Compass
 Payment Services LLC, Compass Logistics LLC, International Trucking
Association LLC, Compass Lease LLC, Compass Truck Sales LLC, Compass
  Equipment Finance LLC, and Compass Truck Rental and Leasing LLC,
  Compass Insurance Group, Compass Specialty Insurance RRG, Citadel
 Risk Management Inc., Citadel Risk Services Inc., and Captive Planning
                            Associates LLC )

       433.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.

       434.   Membership interests in a risk retention group are considered

securities for the purposes of certain fraud provisions in the Securities Act of 1933

and the Securities Exchange Act of 1934. 15 U.S.C. § 3904(a)(2).

       435.   The Securities Exchange Act states in relevant part:

       It shall be unlawful for any person, directly or indirectly, by the use of any
       means or instrumentality of interstate commerce or of the mails, or of any
       facility of any national securities exchange—

       (a)    To use or employ, in connection with the purchase or sale of . . .
       any security not so registered. . . any manipulative or deceptive device
       or contrivance in contravention of such rules and regulations as the
       Commission may prescribe as necessary or appropriate in the public
       interest or for the protection of investors.




                                              131
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 132 of 227 PageID #:362




      436.   It shall be unlawful for any person, directly or indirectly, by the use of

any means or instrumentality of interstate commerce, or of the mails . . .

      (a)    to employ any device, scheme, or artifice to defraud

      (b)    to make any untrue statement of a material fact or to omit to
      state a material fact necessary in order to make the statements made,
      in the light of the circumstances under which they were made, not
      misleading, or to engage in any act, practice, or course of business
      which operates or would operate as fraud or deceit upon any person, in
      connection with the purchase or sale of any security.

      437.   The Defendants captioned in Count VI, Roy Dobrasinovic, Compass

Management Inc., Compass Holding LLC, Compass Capital Management Group

LLC, Compass Financial Holding Group LLC, Jelena Dobrasinovic, Arleesia

McDonald, Vlad Kostik, Thomas Milowski, Daliborka Savovic, Angelia Demkovic,

Ana Aleksandrovska, Arnold Curtis; Compass Funding Solutions LLC, Compass

Payment Services LLC, Compass Logistics LLC, International Trucking Association

LLC, Compass Lease LLC, Compass Truck Sales LLC, Compass Equipment

Finance LLC, and Compass Truck Rental and Leasing LLC, Compass Insurance

Group, Compass Specialty Insurance RRG, Citadel Risk Management Inc., Citadel

Risk Services Inc., and Captive Planning Associates LLC collectively the Count VI

Defendants operate the Compass One Stop Center (“C1SC”) and/or work in

conjuction with the C1SC, and operate with the aim that C1SC customers will

purchase shares in CSI RRG, which administers insurance in a manner which

divulges the shareholders entire business profile to the C1SC, and is subject to the

control and oversight of the Citadel Defendants and Captive Planning Associates.



                                             132
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 133 of 227 PageID #:363




       438.   The Count VI Defendants participate directly or indirectly in a

Compass One Stop or C1SC scheme to usurp shareholders of the RRG of their

shares by misrepresenting the RRG and RRG affiliates, including Captive Planning

Associations and the Citadel Defendants ability to deny RRG shareholders

coverage, by failing to timely notify RRG shareholders of their denial of coverage, by

failing to conduct regular shareholder meetings, by failing to disclose the value of

shares, by failing to inform shareholders of their rights, by misrepresenting

cancellation and forfeiture provisions, and by scheming to usurp, cancel, and take

away shareholders shares pretextually.

       439.   Pursuant to § 29(b) of the ‘34 Act, the shareholders should have the

right to rescind their subscription agreements and be refunded and obtain

resitution for the Count V Defendants fraudulent conduct in connection with the

sale of RRG securities.

       440.   Pursuant to Rule 10b-5 of the ‘34 Act, the shareholder should also have

the right to damages, punitive, damages, attorneys’ fees, and all other remedies

permitted by the ‘34 Act.

        COUNT VII- Violation of the Illinois Collection Agency Act
(pled against Compass Management Inc., Compass Holding LLC, Compass
   Capital Management Group LLC, Compass Financial Holding Group
 LLC,Compass Funding Solutions LLC, Compass Payment Services LLC,
Compass Logistics LLC, International Trucking Association LLC, Compass
Lease LLC, Compass Truck Sales LLC, Compass Equipment Finance LLC,
 Compass Truck Rental and Leasing LLC, Compass Insurance Group, and
                  Compass Specialty Insurance RRG)

       441.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.


                                             133
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 134 of 227 PageID #:364




    442.   Illinois has declared:

           Sec. 1a. Declaration of public policy. The practice as a collection
           agency by any entity in the State of Illinois is hereby declared to
           affect the public health, safety and welfare and to be subject to
           regulation and control in the public interest. It is further
           declared . . . that only qualified entities be permitted to practice
           as a collection agency in the State of Illinois. This Act shall be
           liberally construed to carry out these objects and purposes . . . It
           is further declared to be the public policy of this State to protect
           consumers against debt collection abuse. 225 ILCS 425/1a.

    443.   A person acts as a collection agency when . . . it:

       (a) Engages in the business of collection for others of any account,
           bill or other debt;
       (b) Receives, by assignment or otherwise, accounts, bills, or other
           debt from any person owning or controlling 20% or more of the
           business receiving the assignment, with the purpose of collecting
           monies due on such account, bill or other debt;
       (c) Sells or attempts to sell, or gives away or attempts to give away
           to any other person, other than one licensed under this Act, any
           system of collections . . . where the name of any person, other
           than that of creditor, appears in such manner as to indicate . . .
           .that a request or demand is being made by any person other
           than the creditor . . .
       (d) Buys accounts, bills or other debt;
       (e) Uses a fictitious name in collecting its own accounts, bills, or
           debts with the intention of conveying to the debtor that a third
           party has been employed to make such collection; or
       (f) Engages in the business of collection of a check or other payment
           that is returned unpaid by the financial institution upon which
           it is drawn.

           225 ILCS 425/3.

    444.   Collection agencies must be licensed:

           No collection agency shall operate in this State, directly or
           indirectly engage in the business of collecting debt, solicit debt

                                           134
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 135 of 227 PageID #:365




             claims for others, have a sales office, a client, or solicit a client in
             this State, exercise the right to collect, or receive payment for
             another of any debt, without obtaining a license under this Act
             except that no collection agency shall be required to be licensed
             if the agency's activities in this State are limited to collecting
             debts from debtors located in this State by means of interstate
             communication, including telephone, mail, or facsimile
             transmission, electronic mail, or any other Internet
             communication from the agency's location in another state
             provided they are licensed in that state and these same
             privileges are permitted in that licensed state to agencies
             licensed in Illinois.

             225 ILCS 425/4 (2015).

      445.   Unlicensed practice, in addition to any other penalty may include civil

penalties for each violation not to exceed $10,000 for each violation among other

penalties and remedies for such unlicensed practice. The civil penalties in Section

4.5 are payable to the Department. 225 ILCS 425/4.5 (2015).

      446.   Collection agencies are required to file and maintain a surety bond for

the benefit of creditors in the sum of $25,000.00. 225 ILCS 425/8 (2015).

      447.   Collection agencies shall at all times maintain a separate bank account

where all monies received are deposited, referred to as a “Trust Account” with

sufficient funds at all times to pay creditors amounts due, and such trust account

must be established at a bank or similar depository institution with the bank and

depository institution(s) names and persons authorized to access such accounts with

any changes to the banking or depository institution or authorized personnel to be

updated within 30 days. 225 ILCS 425/8c(a)(b)&(d).




                                               135
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 136 of 227 PageID #:366




        448.   Collection agencies which engage in proscribed conduct including but

not limited to the following may be subject to disciplinary action listed in Section

9(a):

               (2) violations of this Act or of the rules promulgated hereunder
               (5) aiding or assisting another person in violating any provision of this
               Act or rules adopted under this Act.
               (11) Practicing or attempting to practice under a false or, except as
               provided by law, an assumed name.
               (13) Failure to file a return, or to pay the tax, penalty or interest
               shown in a filed return, or to pay any final assessment of tax, penalty
               or interest, as required by any tax Act administered by the Illinois
               Department of Revenue until such time as the requirements of any
               such tax Act are satisfied.
               (20) Using profane, obscene or abusive language in communicating
               with a debtor, his or her family or others.
               (23) Engaging in any conduct that is intended to cause and did cause
               mental or physical illness to the debtor or his or her family.
               (24) Attempting or threatening to enforce a right or remedy with
               knowledge or reason to know that the right or remedy does not exist.
               (30) Misrepresenting the amount of the debt alleged to be owed.
               (31) Representing that an existing debt may be increased by the
               addition of attorney's fees, investigation fees or any other fees or
               charges when such fees or charges may not legally be added to the
               existing debt . . .
               (33) Collecting or attempting to collect any interest or other charge or
               fee in excess of the actual debt unless such interest or other charge or
               fee is expressly authorized by the agreement creating the debt unless
               expressly authorized by law or unless in a commercial transaction such
               interest or other charge or fee is expressly authorized in a subsequent
               agreement.
               (34) Communicating or threatening to communicate with a debtor
               when the collection agency is informed in writing by an attorney that
               the attorney represents the debtor concerning the debt. If the attorney
               fails to respond within a reasonable period of time, the collector may
               communicate with the debtor. The collector may communicate with the
               debtor when the attorney gives his or her consent.


                                              136
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 137 of 227 PageID #:367




             (35) Engaging in dishonorable, unethical, or unprofessional conduct of
             a character likely to deceive, defraud, or harm the public.

             225 ILCS 425/9(a) (2018).

      449.   Violation of Section 9(a) are unlawful practices. 225 ILCS 425/9(b)

(2018).

      450.   Private parties may seek injunctive relief to enjoin the operation of

unlicensed entities or those violating the licensing requirements of the ICAA:

      The practice as a collection agency by any person not holding a valid and
      current license under this Act is declared to be inimical to the public welfare,
      to constitute a public nuisance, and to cause irreparable harm to the public
      welfare. The Secretary, the Attorney General, the State's Attorney of any
      county in the State, or any person may maintain an action in the name of the
      People of the State of Illinois, and may apply for injunctive relief in any
      circuit court to enjoin such entity from engaging in such practice. Upon the
      filing of a verified petition in such court, the court, if satisfied by affidavit or
      otherwise that such entity has been engaged in such practice without a valid
      and current license, may enter a temporary restraining order without notice
      or bond, enjoining the defendant from such further practice. Only the
      showing of non-licensure, by affidavit or otherwise, is necessary in order for a
      temporary injunction to issue. A copy of the verified complaint shall be served
      upon the defendant and the proceedings shall thereafter be conducted as in
      other civil cases except as modified by this Section. If it is established that
      the defendant has been or is engaged in such unlawful practice, the court
      may enter an order or judgment perpetually enjoining the defendant from
      further practice. In all proceedings hereunder, the court, in its discretion,
      may apportion the costs among the parties interested in the action, including
      cost of filing the complaint, service of process, witness fees and expenses,
      court reporter charges and reasonable attorneys' fees. In case of violation of
      any injunctive order entered under the provisions of this Section, the court
      may summarily try and punish the offender for contempt of court. Such
      injunction proceedings shall be in addition to, and not in lieu of, all penalties
      and other remedies provided in this Act.

      225 ILCS 425/14a (2015).




                                              137
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 138 of 227 PageID #:368




      451.   The Defendants captioned in Count VII, Compass Management Inc.,

Compass Holding LLC, Compass Capital Management Group LLC, Compass

Financial Holding Group LLC,Compass Funding Solutions LLC, Compass Payment

Services LLC, Compass Logistics LLC, International Trucking Association LLC,

Compass Lease LLC, Compass Truck Sales LLC, Compass Equipment Finance

LLC, Compass Truck Rental and Leasing LLC, Compass Insurance Group, and

Compass Specialty Insurance RRG collectively are a part of or form the Compass

One Stop Center (“C1SC”) and which as a matter of policy act as collection agencies

on behalf of one another.

      452.   The C1SC Defendants engage in the business of collection on behalf of

one another, assign each other debts, buy and sell debts amongst one another and

buy accounts receivables, and engage in other collections activities on behalf of one

another and in the case of Compass Funding Solutions engage in collections on

behalf of trucking counterparty clients.

      453.   The C1SC assignment and transfer and cross collection by Compass

Funding Solutions, Compass Payment Services, and Compass Equipment Finance

(which withheld truck titles for paid off trucks) against AS Corp Inc. based upon

unlawful fuel card debt (excessive transaction fees), unlawful PPSL fuel card debt

(usury and consumer fraud and RICO violations) and for other fictitious or

inaccurately accounted for (deceptive customer portal data) and inflated fuel card

debts is an example of the unlawful and unlicensed collections activity which the

C1SC defendants engage in as a matter of their regular business.



                                            138
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 139 of 227 PageID #:369




       454.   The Count VII Defendants should be enjoyed from any further

unlicensed collections activity, and be found liable for damages to violations of the

provisions of that statute, punitive damages, and attorneys fees.

COUNT VIII- Violation of the Illinois Consumer Fraud Act (Deceptive Acts
                          and Unfair Practices)
     (pled against Roy Dobrasinovic, Radomir Dobrasinovic, Radojica
Dobrasinovic, Compass Management Inc., Compass Holding LLC, Compass
Capital Management Group LLC, Compass Financial Holding Group LLC,
 Jelena Dobrasinovic, Arleesia McDonald, Vlad Kostik, Thomas Milowski,
Daliborka Savovic, Angelia Demkovic, Ana Aleksandrovska, Arnold Curtis,
  Berane Inc., Berane Lease Inc., Danny Trans Inc., MGR Freight System
  Inc., MGR Express Inc., RD Expedited Inc., MGR Lease LLC, and MGR
                            Auto Lease LLC)

       455.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.

       456.   The Illinois Consumer Fraud and Deceptive Business Practices Act

(“ICFA”) prohibits unfair, deceptive, and unlawful business practices, conduct, and

actions against consumers included in making loans and extensions of credit. 815

ILCS 505/2(2E)(2F). Section 10(a) of the ICFA permits persons and consumers

covered to bring private actions for violations of the ICFA, and Section 10a(c)

permits the court to enter injunctive relief for violations of the ICFA.

       457.   Illinois courts have recognized business’ are “persons” and can be

“consumers” with standing under the Act.

       458.   Pleading deceptive acts in an ICFA context requires plaintiffs to allege

a deceptive act with intent for reliance in “trade” or “commerce” causing actual

damage to the plaintiff. ​Robinson v. Toyota Motor Credit Corp.,​ 775 N.E.2d 951,

960 (2002). Pleading unfair practices in an ICFA context requires plaintiffs to allege


                                             139
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 140 of 227 PageID #:370




a public policy violation, unscrupulous conduct, or substantial injuries repugnant to

the public and consumers. ​Id​. A court may find unfairness even if the claim does

not satisfy all three criteria. ​Id.​ For example, a "practice may be unfair because of

the degree to which it meets one of the criteria or because to a lesser extent it meets

all three."​ Id.​

        459.        The Illinois legislature and executive branch have identified certain

industries, market actors, and types of conduct as being ​per se d
                                                                 ​ eceptive, including

but not limited to certain lenders and financial service practices and price gouging

related to petroleum in market emergencies - but also in certain instances for non

market emergencies. ​See ​ Ill. Adm. Code title 14 § 465.10 ([t]he purpose of this Part

is to describe circumstances in which the charging of unconscionably high prices for

petroleum products constitutes an unfair or deceptive act or practice. ​This Part

shall not be construed to limit​ ​the ability​ ​of .​ . . ​the courts​ to determine ​that acts and

practices other than those described​ in this Part ​are unfair or deceptive acts of price

gouging​ in the absence of market emergencies; ​see also I​ ll. Adm. Code title 14 §

475.220 (“[i]t is an unfair or deceptive act to use, in any advertising, one or more

footnotes or asterisks which, alone or in combination, confuse, contradict, materially

modify or unreasonably limit the material terms of an advertisement.”).

        460.    The Defendants captioned in Count VIII, pled against Roy

Dobrasinovic, Radomir Dobrasinovic, Radojica Dobrasinovic, Compass Management

Inc., Compass Holding LLC, Compass Capital Management Group LLC, Compass

Financial Holding Group LLC, Jelena Dobrasinovic, Arleesia McDonald, Vlad



                                                   140
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 141 of 227 PageID #:371




Kostik, Thomas Milowski, Daliborka Savovic, Angelia Demkovic, Ana

Aleksandrovska, Arnold Curtis, Berane Inc., Berane Lease Inc., Danny Trans Inc.,

MGR Freight System Inc., MGR Express Inc., RD Expedited Inc., MGR Lease LLC,

and MGR Auto Lease LLC are the Compass Management Entities and Compass

Management Individuals or Compass Management Defendants, the Board of

Directors of Compass Specialty Insurance RRG, the Dobrasinovic Brothers,

Radomir Dobrasinovic’s Management Entities, Radojica Dobrasinovic’s

Management Entities, and certain interconnected leasing entities which collectively

represent the Compass One Stop Center (“C1SC”) Defendants, the ​de facto

Dobrasinovic Brothers One Stop Center (“DB1SC”) Defendants, and the CSI RRG

Defendants.

      461.    The DB1SC, C1SC, and CSI RRG Defendants operate within the One

Stop Shop philosophy of the Dobrasinovic brothers, including but not limited to Roy

Dobrasinovic’s One Stop Center philosophy which similarly interconnects with his

brothers operations through social organization such as ITA, Compass Arena,

Compass United Soccer and other organizations, as well as through equipment and

leasing relationships between the brothers and their entities.

      462.    The DB1SC and C1SC Defendants charge for inflated amounts for fuel,

equipment, insurance and other services provided.

      463.    The C1SC Defendants also use CSI RRG and factoring to obtain highly

confidential and sensitive information about customers which they use to their




                                            141
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 142 of 227 PageID #:372




benefit to strategically inflate and deduct from customers incoming cash flow for the

C1SC entities’ benefit.

      464.   Examples of the C1SC diversions are seen in the factual history of the

unlawful, usurious, unlicensed, fictitious, and inflated charges by Compass

Equipment Finance, Compass Payment Services (PPSL/Pre-Paid Fuel Card),

Compass Insurance, and the other C1SC entities against AS Corp Inc.

      465.   The Count VIII Defendants should be enjoined from operations and

ordered to pay damages, punitive damages, attorneys’ fees, and all other relief

permitted by that statute.

                            COUNT IX- Accounting
  (pled against MGR Express Inc., Compass Fuel Inc., Compass Insurance
Group Inc., MGR Freight System Inc., Berane Inc. Compass Lease LLC, RD
   Logistics Inc., Compass Management Inc., Compass Funding Solutions
 LLC, Compass Holding LLC, Compass Equipment Finance LLC, Compass
  Auto Lease LLC, Compass Truck Sales LLC, Danny Trans Inc., Compass
 Insurance Company, Compass Real Estate Holding LLC, MGR Expedited
    Inc., RD Expedited Inc., MGR Truck Sale Inc., MGR Lease LLC, MGR
   Truck Repair Inc., Willowbrook 2012 LLC, Naples013 LLC, MGR Auto
  Lease LLC, Compass Truck Rental and Leasing LLC, Compass Payment
 Services LLC, Plainfield 014 LLC, MGR Finance LLC, Compass Specialty
   Risk Retention Group Inc., Wolf Ventures LLC, MGR Management 015
   LLC, MGR Management 015 LLC, MGR Freight LLC; MGR Expedited 1
      LLC, MGR IL Properties LLC, MGR IL Properties 2 LLC, Compass
Financial Holding Group LLC, Compass Capital Management Group LLC,
 St. Pete 2016 LLC, MGR 017 LLC, MGR 016 LLC, Compass Logistics LLC,
   RD Express LLC, MGR Transportation LLC, MGR Express LLC, MGR
     Expedited LLC, Compass Logistics Holding LLC, Berane Lease Inc.,
 Smartboard LLC, Compass United Soccer Club LLC, MGR Holding LLC,
  Compass Arena LLC, International Trucking Association LLC, Compass
  Management LLC, Citadel Risk Management Inc., Citadel Risk Services
           Inc., Pilot Flying J, Captive Planning Associates LLC )




                                            142
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 143 of 227 PageID #:373




       466.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.

       467.   “To sustain an action for an accounting in equity the complaint must

allege the absence of an adequate remedy at law and one of the following: (1) a

breach of a fiduciary relationship between the parties; (2) a need for discovery; (3)

fraud; or (4) the existence of mutual accounts which are of a complex nature”.

People ex rel. Hartigan v. Candy Club​, 149 Ill. App. 3d 498, 500-01 (1986).

       468.   An accounting may be ordered even though there is no showing made

as to the adequacy of legal remedies and there is no duty on the plaintiff to plead

their inadequacy in cases in which an accounting is sought and which is based on a

breach of a fiduciary duty. ​Mayr v. Chesman & Co.​, 195 Ill. App. 587 (1915).

       469.   The Defendants captioned in Count IX, MGR Express Inc., Compass

Fuel Inc., Compass Insurance Group Inc., MGR Freight System Inc., Berane Inc.

Compass Lease LLC, RD Logistics Inc., Compass Management Inc., Compass

Funding Solutions LLC, Compass Holding LLC, Compass Equipment Finance LLC,

Compass Auto Lease LLC, Compass Truck Sales LLC, Danny Trans Inc., Compass

Insurance Company, Compass Real Estate Holding LLC, MGR Expedited Inc., RD

Expedited Inc., MGR Truck Sale Inc., MGR Lease LLC, MGR Truck Repair Inc.,

Willowbrook 2012 LLC, Naples013 LLC, MGR Auto Lease LLC, Compass Truck

Rental and Leasing LLC, Compass Payment Services LLC, Plainfield 014 LLC,

MGR Finance LLC, Compass Specialty Risk Retention Group Inc., Wolf Ventures

LLC, MGR Management 015 LLC, MGR Management 015 LLC, MGR Freight LLC;



                                             143
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 144 of 227 PageID #:374




MGR Expedited 1 LLC, MGR IL Properties LLC, MGR IL Properties 2 LLC,

Compass Financial Holding Group LLC, Compass Capital Management Group LLC,

St. Pete 2016 LLC, MGR 017 LLC, MGR 016 LLC, Compass Logistics LLC, RD

Express LLC, MGR Transportation LLC, MGR Express LLC, MGR Expedited LLC,

Compass Logistics Holding LLC, Berane Lease Inc., Smartboard LLC, Compass

United Soccer Club LLC, MGR Holding LLC, Compass Arena LLC, International

Trucking Association LLC, Compass Management LLC, Citadel Risk Management

Inc., Citadel Risk Services Inc., Pilot Flying J, Captive Planning Associates LLC are

collectively the Dobrasinovic Brothers One Stop Center (“DB1SC”) and Compass

One Stop Center (“C1SC”) and affiliated company collectively Count IX Defendants,

which have direct or supplementary accounts for customers of the DB1SC and

C1SC, including but not limited to DB1SC and C1SC customers fuel, factoring,

equipment, insurance, driver, freight brokerage, and similar material account

information.

      470.     Radomir Dobrasinovic investment enterprise entities includes but is

not limited to MGR 016 LLC, MGR 017 LLC, MGR Finance LLC, MGR IL

Properties LLC, MGR Properties 2 LLC, Naples013 LLC, Plainfield 014 LLC.

      471.     Roy Dobrasinovic investment enterprise entities includes but is not

limited to Compass Arena LLC, Compass Logistics Holding LLC, Compass Real

Estate Holding LLC, Compass United Soccer Club LLC, Smartboard LLC, St. Pete

2016 LLC, Willowbrook 2012 LLC, and Wolf Ventures LLC.




                                             144
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 145 of 227 PageID #:375




       472.   The Dobrasinovic Brothers investment entity enterprises have received

some, a substantial amount, or all of their capitalization from the unlawful profits

and monies affiliated with the racketeering activity, consumer fraud, breaches of

fiduciary duty, and other illegal conduct outlined in the Background, Facts, and

remaining Counts of the Complaint, and therefore should subjects them to

accounting.

       473.   Similarly, the Dobrasinovic Brothers investment entity enterprises are

ultimately vehicles to hold monies and attempts to detach and launder the money

earned from the DB1SC and C1SC unlawful activities described above and below.

       474.   The Court should order the Count IX Defendants to provide full

accountings including but not limited to complete customer lists, capital and cash

accounts, current assets, balance sheets, and any and all other material information

about the financial sources and status of the Count IX Defendants entities.

                  COUNT X- Breach of Fiduciary Duty
  (pled against Roy Dobrasinovic, Compass Management Inc., Compass
    Holding LLC, Compass Capital Management Group LLC, Compass
Financial Holding Group LLC, Compass Funding Solutions LLC, Compass
 Payment Services LLC, Compass Logistics LLC, International Trucking
Association LLC, Compass Lease LLC, Compass Truck Sales LLC, Compass
    Equipment Finance LLC, Compass Truck Rental and Leasing LLC,
  Compass Insurance Group, Compass Specialty Insurance RRG; Citadel
   Risk Management Inc., Citadel Risk Services Inc., Captive Planning
       Associates LLC, Daliborka Savovic, Angelia Demkovic, Ana
                    Aleksandrovska, Arnold Curtis)

       475.   Plaintiff incorporates paragraphs 1 - 360 and from all other Counts as

if fully stated in this Count.




                                            145
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 146 of 227 PageID #:376




      476.   Accountants, corporate officers, fellow shareholders, investment

advisers, insurance brokers and agents, those holding funds for others, and those

who act as “experts” soliciting the trust and confidence of others owe fiduciary

duties to those who utilize their services.

      477.   In determining whether a fiduciary relationship exists, courts consider,

“[t]he degree of kinship between the parties, the disparity in age, health, mental

condition and education and business experience between the parties; and the

extent to which the ‘servient’ party entrusted the handling of . . . business affairs to

the ‘dominant’ party and placed trust and confidence in the ‘dominant’ party.” ​In re

Estate of Bontkowski,​ 337 Ill. App. 3d 72, 78 (2003) (citing ​Gonzalzles v. American

Express Credit Corp.​, 315 Ill. App. 3d 199, 210 (2000)).

      478.   Once a fiduciary relationship is shown to exist, the presumption is that

a transaction between the dominant and servient parties which profits the

dominant party is fraudulent. ​Lemp v. Hauptmann,​ 170 Ill. App. 3d 753, 757 (1988).

      479.   The Defendants captioned in Count X, Roy Dobrasinovic, Compass

Management Inc., Compass Holding LLC, Compass Capital Management Group

LLC, Compass Financial Holding Group LLC, Compass Funding Solutions LLC,

Compass Payment Services LLC, Compass Logistics LLC, International Trucking

Association LLC, Compass Lease LLC, Compass Truck Sales LLC, Compass

Equipment Finance LLC, Compass Truck Rental and Leasing LLC, Compass

Insurance Group, Compass Specialty Insurance RRG; Citadel Risk Management

Inc., Citadel Risk Services Inc., Captive Planning Associates LLC, Daliborka



                                              146
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 147 of 227 PageID #:377




Savovic, Angelia Demkovic, Ana Aleksandrovska, Arnold Curtis which includes the

Compass Management Entities and Compass Management Individuals (the

Compass Management Defendants), the Compass Operations Defendants (which

combined with the Compass Management Defendants are the Compass One Stop

Center Defendants (“C1SC”), the Citadel Defendants (which includes Citadel Risk

Services Inc. and Citadel Risk Management Inc.), Captive Planning Associates LLC,

and the Board of Directors of Compass Specialty Insurance Risk Retention Group

(“CSI RRG”) which includes Daliborka Savovic, Angelia Demkovic, Ana

Aleksandrovska, Arnold Curtis, and Roy Dobrasinovic (who is also a fiduciary in his

ownership, control, operations, and management of the C1SC), which in total are

the Count X Defendants.

      480.   The Count X Defendants owe fiduciary duties to customers and

trucking company counterparties to the C1SC entities, as the C1SC entities

represent that trucking customer counterparties, such as AS Corp and others could

entrust the C1SC entities with their fuel card, factoring, insurance, equipment,

driver training, social and networking business needs and accounts, but which the

C1SC entities, the C1SC entities’ affiliates such as the Citadel Defendants and

Captive Planning Associates, the CSI RRG Board, CSI RRG, and others use to

establish fiduciary relationships, which allows the Count X Defendants to extract

highly confidential and sensitive one stop counterparties business information

which the Count X Defendants exploit in violation of fiduciary duties to overcharge,

overbill and self-profit at the expense of the one stop counterparties.



                                             147
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 148 of 227 PageID #:378




      481.     The C1SC, CSI RRG, CSI Board, and affiliated Citadel and Captive

Planning Associates also participate in the one stop center customer’s exploitation

in the context of shareholder exploitation and usurping shareholders shares in

violation of their fiduciary duties to shareholders in order to benefit the C1SC, CSI

RRG, the CSI Board, and the Citadel and Captive Planning Associates entities and

individuals.

      WHEREFORE, Plaintiffs, derivatively on behalf of shareholders of Compass
      Specialty Insurance RRG (“CSI RRG”) and on behalf of the respective classes
      and subclasses as presented in the Complaint and as will be presented in
      class certification briefing, respectfully seek the following relief:

   A. Awarding Plaintiff and the respective class members treble damages
      pursuant to RICO § 1962(c),(b), and (d) as pled, along with attorneys’ fees and
      costs; and punitive damages against the Defendants listed in Counts I to III
      jointly and severally;

   B. Declaring the Radovan “Roy” Dobrasinovic formed entities to be vertically
      and horizontally the alter egos of one another and of Roy Dobrasinovic
      personally, and that Roy Dobrasinovic and his Compass formed entities
      constitute the Compass One Stop Center (“C1SC”) Defendants;

   C. Declaring the Radomir Dobrasinovic formed entities to be vertically and
      horizontally the alter egos of one another and of Radomir Dobrasinovic
      personally;

   D. Declaring the Radojica Dobrasinovic formed entities to be vertically and
      horizontally the alter egos of one another and of Radojica Dobrasinovic
      personally;

   E. Declaring the three Dobrasinovic brothers entities were formed, are located
      and placed next to and proximate to each other, and operate in coordination
      with one another in the Dobrasinovic Brothers One Stop Center (“DB1SC”),
      and that all three brothers and their entities should be jointly and severally
      liable for the damages due to the plaintiffs for their coordinated and collective
      unlawful activities and acts;

   F. Declaratory and injunctive relief providing all Compass One Stop Center
      customers the option and election to rescind all Compass One Stop Center
      entities contracts pursuant to § 215 of the IAA including but not limited to

                                            148
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 149 of 227 PageID #:379




    RRG shareholders right to elect for rescission and restitution for their shares
    in CSI RRG;

G. Declaratory and injunctive relief declaring the CSI RRG Board of Directors
   are in violation of the Conflict of Interest and other Standards of the CSI
   RRG by their actions against and to defraud shareholders, and actions not on
   behalf of and in the best interests of shareholders of the RRG;

H. Enjoining and freezing the operations of the RRG sales of shares by any
   C1SC Defendant, by any Citadel Defendant, and/or by Captive Planning
   Associates LLC or any other entities which sell Compass Specialty Insurance
   RRG shares;

I. Ordering an accounting including providing a list of every shareholder of the
   CSI RRG; the date of their purchase; the number of shares; the date(s) of
   cancellation of shares; the identity of all shareholders denied coverage, the
   dates such shareholders were notified of the denial of coverage, and the dates
   of any shareholders who lost their shares whether by cancellation, forfeiture,
   or any other label or circumstances;

J. Declaring that any and all shareholders past and present may elect to rescind
   and receive restitution for their RRG shares pursuant to § 29(b) of the
   Securities and Exchange Act of 1934;

K. Awarding shareholders of the CSI RRG damages, punitive damages, and
   attorneys’ fees and any and all other relief deemed necessary and just
   pursuant to the Securities and Exchange Act of 1934

L. Enjoining the C1SC unlawful and unlicensed collections activity and
   awarding damages pursuant to the ICAA, including punitive damages,
   attorneys’ fees, and costs, as described in Count VII.

M. Enjoining the consumer fraud violations identified in Count VIII, and
   awarding the classes compensatory damages, punitive damages, attorneys’
   fees, and costs.

N. Ordering all Defendants in Count IX to provide accountings of their and their
   customer accounts, including but not limited to customer lists, customer
   accounts, account balances, and all other material financial information.

O. Awarding class members breach of fiduciary duty damages, including
   compensatory and punitive damages, attorneys’ fees, and costs; and

P. All other relief deemed equitable and just.


                                          149
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 150 of 227 PageID #:380




Dated: October 20, 2020.                   Respectfully submitted,

Ankur Shah                                 AS CORP INC. and EMILIJAN
SHAH LEGAL REPRESENTATION                  ASENTIC
333 South Wabash Ave., Suite 2700
Chicago, IL 60604                          /s/ Ankur Shah
T: (312) 612 - 9221                        ______________________________
Cook County ID: 59669                      One of its attorneys

                                  VERIFICATION

       Under penalties provided by and pursuant to Section 1-109 of the Code of
Civil Procedure, the undersigned certifies the statements set forth in this
instrument are true and correct, except as to the matters stated to be on
information and belief, and as to such matters, the undersigned certifies that he
verily believes the same to be true based only by his attorneys’ declaration, which is
attached as an Exhibit to this Complaint.

Dated this 20th Day of October, 2020.
                                          ____________________________
                                          Emilijan Asentic
                                          President
                                          AS Corp Inc.




                                            150
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 151 of 227 PageID #:381




                                  Exhibit List

Exhibit 1​ - Shah Declaration




                                          151
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 152 of 227 PageID #:382




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

    AS CORP INC., EMILIJAN               )
    ASENTIC on behalf of themselves and  )
    those similarly situated and derivatively on
                                         )
    behalf of COMPASS SPECIALTY          )
    INSURANCE RISK RETENTION GROUP,      )
    INC.                                 )
                        Plaintiffs,      )
    v.                                   )
                                         )
    MGR EXPRESS INC.;COMPASS FUEL INC.) Civil Case No.
    COMPASS INSURANCE GROUP INC.;MGR)
    FREIGHT SYSTEM INC.; BERANE INC.; )
    COMPASS LEASE LLC; RD LOGISTICS      )
    INC.; COMPASS MANAGEMENT INC.;       )
    COMPASS FUNDING SOLUTIONS LLC; )
    COMPASS HOLDING LLC; COMPASS         )
    EQUIPMENT FINANCE LLC; COMPASS )
    AUTO LEASE LLC; COMPASS TRUCK        )
    SALES LLC; DANNY TRANS. INC.;        )
    COMPASS INSURANCE COMPANY;           )
    COMPASS REAL ESTATE HOLDING LLC; )
    MGR EXPEDITED INC.; RD EXPEDITED )
    INC.; MGR TRUCK SALE INC.; MGR       )
    LEASE LLC; MGR TRUCK REPAIR INC. )
    WILLOWBROOK 2012 LLC; NAPLES013 )
    LLC; MGR AUTO LEASE LLC; COMPASS )
    TRUCK RENTAL AND LEASING LLC;        )
    COMPASS PAYMENT SERVICES LLC;        )
    PLAINFIELD 014 LLC F/K/A MGR 014 LLC;)
    MGR TRUCK RENTAL LLC; MGR            )
    FINANCE LLC; COMPASS SPECIALTY       )
    INSURANCE RISK RETENTION GROUP )
    INC.; WOLF VENTURES LLC; MGR         )
    MANAGEMENT 015 LLC; MGR FREIGHT )
    LLC; MGR EXPEDITED 1 LLC; MGR IL     )
    PROPERTIES LLC; MGR IL PROPERTIES )
    2 LLC; COMPASS FINANCIAL HOLDING )
    GROUP LLC; COMPASS CAPITAL           )
    MANAGEMENT GROUP LLC; ST. PETE       )
    2016 LLC; MGR 017 LLC; MGR 016 LLC   )
    COMPASS LOGISTICS LLC; RD EXPRESS )

                                       1
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 153 of 227 PageID #:383




      LLC; MGR TRANSPORTATION LLC      )
      MGR EXPRESS LLC; MGR EXPEDITED   )
      LLC; COMPASS LOGISTICS HOLDING   )
      LLC; BERANE LEASE INC.;          )
      SMARTBOARD LLC; COMPASS UNITED )
      SOCCER CLUB LLC; MGR HOLDING LLC )
      COMPASS ARENA LLC; INTERNATIONAL )
      TRUCKING ASSOCIATION LLC;        )
      COMPASS MANAGEMENT LLC; CITADEL )
      RISK MANAGEMENT INC.; CITADEL    )
      RISK SERVICES INC.; PILOT TRAVEL )
      CENTERS D/B/A PILOT FLYING J;    )
      CAPTIVE PLANNING ASSOCIATES      )
      LLC; RADOJICA DOBRASINOVIC;      )
      RADOMIR DOBRASINOVIC; RADOVAN    )
      "ROY" DOBRASINOVIC; ANA          )
      ALEKSANDROVSKA; ARNOLD CURTIS; )
      ANGELIA DEMKOVIC; DALIBORKA      )
      SAVOVIC; ARLEESIA MCDONALD; VLAD )
      KOSTIK; JELENA DOBRASINOVIC;     )
      THOMAS MILOWSKI                  )
                                       )
                     Defendants        )


   DECLARATION OF ANKUR SHAH - ATTORNEY FOR AS CORP INC.

I, Ankur Shah, Principal of Shah Legal Representation declare as follows:

   1. I am the Principal of Shah Legal Representation, Attorney for AS Corp Inc. in
      this case.

   2. I have represented in multiple matters involving complex insurance coverage,
      insurance coverage financing, business disputes, and I have had multiple
      conversations and e-mail exchanges with Compass’ legal department
      involving requests for full accurate and fair accountings, title requests after
      loan payoffs, requests for material documents on file involving AS Corp at
      Compass, requests for insurance claim information, and have been denied
      meaningful or full and accurate information for the majority of the
      information requested.




                                         2
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 154 of 227 PageID #:384




3. I learned Compass’ legal department headed by Arleesia McDonald bypassed
   me and sent my client written correspondence threatening to bring suit
   against AS Corp along with other threats as described in the Verified
   Complaint.

4. Despite AS Corp having no issue with accessing Compass customer portals
   originally, upon AS Corp’s relationship with Compass souring, AS Corp has
   been unable to access all of its online accounts with login and passwords
   which have otherwise been consistently used, and to date AS Corp has not
   been able to access all customer portal including insurance, fuel, equipment
   finance, driver, and other customer accounts.

5. I conducted multiple searches for the Defendant Entities in the Illinois
   Department of Financial and Professional Regulation (“IDFPR”) databases
   online including but not limited to financial institution and collection agency
   licensing. The IDFPR has the telephone number: 1-800-560-6420.

6. I performed searches for the defendants collection agency licensing on the
   IDFPR site including but not limited to searches using the following
   methodology:

    (a) visiting ​www.idfpr.com

    (b) Clicking “Professional Regulation”;

    (c) Clicking “License Look-Up” and arriving at “Search for a License” with
    web address:
    https://ilesonline.idfpr.illinois.gov/DFPR/Lookup/LicenseLookup.aspx

    (d) Selecting “COLLECTION AGENCY” in the “Search Criteria” and
    “**License Type” Menu Options.

    (e) Searching for “Compass” in the “Legal Business Name” and “Doing
    Business As” Fields.

    (f) The results of the searches found only that the non defendant entities,
    “COMPASS RECEIVABLES MANAGEMENT CORPORATION” and
    “COMPASS RECEIVABLES MANAGEMENT LP” had their licenses
    CANCELLED or NOT RENEWED as of the year 2000.

                                       3
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 155 of 227 PageID #:385




    Exhibit A, IDFPR Searches for Collection Agency and Financial Entity
    Licensing.

7. I performed other searches using a similar methodology at the IDFPR site
   including but not limited to extensive searches online for the Compass and
   the Defendant Entities as licensed Financial Institutions and found the
   following:

           (a) Compass Equipment Finance LLC located at 15W580 North Frontage
               Road, Burr Ridge, IL 60527 had a license as a “Sales Finance Agency”
               which expired on July 12, 2016. The entity’s current status is
               INACTIVE.

           (b) Compass Financial Group Inc. located at 15W580 North Frontage
               Road, Burr Ridge, IL 60527 had a license as a “Sales Finance Branch”
               which expired on January 20, 2009. The entity’s current status is
               INACTIVE.

           (c) Compass Financial Group Inc., located at 9001 West 79th Place,
               Justice, IL 60458 had a license as a “Sales Finance Agency” which
               expired on January 20, 2009. The entity’s current status is
               INACTIVE.

    Id​.

8. The description of the Defendants’ representations and origins are from
   e-mail reviews, the Secretaries of State, sourced from online articles,
   complaints made with Google, glassdoor, Truckers Report, and other sites,
   publicly available litigation, social media accounts, and public websites
   including but not limited to:

    www.compassholding.net
    www.compassinusre.com
    www.compassfs.net
    www.compassef.com
    www.compasstrucksales.com
    www.compasstruckrental.com
    www.compasslease.com

                                          4
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 156 of 227 PageID #:386




    www.compasslogistics.net
    www.compasspaymentservices.com
    www.internationaltrucking.org
    www.smartboardtms.com
    www.compassutd.com
    www.glassdoor.com
    www.google.com
    www.thetruckersreport.com
    www.serbiantimes.info
    www.youtube.com
    www.facebook.com
    mgrfreightsystem.net/

    For purposes of brevity, a sample of the online advertising via Compass’
    online brochures and certain other documentation and representations have
    been attached along with this declaration.

    Exhibit B, Compass Online Representations Excerpt​.

9. A sample of the Dobrasinovic brothers extensive litigation via online docket
   searches performed on the Circuit Court of Cook County and other court clerk
   websites against customers in the context of leasing, equipment finance,
   factoring, and fuel is available

10. I have also litigated against only the Compass Defendants and Roy
    Dobrasinovic since 2019 until the present, in a case captioned Asentic v.
    Dobrasinovic et. al., 2019 CH 14458.

11. I have discovered that Compass fuel card offering was deeply fraudulent to
    AS Corp and others. ​Exhibit C, Fuel Card Evidence (1st Statement, Payment
    Plan and Stay of Litigation Documents, Payoff Letter, January 18 to 22, 2018
    CPS Documents).

12. More specifically, AS Corp’s account number with Compass Payment Services
    (“CPS”) for fuel card began on or around September of 2016 and had CPS
    Account#10098.




                                       5
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 157 of 227 PageID #:387




13. On or around May 1, 2017, CPS and Compass Funding Solutions (“CFS”)
    extortionately demanded AS Corp agree to Payment Plan and Stay of
    Litigation documentation (“PPSL” documentation).

14. The PPSL documentation upon close examination is per se predatory,
    extortionate, and unlawful.

15. Through the PPSL documentation, Compass extortionately claimed AS
    Corp’s already accrued balance of $293,543.44 with CPS somehow required
    AS Corp to pay $15,000.00 a week and 1.5% of the “balance” to avoid or “stay
    litigation” by CFS.

16. In connection with the PPSL documentation, CFS created CFS Account#6005
    and CFS Account#6006 (“CFS-CPS Accounts” or “PPSL Accounts”).

17. CFS Account#6005 and CFS Account#6006 were misleadingly manufactured
    to create the false impression that pre and post May 1, 2017 CPS fuel card
    debt was separately and independently being accounted for after the PPSL
    documentation.

18. After the PPSL documentation, CFS Account#6005 deductions from AS
    Corp’s CFS receivables meant that the deduction was taken and applied
    towards AS Corp’s post May 1, 2017 CPS fuel card balance (held by CPS).

19. On the other hand, CFS Account#6006 deductions on AS Corp’s receivables
    supposedly meant that the deductions were taken and applied towards AS
    Corp’s pre May 1, 2017 CPS fuel card balance (according to the PPSL - held
    by CFS).

20. On or around January 18, 2018, with one (1) day notice, Compass Payment
    Services (“CPS”) also created a new “pre-paid” fuel card Account#10312 -
    requiring AS Corp to prepay for fuel moving forward.

21. Compass also claimed Compass Funding Solutions (“CFS”) would need to
    expand and acquire AS Corp’s largest client receivables, that CFS would need
    to deduct greater sums weekly from AS Corp, and that Compass Equipment
    Finance (“CEF”) would need to withhold AS Corp titles despite payoff based
    on the predatory CPS-CFS-PPSL fuel card balance calculations.


                                      6
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 158 of 227 PageID #:388




   22. Overall, Compass withheld more than six months of all incoming cash flow
       from every single one of AS Corp’s customers, literally cutting off all incoming
       cash into AS Corp, which led to its destruction.

   23. Compass then arranged for AS Corp’s insurance and shares to be terminated
       and stolen on or around October of 2018, which proved fatal to the plaintiffs,
       and to many others. ​Exhibit D, RRG Subscription Document.

   24. Unless stated upon information and belief, I have personal knowledge of the
       facts described in the Verified Complaint referencing this Declaration. If
       called on to testify, I can competently attest to the matters described above.

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil
Procedure, the undersigned certifies that the statements set forth in this
instrument are true and correct, except as to matters therein stated to be on
information and belief and as to such matters the undersigned certifies as aforesaid
that he verily believes the same to be true.

Executed on October 20, 2020.

                                              /s/ Ankur Shah
                                              ___________________________
                                              Ankur Shah, Attorney for AS Corp
                                              Inc.




                                          7
  Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 159 of 227 PageID #:389




                                  Exhibit List

Exhibit A - ​IDFPR Searches for Collection Agency and Financial Entity Licensing.

Exhibit B - ​Compass Online Representations Excerpt​.

Exhibit C - ​Compass Fuel Statements

Exhibit D - ​RRG Subscription Agreement




                                        8
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 160 of 227 PageID #:390




                            EXHIBIT​ ​A
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 161 of 227 PageID #:391
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 162 of 227 PageID #:392
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 163 of 227 PageID #:393


                             Illinois Department of Financial and Professional Regulation




Lookup Detail View
Credential

 License             License Type                      Issue Date      Expiration Date        Status

 SF.0001295          Sales Finance Agency              02/18/2009      07/12/2016             INACTIVE



Contact

 Name                                 Address

 Compass Equipment Finance            Compass Equipment Finance LLC 15W580 North Frontage Road Burr Ridge,
 LLC                                  IL 60527



Generated on: 11/10/2019 2:00:51 PM
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 164 of 227 PageID #:394


                             Illinois Department of Financial and Professional Regulation




Lookup Detail View
Credential

 License                 License Type               Issue Date      Expiration Date      Status

 SF.0001230-BRH          Sales Finance Branch       08/31/2007      01/20/2009           INACTIVE



Contact

 Name                            Address

 Compass Financial Group Inc     Compass Financial Group Inc 15W580 Frontage Road Burr Ridge, IL 60527



Generated on: 11/10/2019 8:41:10 PM
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 165 of 227 PageID #:395


                             Illinois Department of Financial and Professional Regulation




Lookup Detail View
Credential

 License           License Type                  Issue Date      Expiration Date       Status

 SF.0009376        Sales Finance Agency          08/31/2007      01/20/2009            INACTIVE



Contact

 Name                             Address

 Compass Financial Group Inc      Compass Financial Group Inc 9001 West 79th Place Justice, IL 60458



Generated on: 11/10/2019 8:45:33 PM
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 166 of 227 PageID #:396




                            EXHIBIT​ ​B
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 167 of 227 PageID #:397
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 168 of 227 PageID #:398
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 169 of 227 PageID #:399
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 170 of 227 PageID #:400
                                                                                 Print Form
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 171 of 227 PageID #:401
               Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 172 of 227 PageID #:402


"DDFTT:PVS"DDPVOU
"/:8)&3&
     XJUIUIF                                                                   XXXDPNQBTTQBZNFOUTFSWJDFTDPN

$0.1"44
)0-%*/("11




                                                                                  *UT5JNF'PS
                                                                                   "O6QHSBEF
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 173 of 227 PageID #:403
v-06233 Document #: 4 Filed: 10/20/20 Page 174 of 227 P
                                   www.
                                      co
                                       mpa
                                         sst
                                           ruc
                                             kr
                                              ent
                                                al
                                                 .c
                                                  om
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 175 of 227 PageID #:405




                                                                                 IL:
                                                                                   630-286-
                                                                                          7240         www.
                                                                                                          co
                                                                                                           mpa
                                                                                                             sst
                                                                                                               ruc
                                                                                                                 kr
                                                                                                                  ent
                                                                                                                    al
                                                                                                                     .c
                                                                                                                      om
                                                                                 TX:214-
                                                                                       396-
                                                                                          5942         T
                                                                                                       ruc
                                                                                                         kRe
                                                                                                           nta
                                                                                                             l&L
                                                                                                               eas
                                                                                                                 in
                                                                                                                  g
                                                                                             C
                                                                                             hic
                                                                                               ago
                                                                                                 ,IL
                                                                                    D
                                                                                    all
                                                                                      as
                                                                                       ,TX
                 I
                 L:
                  15W580N.
                         Fro
                           nta
                             geRoa
                                 d,Bu
                                    rrR
                                      idg
                                        e,I
                                          L60
                                            527
                 T
                 X:4
                   221Hal
                        if
                         axS
                           tre
                             et,
                               Dal
                                 l
                                 as,
                                   TX75
                                      247
                                                                                 IL:
                                                                                   630-286-
                                                                                          7240
                                                                                                             www.
                                                                                                                co
                                                                                                                 mpa
                                                                                                                   sst
                                                                                                                     ruc
                                                                                                                       kre
                                                                                                                         nta
                                                                                                                           l.
                                                                                                                            co
                                                                                                                             m
                                                                                 TX:214-
                                                                                       396-
                                                                                          5942
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 176 of 227 PageID #:406




                                                                                 WhyL
                                                                                    eas
                                                                                      ewi
                                                                                        thCompas
                                                                                               s?
                                                                                                              WhyRentwi
                                                                                                                      thCompas
                                                                                                                             s?
                                                                                  •
                                                                                  Nomai ntenancee x
                                                                                                  penses
                                                                                  •
                                                                                  Best tforsmallandme di
                                                                                                       um       •
                                                                                                                Noov er
                                                                                                                      he ad
                                                                                   c
                                                                                   ompani es                    •
                                                                                                                Newere quipme nt
                                                                                  •
                                                                                  Shortl
                                                                                       eas et
                                                                                            erms                •
                                                                                                                Helpaddre sspeakseason
                                                                                  •
                                                                                  Reasonableret
                                                                                              ur ncondi
                                                                                                      ti
                                                                                                       ons
                                                                                                                •
                                                                                                                Nomai ntenancee x
                                                                                                                                pe nse
                                                                                                                                     s
                                                                                  •
                                                                                  Alwaysv i
                                                                                          rgi
                                                                                            nbrandt i
                                                                                                    res
                                                                                                                •
                                                                                                                24/7callc
                                                                                                                        e nter
                                                                                  •
                                                                                  Fastres
                                                                                        pondingbil
                                                                                                 li
                                                                                                  ngt
                                                                                                    eam
                                                                                                                •
                                                                                                                Alwaysv i
                                                                                                                        rginti
                                                                                                                             res
                                                                                  •
                                                                                  NoCPI rel
                                                                                          atedpr
                                                                                               icei
                                                                                                  ncr
                                                                                                    eas
                                                                                                      es
                                                                                                                •
                                                                                                                Acc
                                                                                                                  esstonati
                                                                                                                          onalacc
                                                                                                                                ount
                                                                                                                                   s
                                                                                  •
                                                                                  Fix
                                                                                    e doperat
                                                                                            ingcost
                                                                                                  s
                                                                                                                •
                                                                                                                Bet
                                                                                                                  terdri
                                                                                                                       verr
                                                                                                                          ete
                                                                                                                            ntion
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 177 of 227 PageID #:407




                            EXHIBIT​ C
5/22/2019                                         Mail - Emilijan
                Case: 1:20-cv-06233 Document #: 4 Filed:          Asentic -Page
                                                           10/20/20         Outlook178 of 227 PageID #:408



       Fwd: CPS Statement 09.19. thru 09.25
       Emilijan Asentic
       Mon 9/26/2016 8:30 AM
       To: aleksandra.ascorp@yahoo.com <aleksandra.ascorp@yahoo.com>


            4 attachments (69 KB)
       ATT00001.htm; AS CORP INC STATEMENT 2016-09-25.pdf; ATT00002.htm; image003.jpg;




       ascorpinc.com


       Begin forwarded message:


                From: Milos Gubic <mgubic@compasspaymentservices.com>
                Date: September 26, 2016 at 8:25:23 AM CDT
                To: "aleksandra.ascorp@yahoo.com" <aleksandra.ascorp@yahoo.com>,
                "alen.ascorpinc@gmail.com" <alen.ascorpinc@gmail.com>, "as_corp_inc@hotmail.com"
                <as_corp_inc@hotmail.com>, "petar.ascorp@gmail.com" <petar.ascorp@gmail.com>
                Subject: CPS Statement 09.19. thru 09.25


                Good Morning,

                Please ﬁnd a ached CPS Statement for 09.19. thru 09.25.


                Thank you,

                Milos Gubic
                Compass Payment Services LLC
                450 W 55th Street Suite 200, Countryside Il 60525
                d:630-848-9584 c:708-890-5577 e:mgubic@compasspaymentservices.com




https://outlook.live.com/mail/search/id/AQMkADAwATY0MDABLWIzMwBmLWEwYzAtMDACLTAwCgBGAAADT%2BffUhlbbUmVI1t9s%2FPnzAcAX9R… 1/1
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 179 of 227 PageID #:409




                                          CARRIER STATEMENT                               Date             2016-09-25

                                                                                          Total            $ 37824.39
                                                      AS CORP INC
                                                                                      Purchases            $ 37623.39

                                                                                        Credits                $ 0.00

800689 STEVE & RICHARD                     fuel: 24.89, 2.659, 66.19                          Amount:          66.19

Pilot Travel Center, Evanston, WY                                                                  Fee:         1.50

Unit: 10, PO: AS10                                                       2016-09-20               Total:       67.69

800158 NOUBANI ABDELGHANI                  fuel: 82.94, 2.359, 195.68                         Amount:         195.68

Pilot Travel Center - Road Ranger, Lake Station, IN                                                Fee:         1.50

Unit: 49, PO: AS49                                                       2016-09-20               Total:      197.18

800020 KAYSI AND AHMED                                                                        Amount:         385.00

Comcheck                                                 other: 385.00                             Fee:         1.50

Unit: 29                                                                 2016-09-20               Total:      386.50

800689 STEVE & RICHARD                     fuel: 65.24, 2.759, 180.00                         Amount:         230.00

Flying J Travel Plaza, Caldwell, ID                      cash: 50.00                               Fee:         1.50

Unit: 10, PO: AS10                                                       2016-09-20               Total:      234.00

800665 YOUNIS YOUSIF                       fuel: 113.18, 2.359, 267.00                        Amount:         267.00

Pilot Travel Center, Braselton, GA                                                                 Fee:         1.50

Unit: 8, PO: AS8                                                         2016-09-20               Total:      268.50

800665 YOUNIS YOUSIF                                                                          Amount:          10.50

Pilot Travel Center, Braselton, GA                       other: 10.50                              Fee:         1.50

Unit: 8, PO: AS8                                                         2016-09-20               Total:       12.00

800057 ERIK BRIDGES                                                                           Amount:         355.00

Comcheck                                                 other: 355.00                             Fee:         1.50

Unit: 72                                                                 2016-09-20               Total:      356.50

800172 ANTHONY BILLQUIST                                                                      Amount:         355.00

Comcheck                                                 other: 355.00                             Fee:         1.50

Unit: 12                                                                 2016-09-20               Total:      356.50

800703 MILAN SIMONOVIC                                                                        Amount:         245.00

Comcheck                                                 other: 245.00                             Fee:         1.50

Unit: 95                                                                 2016-09-20               Total:      246.50

800727 MILOS NIKOLIC                                                                          Amount:         205.00

Comcheck                                                 other: 205.00                             Fee:         1.50

Unit: 99                                                                 2016-09-20               Total:      206.50
Page 1 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 180 of 227 PageID #:410

                                         CARRIER STATEMENT                              Date             2016-09-25

                                                                                        Total            $ 37824.39
                                                   AS CORP INC
                                                                                    Purchases            $ 37623.39

                                                                                      Credits                $ 0.00

800804 JOHN ONYIEGO                      fuel: 78.06, 2.499, 195.09                         Amount:         195.09

Flying J Travel Plaza, Union Point, GA                                                           Fee:         1.50

Unit: 31, PO: AS31                                                     2016-09-21               Total:      196.59

800804 JOHN ONYIEGO                                                                         Amount:          10.50

Pilot Travel Center, Augusta, GA                       other: 10.50                              Fee:         1.50

Unit: 31, PO: AS31                                                     2016-09-21               Total:       12.00

800754 TANNER RIDDLE                     fuel: 160.01, 2.459, 393.47                        Amount:         393.47

Flying J Travel Plaza, Pembroke, NY                                                              Fee:         1.50

Unit: 7, PO: AS7                                                       2016-09-21               Total:      394.97

800261 MARCIAL LOPEZ                     fuel: 125.00, 2.459, 307.38                        Amount:         457.38

Pilot Travel Center, Perrysburg, OH                    cash: 150.00                              Fee:         1.50

Unit: 9, PO: AS9                                                       2016-09-21               Total:      461.38

800792 CURTIS GRAY                                                                          Amount:         305.00

Comcheck                                               other: 305.00                             Fee:         1.50

Unit: 48                                                               2016-09-21               Total:      306.50

800285 DEAN VERNON                                                                          Amount:         255.00

Comcheck                                               other: 255.00                             Fee:         1.50

Unit: 4                                                                2016-09-21               Total:      256.50

800285 DEAN VERNON                                                                          Amount:         205.00

Comcheck                                               other: 205.00                             Fee:         1.50

Unit: 4                                                                2016-09-21               Total:      206.50

800347 ALEXIS SANCHEZ                                                                       Amount:         305.00

Comcheck                                               other: 305.00                             Fee:         1.50

Unit: 47                                                               2016-09-21               Total:      306.50

800400 KELVIN PRICE                                                                         Amount:         235.00

Comcheck                                               other: 235.00                             Fee:         1.50

Unit: 15                                                               2016-09-21               Total:      236.50

800653 FNU ULLAH                         fuel: 119.04, 2.089, 248.69                        Amount:         248.69

Flying J Travel Plaza, Ruther Glen, VA                                                           Fee:         1.50

Unit: 25, PO: AS25                                                     2016-09-21               Total:      250.19
Page 2 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 181 of 227 PageID #:411

                                         CARRIER STATEMENT                              Date             2016-09-25

                                                                                        Total            $ 37824.39
                                                   AS CORP INC
                                                                                    Purchases            $ 37623.39

                                                                                      Credits                $ 0.00

800537 MILOS KUBUROVIC                                                                      Amount:         255.00

Comcheck                                               other: 255.00                             Fee:         1.50

Unit: 88                                                               2016-09-21               Total:      256.50

800653 FNU ULLAH                                                                            Amount:          10.50

Flying J Travel Plaza, Ruther Glen, VA                 other: 10.50                              Fee:         1.50

Unit: 25, PO: AS25                                                     2016-09-21               Total:       12.00

800222 SINISA MARJANOVIC                 fuel: 167.85, 2.459, 412.76                        Amount:         412.76

Pilot Travel Center, Channahon, IL                                                               Fee:         1.50

Unit: 43, PO: AS43                                                     2016-09-21               Total:      414.26

800689 STEVE & RICHARD                   fuel: 135.19, 2.759, 373.00                        Amount:         373.00

Flying J Travel Plaza, Caldwell, ID                                                              Fee:         1.50

Unit: 10, PO: AS10                                                     2016-09-21               Total:      374.50

800804 JOHN ONYIEGO                      fuel: 85.20, 2.329, 198.44                         Amount:         198.44

Pilot Travel Center, Murfreesboro, TN                                                            Fee:         1.50

Unit: 31, PO: AS31                                                     2016-09-21               Total:      199.94

800158 NOUBANI ABDELGHANI                fuel: 107.61, 2.799, 301.20                        Amount:         301.20

Pilot Travel Center, Portersville, PA                                                            Fee:         1.50

Unit: 49, PO: AS49                                                     2016-09-21               Total:      302.70

800158 NOUBANI ABDELGHANI                                                                   Amount:          10.50

Pilot Travel Center, Portersville, PA                  other: 10.50                              Fee:         1.50

Unit: 49, PO: AS49                                                     2016-09-21               Total:       12.00

800323 ISHMAIL                           fuel: 162.67, 2.459, 400.01                        Amount:         400.01

Pilot Travel Center, Channahon, IL                                                               Fee:         1.50

Unit: 22, PO: AS22                                                     2016-09-21               Total:      401.51

800095 SCOTT ANDERSON                    fuel: 137.78, 2.459, 338.82                        Amount:         338.82

Pilot Travel Center, Channahon, IL                                                               Fee:         1.50

Unit: 6, PO: AS6                                                       2016-09-21               Total:      340.32

800119                                                                                      Amount:         305.00

Comcheck                                               other: 305.00                             Fee:         1.50

Unit: 46                                                               2016-09-21               Total:      306.50
Page 3 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 182 of 227 PageID #:412

                                          CARRIER STATEMENT                              Date             2016-09-25

                                                                                         Total            $ 37824.39
                                                    AS CORP INC
                                                                                     Purchases            $ 37623.39

                                                                                       Credits                $ 0.00

800436 JOHN MARINA                                                                           Amount:         255.00

Comcheck                                                other: 255.00                             Fee:         1.50

Unit: 26                                                                2016-09-21               Total:      256.50

800071 HOSEA HUNT                                                                            Amount:         355.00

Comcheck                                                other: 355.00                             Fee:         1.50

Unit: 77                                                                2016-09-21               Total:      356.50

800020 KAYSI AND AHMED                                                                       Amount:         405.00

Comcheck                                                other: 405.00                             Fee:         1.50

Unit: 29                                                                2016-09-21               Total:      406.50

800778                                    fuel: 149.77, 2.799, 419.22                        Amount:         419.22

Pilot Travel Center, Erie, PA                                                                     Fee:         1.50

Unit: 19, PO: AS19                                                      2016-09-21               Total:      420.72

800083 ALEKSANDAR RADISAVLJEVIC                                                              Amount:         255.00

Comcheck                                                other: 255.00                             Fee:         1.50

Unit: 23                                                                2016-09-21               Total:      256.50

800246 SINISA MARJANOVIC                  fuel: 129.70, 2.369, 307.28                        Amount:         307.28

Flying J Travel Plaza, West Memphis, AR                                                           Fee:         1.50

Unit: 41, PO: AS41                                                      2016-09-21               Total:      308.78

800689 STEVE & RICHARD                    fuel: 78.19, 2.659, 207.93                         Amount:         207.93

Flying J Travel Plaza, Evanston, WY                                                               Fee:         1.50

Unit: 10, PO: AS10                                                      2016-09-22               Total:      209.43

800665 YOUNIS YOUSIF                      fuel: 181.43, 2.359, 428.01                        Amount:         428.01

Pilot Travel Center, Hebron, IN                                                                   Fee:         1.50

Unit: 8, PO: AS8                                                        2016-09-22               Total:      429.51

800804 JOHN ONYIEGO                       fuel: 81.61, 2.359, 192.52                         Amount:         192.52

Flying J Travel Plaza, Hebron, IN                                                                 Fee:         1.50

Unit: 31, PO: AS31                                                      2016-09-22               Total:      194.02

800754 TANNER RIDDLE                      fuel: 210.77, 2.329, 490.89                        Amount:         490.89

Pilot Travel Center, Lavergne, TN                                                                 Fee:         1.50

Unit: 7, PO: AS7                                                        2016-09-22               Total:      492.39
Page 4 of 13
         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 183 of 227 PageID #:413

                                        CARRIER STATEMENT                              Date             2016-09-25

                                                                                       Total            $ 37824.39
                                                  AS CORP INC
                                                                                   Purchases            $ 37623.39

                                                                                     Credits                $ 0.00

800501 SASA PAVLOVIC                    fuel: 111.93, 2.459, 275.26                        Amount:         275.26

Pilot Travel Center, Bloomington, IL                                                            Fee:         1.50

Unit: 32, PO: AS32                                                    2016-09-22               Total:      276.76

800210 SINISA MARJANOVIC                fuel: 151.61, 2.399, 363.71                        Amount:         363.71

Pilot Travel Center, Joliet, IL                                                                 Fee:         1.50

Unit: 44, PO: AS44                                                    2016-09-22               Total:      365.21

800689 STEVE & RICHARD                  fuel: 90.45, 2.399, 217.00                         Amount:         217.00

Flying J Travel Plaza, Cheyenne, WY                                                             Fee:         1.50

Unit: 10, PO: AS10                                                    2016-09-22               Total:      218.50

800653 FNU ULLAH                        fuel: 99.12, 2.259, 223.92                         Amount:         223.92

Pilot Travel Center, Clinton, SC                                                                Fee:         1.50

Unit: 25, PO: AS25                                                    2016-09-22               Total:      225.42

800653 FNU ULLAH                                                                           Amount:          10.50

Pilot Travel Center, Clinton, SC                      other: 10.50                              Fee:         1.50

Unit: 25, PO: AS25                                                    2016-09-22               Total:       12.00

800145 JOHAR PILTO                      fuel: 128.84, 2.459, 316.83                        Amount:         316.83

Pilot Travel Center, Channahon, IL                                                              Fee:         1.50

Unit: 21, PO: AS21                                                    2016-09-22               Total:      318.33

800374 BRIAN HARRIS                     fuel: 161.18, 2.459, 396.35                        Amount:         396.35

Pilot Travel Center, Troy, IL                                                                   Fee:         1.50

                                                                      2016-09-22               Total:      397.85

800145 JOHAR PILTO                                                                         Amount:         200.00

Pilot Travel Center, Channahon, IL                    cash: 200.00                              Fee:         0.00

Unit: 21, PO: AS21                                                    2016-09-22               Total:      202.50

800261 MARCIAL LOPEZ                    fuel: 5.43, 2.799, 15.22                           Amount:          15.22

Pilot Travel Center, Portersville, PA                                                           Fee:         1.50

Unit: 9, PO: AS9                                                      2016-09-22               Total:       16.72

800261 MARCIAL LOPEZ                    fuel: 135.00, 2.799, 377.87                        Amount:         377.87

Pilot Travel Center, Portersville, PA                                                           Fee:         1.50

Unit: 9, PO: AS9                                                      2016-09-22               Total:      379.37
Page 5 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 184 of 227 PageID #:414

                                          CARRIER STATEMENT                               Date             2016-09-25

                                                                                          Total            $ 37824.39
                                                     AS CORP INC
                                                                                      Purchases            $ 37623.39

                                                                                        Credits                $ 0.00

800424 ALEKSANDAR MARKOVIC                 fuel: 189.32, 2.459, 465.55                        Amount:         465.55

Pilot Travel Center - Road Ranger, McLean, IL                                                      Fee:         1.50

Unit: 14, PO: AS14                                                       2016-09-22               Total:      467.05

800158 NOUBANI ABDELGHANI                                                                     Amount:          10.50

Flying J Travel Plaza, Ruther Glen, VA                   other: 10.50                              Fee:         1.50

Unit: 49, PO: AS49                                                       2016-09-22               Total:       12.00

800158 NOUBANI ABDELGHANI                  fuel: 115.30, 2.139, 246.63                        Amount:         246.63

Flying J Travel Plaza, Ruther Glen, VA                                                             Fee:         1.50

Unit: 49, PO: AS49                                                       2016-09-22               Total:      248.13

800362 TIMOTHY & FELICIA                   fuel: 146.87, 2.599, 381.72                        Amount:         381.72

Pilot Travel Center, Fernley, NV                                                                   Fee:         1.50

Unit: 16, PO: AS16                                                       2016-09-22               Total:      383.22

800119                                     fuel: 140.08, 2.499, 350.07                        Amount:         350.07

Pilot Travel Center, Walcott, IA                                                                   Fee:         1.50

Unit: 46, PO: AS46                                                       2016-09-22               Total:      351.57

800741 Rafet/Romel                         fuel: 179.60, 2.439, 438.06                        Amount:         438.06

Pilot Travel Center - Road Ranger, Tuscola, IL                                                     Fee:         1.50

Unit: 64, PO: AS64                                                       2016-09-22               Total:      439.56

800095 SCOTT ANDERSON                      fuel: 133.51, 2.099, 280.24                        Amount:         280.24

Flying J Travel Plaza, Anna, TX                                                                    Fee:         1.50

Unit: 6, PO: AS6                                                         2016-09-22               Total:      281.74

800689 STEVE & RICHARD                     fuel: 102.06, 2.659, 271.39                        Amount:         271.39

Flying J Travel Plaza, Rock Springs, WY                                                            Fee:         1.50

Unit: 10, PO: AS10                                                       2016-09-23               Total:      272.89

800246 SINISA MARJANOVIC                   fuel: 131.74, 2.369, 312.09                        Amount:         312.09

Pilot Travel Center, West Memphis, AR                                                              Fee:         1.50

Unit: 41, PO: AS41                                                       2016-09-23               Total:      313.59

800703 MILAN SIMONOVIC                                                                        Amount:         244.00

Comcheck                                                 other: 244.00                             Fee:         1.50

Unit: 95                                                                 2016-09-23               Total:      245.50
Page 6 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 185 of 227 PageID #:415

                                   CARRIER STATEMENT                            Date             2016-09-25

                                                                                Total            $ 37824.39
                                           AS CORP INC
                                                                            Purchases            $ 37623.39

                                                                              Credits                $ 0.00

800107 ROBERTO MEDINA                                                               Amount:         305.00

Comcheck                                      other: 305.00                              Fee:         1.50

Unit: 11                                                       2016-09-23               Total:      306.50

800398 EDRIS APPLEWHITE                                                             Amount:         330.00

Comcheck                                      other: 330.00                              Fee:         1.50

Unit: 17                                                       2016-09-23               Total:      331.50

800172 ANTHONY BILLQUIST                                                            Amount:         355.00

Comcheck                                      other: 355.00                              Fee:         1.50

Unit: 12                                                       2016-09-23               Total:      356.50

800273 BRIAN WHITTED                                                                Amount:         305.00

Comcheck                                      other: 305.00                              Fee:         1.50

Unit: 28                                                       2016-09-23               Total:      306.50

800400 KELVIN PRICE                                                                 Amount:         305.00

Comcheck                                      other: 305.00                              Fee:         1.50

Unit: 15                                                       2016-09-23               Total:      306.50

800057 ERIK BRIDGES                                                                 Amount:         355.00

Comcheck                                      other: 355.00                              Fee:         1.50

Unit: 72                                                       2016-09-23               Total:      356.50

800727 MILOS NIKOLIC                                                                Amount:         305.00

Comcheck                                      other: 305.00                              Fee:         1.50

Unit: 99                                                       2016-09-23               Total:      306.50

800436 JOHN MARINA                                                                  Amount:         405.00

Comcheck                                      other: 405.00                              Fee:         1.50

Unit: 26                                                       2016-09-23               Total:      406.50

800083 ALEKSANDAR RADISAVLJEVIC                                                     Amount:         355.00

Comcheck                                      other: 355.00                              Fee:         1.50

Unit: 23                                                       2016-09-23               Total:      356.50

800020 KAYSI AND AHMED                                                              Amount:         375.00

Comcheck                                      other: 375.00                              Fee:         1.50

Unit: 29                                                       2016-09-23               Total:      376.50
Page 7 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 186 of 227 PageID #:416

                                       CARRIER STATEMENT                              Date             2016-09-25

                                                                                      Total            $ 37824.39
                                                 AS CORP INC
                                                                                  Purchases            $ 37623.39

                                                                                    Credits                $ 0.00

800792 CURTIS GRAY                                                                        Amount:         330.00

Comcheck                                             other: 330.00                             Fee:         1.50

Unit: 48                                                             2016-09-23               Total:      331.50

800071 HOSEA HUNT                                                                         Amount:         355.00

Comcheck                                             other: 355.00                             Fee:         1.50

Unit: 77                                                             2016-09-23               Total:      356.50

800273 BRIAN WHITTED                                                                      Amount:         280.00

Comcheck                                             other: 280.00                             Fee:         1.50

Unit: 28                                                             2016-09-23               Total:      281.50

800323 ISHMAIL                         fuel: 158.01, 2.459, 388.55                        Amount:         388.55

Flying J Travel Plaza, Hope Hull, AL                                                           Fee:         1.50

Unit: 22, PO: AS22                                                   2016-09-23               Total:      390.05

800020 KAYSI AND AHMED                                                                    Amount:         722.50

Comcheck                                             other: 722.50                             Fee:         1.50

Unit: 29                                                             2016-09-23               Total:      724.00

800362 TIMOTHY & FELICIA               fuel: 142.65, 2.659, 379.31                        Amount:         379.31

Flying J Travel Plaza, Rawlins, WY                                                             Fee:         1.50

Unit: 16, PO: AS16                                                   2016-09-23               Total:      380.81

800107 ROBERTO MEDINA                                                                     Amount:         355.00

Comcheck                                             other: 355.00                             Fee:         1.50

Unit: 11                                                             2016-09-23               Total:      356.50

800261 MARCIAL LOPEZ                   fuel: 100.00, 2.399, 239.91                        Amount:         239.91

Pilot Travel Center, Austintown, OH                                                            Fee:         1.50

Unit: 9, PO: AS9                                                     2016-09-23               Total:      241.41

800398 EDRIS APPLEWHITE                                                                   Amount:         305.00

Comcheck                                             other: 305.00                             Fee:         1.50

Unit: 17                                                             2016-09-23               Total:      306.50

800804 JOHN ONYIEGO                    fuel: 84.18, 2.559, 215.44                         Amount:         215.44

Pilot Travel Center, Franksville, WI                                                           Fee:         1.50

Unit: 31, PO: AS31                                                   2016-09-23               Total:      216.94
Page 8 of 13
         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 187 of 227 PageID #:417

                                       CARRIER STATEMENT                              Date             2016-09-25

                                                                                      Total            $ 37824.39
                                                 AS CORP INC
                                                                                  Purchases            $ 37623.39

                                                                                    Credits                $ 0.00

800653 FNU ULLAH                       fuel: 132.22, 2.359, 311.93                        Amount:         311.93

Pilot Travel Center, Remington, IN                                                             Fee:         1.50

Unit: 25, PO: AS25                                                   2016-09-23               Total:      313.43

800703 MILAN SIMONOVIC                 fuel: 155.37, 2.459, 382.06                        Amount:         382.06

Pilot Travel Center, Channahon, IL                                                             Fee:         1.50

Unit: 95, PO: AS95                                                   2016-09-23               Total:      383.56

800424 ALEKSANDAR MARKOVIC             fuel: 152.60, 2.199, 335.58                        Amount:         335.58

Flying J Travel Plaza, Dallas, TX                                                              Fee:         1.50

Unit: 14, PO: AS14                                                   2016-09-23               Total:      337.08

800754 TANNER RIDDLE                   fuel: 172.79, 2.459, 424.90                        Amount:         424.90

Pilot Travel Center, Gilman, IL                                                                Fee:         1.50

Unit: 7, PO: AS7                                                     2016-09-23               Total:      426.40

800689 STEVE & RICHARD                 fuel: 145.47, 2.399, 349.00                        Amount:         349.00

Pilot Travel Center, Brooklyn, IA                                                              Fee:         1.50

Unit: 10, PO: AS10                                                   2016-09-23               Total:      350.50

800741 Rafet/Romel                     fuel: 163.86, 2.199, 360.34                        Amount:         360.34

Pilot Travel Center, Caddo Mills, TX                                                           Fee:         1.50

Unit: 64, PO: AS64                                                   2016-09-23               Total:      361.84

800362 TIMOTHY & FELICIA               fuel: 163.52, 2.499, 408.65                        Amount:         408.65

Pilot Travel Center, Atalissa, IA                                                              Fee:         1.50

Unit: 16, PO: AS16                                                   2016-09-24               Total:      410.15

800145 JOHAR PILTO                     fuel: 141.64, 2.799, 396.47                        Amount:         428.47

Pilot Travel Center, DuBois, PA                      cash: 32.00                               Fee:         1.50

Unit: 21, PO: AS21                                                   2016-09-24               Total:      432.47

800044 CURTIS GRAY                     fuel: 140.86, 2.359, 332.31                        Amount:         332.31

Pilot Travel Center, Highland, IN                                                              Fee:         1.50

Unit: 48, PO: AS48                                                   2016-09-24               Total:      333.81

800778                                 fuel: 110.79, 2.399, 265.80                        Amount:         265.80

Pilot Travel Center, Joliet, IL                                                                Fee:         1.50

Unit: 19, PO: AS19                                                   2016-09-24               Total:      267.30
Page 9 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 188 of 227 PageID #:418

                                         CARRIER STATEMENT                              Date             2016-09-25

                                                                                        Total            $ 37824.39
                                                   AS CORP INC
                                                                                    Purchases            $ 37623.39

                                                                                      Credits                $ 0.00

800020 KAYSI AND AHMED                   fuel: 168.37, 2.439, 410.66                        Amount:         410.66

Pilot Travel Center, Wildwood, GA                                                                Fee:         1.50

Unit: 29, PO: AS29                                                     2016-09-24               Total:      412.16

800158 NOUBANI ABDELGHANI                fuel: 163.23, 2.759, 450.36                        Amount:         650.36

Flying J Travel Plaza, New Milford, PA                 cash: 200.00                              Fee:         1.50

Unit: 49, PO: AS49                                                     2016-09-24               Total:      654.36

800158 NOUBANI ABDELGHANI                                                                   Amount:          11.00

Flying J Travel Plaza, New Milford, PA                 other: 11.00                              Fee:         1.50

Unit: 49, PO: AS49                                                     2016-09-24               Total:       12.50

800424 ALEKSANDAR MARKOVIC               fuel: 166.87, 2.329, 388.66                        Amount:         388.66

Flying J Travel Plaza, Wytheville, VA                                                            Fee:         1.50

Unit: 14, PO: AS14                                                     2016-09-24               Total:      390.16

800172 ANTHONY BILLQUIST                                                                    Amount:         355.00

Comcheck                                               other: 355.00                             Fee:         1.50

Unit: 12                                                               2016-09-24               Total:      356.50

800057 ERIK BRIDGES                                                                         Amount:         405.00

Comcheck                                               other: 405.00                             Fee:         1.50

Unit: 72                                                               2016-09-24               Total:      406.50

800285 DEAN VERNON                                                                          Amount:         134.07

Comcheck                                               other: 134.07                             Fee:         1.50

Unit: 4                                                                2016-09-24               Total:      135.57

800285 DEAN VERNON                                                                          Amount:         355.00

Comcheck                                               other: 355.00                             Fee:         1.50

Unit: 4                                                                2016-09-24               Total:      356.50

800273 BRIAN WHITTED                                                                        Amount:         255.00

Comcheck                                               other: 255.00                             Fee:         1.50

Unit: 28                                                               2016-09-24               Total:      256.50

800119                                   fuel: 150.11, 2.359, 354.11                        Amount:         354.11

Pilot Travel Center, South Bend, IN                                                              Fee:         1.50

Unit: 46, PO: AS46                                                     2016-09-24               Total:      355.61
Page 10 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 189 of 227 PageID #:419

                                          CARRIER STATEMENT                               Date             2016-09-25

                                                                                          Total            $ 37824.39
                                                      AS CORP INC
                                                                                      Purchases            $ 37623.39

                                                                                        Credits                $ 0.00

800653 FNU ULLAH                           fuel: 95.02, 2.339, 222.26                         Amount:         222.26

Pilot Travel Center, Corbin, KY                                                                    Fee:         1.50

Unit: 25, PO: AS25                                                       2016-09-24               Total:      223.76

800727 MILOS NIKOLIC                                                                          Amount:         610.00

Comcheck                                                 other: 610.00                             Fee:         1.50

Unit: 99                                                                 2016-09-24               Total:      611.50

800703 MILAN SIMONOVIC                     fuel: 140.75, 2.099, 295.45                        Amount:         295.45

Flying J Travel Plaza, Anna, TX                                                                    Fee:         1.50

Unit: 95, PO: AS95                                                       2016-09-24               Total:      296.95

800071 HOSEA HUNT                                                                             Amount:          11.00

Pilot Travel Center, Walcott, IA                         other: 10.28                              Fee:         1.50

Unit: 77, PO: AS77                                                       2016-09-24               Total:       12.50

800741 Rafet/Romel                         fuel: 151.04, 2.439, 368.41                        Amount:         368.41

Flying J Travel Plaza, Mt. Vernon, IL                                                              Fee:         1.50

Unit: 64, PO: AS64                                                       2016-09-24               Total:      369.91

800145 JOHAR PILTO                                                                            Amount:         170.00

Comcheck                                                 other: 170.00                             Fee:         1.50

Unit: 21                                                                 2016-09-24               Total:      171.50

800285 DEAN VERNON                                                                            Amount:         355.00

Comcheck                                                 other: 355.00                             Fee:         1.50

Unit: 4                                                                  2016-09-24               Total:      356.50

800362 TIMOTHY & FELICIA                   fuel: 160.91, 2.359, 379.59                        Amount:         379.59

Flying J Travel Plaza, Big Springs, NE                                                             Fee:         1.50

Unit: 16, PO: AS16                                                       2016-09-25               Total:      381.09

800071 HOSEA HUNT                                                                             Amount:          11.00

Pilot Travel Center - Road Ranger, Lake Station, IN      other: 11.00                              Fee:         1.50

Unit: 77, PO: AS77                                                       2016-09-25               Total:       12.50

800071 HOSEA HUNT                          fuel: 179.01, 2.359, 422.29                        Amount:         441.54

Pilot Travel Center - Road Ranger, Lake Station, IN      other: 17.99                              Fee:         1.50

Unit: 77, PO: AS77                                                       2016-09-25               Total:      443.04
Page 11 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 190 of 227 PageID #:420

                                             CARRIER STATEMENT                              Date             2016-09-25

                                                                                            Total            $ 37824.39
                                                       AS CORP INC
                                                                                        Purchases            $ 37623.39

                                                                                          Credits                $ 0.00

800261 MARCIAL LOPEZ                         fuel: 100.00, 2.359, 235.90                        Amount:         235.90

Pilot Travel Center, Tom's Brook, VA                                                                 Fee:         1.50

Unit: 9, PO: AS9                                                           2016-09-25               Total:      237.40

800158 NOUBANI ABDELGHANI                    fuel: 100.87, 2.329, 234.93                        Amount:         434.93

Flying J Travel Plaza, Wytheville, VA                      cash: 200.00                              Fee:         1.50

Unit: 49, PO: AS49                                                         2016-09-25               Total:      438.93

800703 MILAN SIMONOVIC                                                                          Amount:          11.00

Flying J Travel Plaza, Texarkana, AR                       other: 11.00                              Fee:         1.50

Unit: 95, PO: AS95                                                         2016-09-25               Total:       12.50

800398 EDRIS APPLEWHITE                                                                         Amount:         330.00

Comcheck                                                   other: 330.00                             Fee:         1.50

Unit: 17                                                                   2016-09-25               Total:      331.50

800273 BRIAN WHITTED                                                                            Amount:         593.00

Comcheck                                                   other: 593.00                             Fee:         1.50

Unit: 28                                                                   2016-09-25               Total:      594.50

800741 Rafet/Romel                           fuel: 179.93, 2.399, 431.67                        Amount:         431.67

Pilot Travel Center, North Little Rock, AR                                                           Fee:         1.50

Unit: 64, PO: AS64                                                         2016-09-25               Total:      433.17

800020 KAYSI AND AHMED                                                                          Amount:          11.00

Flying J Travel Plaza, Birmingham, AL                      other: 11.00                              Fee:         1.50

Unit: 29, PO: AS29                                                         2016-09-25               Total:       12.50

800537 MILOS KUBUROVIC                       fuel: 258.99, 2.199, 569.54                        Amount:         569.54

Pilot Travel Center, Kearney, MO                                                                     Fee:         1.50

Unit: 88, PO: AS88                                                         2016-09-25               Total:      571.04

800273 BRIAN WHITTED                                                                            Amount:         275.34

Comcheck                                                   other: 275.34                             Fee:         1.50

Unit: 28                                                                   2016-09-25               Total:      276.84

800703 MILAN SIMONOVIC                       fuel: 139.31, 2.299, 320.28                        Amount:         320.28

Flying J Travel Plaza, Matthews, MO                                                                  Fee:         1.50

Unit: 95, PO: AS95                                                         2016-09-25               Total:      321.78
Page 12 of 13
           Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 191 of 227 PageID #:421

                                           CARRIER STATEMENT                              Date             2016-09-25

                                                                                          Total            $ 37824.39
                                                     AS CORP INC
                                                                                      Purchases            $ 37623.39

                                                                                        Credits                $ 0.00

800323 ISHMAIL                             fuel: 78.75, 2.499, 196.82                         Amount:         196.82

Pilot Travel Center - Road Ranger, Chicago, IL                                                     Fee:         1.50

Unit: 22, PO: AS22                                                       2016-09-25               Total:      198.32

800119                                     fuel: 130.41, 2.699, 352.00                        Amount:         352.00

Flying J Travel Plaza, Frystown, PA                                                                Fee:         1.50

Unit: 46, PO: AS46                                                       2016-09-25               Total:      353.50

800653 FNU ULLAH                           fuel: 129.38, 2.329, 301.34                        Amount:         301.34

Flying J Travel Plaza, Fort Chiswell, VA                                                           Fee:         1.50

Unit: 25, PO: AS25                                                       2016-09-25               Total:      302.84

800653 FNU ULLAH                                                                              Amount:          11.00

Flying J Travel Plaza, Fort Chiswell, VA                 other: 11.00                              Fee:         1.50

Unit: 25, PO: AS25                                                       2016-09-25               Total:       12.50

800653 FNU ULLAH                                                                              Amount:         559.22

Comcheck                                                 other: 559.22                             Fee:         1.50

Unit: 25                                                                 2016-09-25               Total:      560.72




Page 13 of 13
5/23/2019                                          Mail - Emilijan
                 Case: 1:20-cv-06233 Document #: 4 Filed:          Asentic -Page
                                                            10/20/20         Outlook192 of 227 PageID #:422

    RE: Reserve
    Amanda Oliveras <Aoliveras@compassfs.net>
    Wed 4/26/2017 9:25 AM
    To: Emilijan Asentic <as_corp_inc@hotmail.com>; mgubic@compasspaymentservices.com <mgubic@compasspaymentservices.com>


      1 attachments (182 KB)
    as corp inc payment agreement.pdf;


    Good morning Emilijan,

    Can you please have the attached signed and sent back to us. It lists the current amount that you have open with CPS and that you are agreeing to
    allow us to take 15% of the invoices to have it sent to CPS.

    Please let me know if you have any questions.

    Thank you,


    Amanda Oliveras
    TEL: (844) 899-8092 ext. 8442
    DIRECT: (630) 568-6536
    FAX: (888) 908-8002

    115 W 55th Street, Suite 301, Clarendon Hills, IL 60514
    **The information contained in this electronic communication and any accompanying document is confidential, and is intended only for the use of
    the addressee. It is the property of Compass Funding Solutions LLC. Unauthorized use, disclosure or copying of this communication, or any part of it,
    is strictly prohibited and may be unlawful. Electronic communication may be susceptible to data corruption, interception and unauthorized
    tampering and Compass Funding Solutions LLC disclaims all liability of any kind for such actions or any consequences that may arise directly or
    indirectly there from**




https://outlook.live.com/mail/search/id/AQMkADAwATY0MDABLWIzMwBmLWEwYzAtMDACLTAwCgBGAAADT%2BffUhlbbUmVI1t9s%2FPnzAcAX9R… 1/1
                     Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 193 of 227 PageID #:423




             115 55th St. Suite 301. Clarendon Hills, IL 60514 Tel: 844-899-8092                            Fax: 888-908-8002 www.compassfs.net

                                                          PAYMENT PLAN AND STAY OF LITIGATION

             THIS AGREEMENT (the “Agreement”) is entered into this 25th day of April 2017 by and between Compass Funding
             Solutions, LLC, an Illinois limited liability company with an office located at 115 55th St. Suite 301, Clarendon Hills, IL
             60514 (hereinafter “Purchaser”) and AS CORP. INC., an IL company with an office located at 13520 S Bulder Rd.
             Plainfield, IL 60544 (hereinafter “Seller” or Debtor”), collectively the “Parties”.

             WHEREAS Seller and Purchaser entered into a Factoring and Security Agreement (hereinafter the “FAS Agreement”)
             dated October 19, 2016 wherein Seller agreed to sell to Purchaser and Purchaser agreed to purchase from Seller, Seller’s
             accounts receivable for a fee and pursuant to other specific terms and conditions of the FAS Agreement, specifically in
             regards to 2.4.1 stating, “Each Fuel Advance made by Purchaser under this Agreement shall be due and payable to
             Purchaser in cash on or before the seventh (7th) day after such fuel Advance is made to Seller,” and where Emilijan
             Asentic, (the “Guarantor”), guaranteed Seller’s performance of the FAS Agreement in the event Seller should default on
             the FAS Agreement;

             WHEREAS Seller and Guarantor agree and admit that Seller is in default of the FAS Agreement, has not abided by its
             terms and conditions, and currently owes Purchaser the undisputed amount of $293,543.44*;

             WHEREAS Purchaser, pursuant to the FAS Agreement is entitled to take legal action against Seller and/or Guarantor for
             Seller’s default of the FAS Agreement, but hereby agrees to stay the commencement of litigation against Seller should
             Seller abide by the following payment terms:

             For good and valuable consideration, receipt of which Seller hereby acknowledges, the Parties agree as follows:

             1.     Payment Plan - Seller shall pay to Purchaser the now due and owing outstanding balance of $293,543.44*, plus
             accruing interest pursuant to the terms and conditions of the FAS Agreement. Payments shall be made in weekly
             installment(s) of 15% of the total incoming invoices (the “Payment”) and shall commence on 4/28/2017. Seller will
             continue to pay the Payment to Purchaser every week, until the aforementioned balance and all accruing interest, fees and
             costs are paid in full, or until such other time as the Parties mutually agree in writing. LATE PAYMENTS WILL NOT BE
             ACCEPTED. NO EXCEPTIONS!

             2.     Stay of Litigation - In exchange for the above referenced payment plan, Purchaser shall refrain from taking any legal
             action in a court of law to collect said debt. Should Seller default in the terms and conditions of this Agreement, Purchaser
             may immediately terminate this Agreement and pursue all of its remedies at law without further notice to Seller or
             Guarantor under the FAS Agreement and/or this Agreement.

             3.   Miscellaneous - Seller gives Purchaser the authority to continue debiting its account for the above referenced
             Payment pursuant to the terms and conditions of the FAS Agreement, unless Seller chooses to pay Purchaser in another
             manner. All other terms and conditions of the FAS Agreement shall apply to this Agreement and the Parties without waiver
             or modification by the Parties except as is specifically set forth herein. Should there be any conflict between this
             Agreement and the FAS Agreement, the FAS Agreement shall govern.

             Seller: AS CORP. INC.                                                               Purchaser: Compass Funding Solutions, LLC

             By: ________________________________________                                        By: _______________________________________


             Guarantor: __________________________________

             Guarantor’s Name: Emilijan Asentic


* indicates the amount is subject to change based on the usage of the Compass Payment Services fuel card.
5/23/2019                                                  Mail - Emilijan
                         Case: 1:20-cv-06233 Document #: 4 Filed:          Asentic -Page
                                                                    10/20/20         Outlook194 of 227 PageID #:424

    RE: Reserve
    Amanda Oliveras <Aoliveras@compassfs.net>
    Thu 4/27/2017 11:35 AM
    To: Emilijan Asentic <AS_CORP_INC@hotmail.com>; mgubic@compasspaymentservices.com <mgubic@compasspaymentservices.com>


       1 attachments (182 KB)
    as corp inc payment agreement (REVISED).pdf;


    Emilijan,

    A ached is the payment agreement we spoke about, over the phone. Please sign the a ached, and get it back to me, as soon as you can.

    Thank you,

    Amanda Oliveras
    TEL: (844) 899-8092 ext. 8442
    DIRECT: (630) 568-6536
    FAX: (888) 908-8002



    115 W 55th Street, Suite 301, Clarendon Hills, IL 60514
    **The information contained in this electronic communication and any accompanying document is confidential, and is intended only for the use of the addressee. It is the property of Compass Funding Solutions LLC. Unauthorized use, disclosure or copying of this

    communication, or any part of it, is strictly prohibited and may be unlawful. Electronic communication may be susceptible to data corruption, interception and unauthorized tampering and Compass Funding Solutions LLC disclaims all liability of any kind for such actions or

    any consequences that may arise directly or indirectly there from**




    From: Emilijan Asenc [mailt o:AS_CORP_INC@hotmail.com]
    Sent: Wednesday, April 26, 2017 12:56 PM
    To: Amanda Oliveras <Aoliveras@compassfs.net>; mgubic@compasspaymentservices.com
    Subject: Re: Reserve


    So you guys know what I was dealing with in past 3 months maybe you will understand more

    In January I had DOT inspection for 3 weeks and I lost close to 10 drivers because they told me to fire them and on top losing drivers I had to
    pay lawyers to defend me in front of DOT $20,000

    March I had to pay $60,000 for truck registration and $15,000 for highway use taxes so I had to take loan from Risinger to pay for it and I paid
    them back everything. This is 4th week from truck registration and I just got all my bills paid.I paid all my truck payments with you guys and
    insurance was paid too.

    Last 3 weeks I paid my fuel bill in full and you can see how much I paid back from reserve to CPS

    I have will to pay my bills and bring to $0 I am not avoiding paying it I just need some room to make so I can pay my drivers and to be able to pay
    my insurance and etc

    What I offer is close to $50,000 a month by increasing my reserve to pay it off and I will stand behind it so 30% will keep me in business and pay
    you guys off with in couple of months so I am asking to just be pation with me this will be over soon and I will be back to $0 own to Compass



    Emilijan Asentic
    President
    AS Corp,Inc.
    13520 S Budler Rd
    Plainfield,IL 60544
    Cell # 708-287-0669
    Office # 815-556-8782
    Fax # 815-556-8001
    http://ascorpinc.com




    From: Amanda Oliveras <Aoliveras@compassfs.net>
    Sent: Wednesday, April 26, 2017 9:24 AM


https://outlook.live.com/mail/search/id/AQMkADAwATY0MDABLWIzMwBmLWEwYzAtMDACLTAwCgBGAAADT%2BffUhlbbUmVI1t9s%2FPnzAcAX9R… 1/2
5/23/2019                                          Mail - Emilijan
                 Case: 1:20-cv-06233 Document #: 4 Filed:          Asentic -Page
                                                            10/20/20         Outlook195 of 227 PageID #:425
    To: Emilijan Asenc; mgubic@compasspaymentservices.com
    Subject: RE: Reserve

    Good morning Emilijan,

    Can you please have the attached signed and sent back to us. It lists the current amount that you have open with CPS and that you are agreeing to allow us to
    take 15% of the invoices to have it sent to CPS.

    Please let me know if you have any questions.

    Thank you,



    Amanda Oliveras
    TEL: (844) 899-8092 ext. 8442
    DIRECT: (630) 568-6536
    FAX: (888) 908-8002

    115 W 55th Street, Suite 301, Clarendon Hills, IL 60514
    **The information contained in this electronic communication and any accompanying document is confidential, and is intended only for the use of the addressee. It
    is the property of Compass Funding Solutions LLC. Unauthorized use, disclosure or copying of this communication, or any part of it, is strictly prohibited and may
    be unlawful. Electronic communication may be susceptible to data corruption, interception and unauthorized tampering and Compass Funding Solutions LLC
    disclaims all liability of any kind for such actions or any consequences that may arise directly or indirectly there from**




    -----Original Message-----
    From: Emilijan Asentic [mailto:as_corp_inc@hotmail.com]
    Sent: Tuesday, April 25, 2017 9:22 AM
    To: Amanda Oliveras <Aoliveras@compassfs.net>; mgubic@compasspaymentservices.com
    Subject: Reserve

    Please transfer my reserve to CPS and increase from 10% to 15%

    ascorpinc.com




https://outlook.live.com/mail/search/id/AQMkADAwATY0MDABLWIzMwBmLWEwYzAtMDACLTAwCgBGAAADT%2BffUhlbbUmVI1t9s%2FPnzAcAX9R… 2/2
                     Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 196 of 227 PageID #:426




             115 55th St. Suite 301. Clarendon Hills, IL 60514 Tel: 844-899-8092                            Fax: 888-908-8002 www.compassfs.net

                                                          PAYMENT PLAN AND STAY OF LITIGATION

             THIS AGREEMENT (the “Agreement”) is entered into this 27th day of April 2017 by and between Compass Funding
             Solutions, LLC, an Illinois limited liability company with an office located at 115 55th St. Suite 301, Clarendon Hills, IL
             60514 (hereinafter “Purchaser”) and AS CORP. INC., an IL company with an office located at 13520 S Bulder Rd.
             Plainfield, IL 60544 (hereinafter “Seller” or Debtor”), collectively the “Parties”.

             WHEREAS Seller and Purchaser entered into a Factoring and Security Agreement (hereinafter the “FAS Agreement”)
             dated October 19, 2016 wherein Seller agreed to sell to Purchaser and Purchaser agreed to purchase from Seller, Seller’s
             accounts receivable for a fee and pursuant to other specific terms and conditions of the FAS Agreement, specifically in
             regards to 2.4.1 stating, “Each Fuel Advance made by Purchaser under this Agreement shall be due and payable to
             Purchaser in cash on or before the seventh (7th) day after such fuel Advance is made to Seller,” and where Emilijan
             Asentic, (the “Guarantor”), guaranteed Seller’s performance of the FAS Agreement in the event Seller should default on
             the FAS Agreement;

             WHEREAS Seller and Guarantor agree and admit that Seller is in default of the FAS Agreement, has not abided by its
             terms and conditions, and currently owes Purchaser the undisputed amount of $293,543.44*;

             WHEREAS Purchaser, pursuant to the FAS Agreement is entitled to take legal action against Seller and/or Guarantor for
             Seller’s default of the FAS Agreement, but hereby agrees to stay the commencement of litigation against Seller should
             Seller abide by the following payment terms:

             For good and valuable consideration, receipt of which Seller hereby acknowledges, the Parties agree as follows:

             1.     Payment Plan - Seller shall pay to Purchaser the now due and owing outstanding balance of $293,543.44*, plus
             accruing interest pursuant to the terms and conditions of the FAS Agreement. Payments shall be made in weekly
             installment(s) of $15,000.00 (the “Payment”) and shall commence on 5/01/2017. Seller will continue to pay the Payment to
             Purchaser every week, until the aforementioned balance and all accruing interest, fees and costs are paid in full, or until
             such other time as the Parties mutually agree in writing. LATE PAYMENTS WILL NOT BE ACCEPTED. NO
             EXCEPTIONS!

             2.     Stay of Litigation - In exchange for the above referenced payment plan, Purchaser shall refrain from taking any legal
             action in a court of law to collect said debt. Should Seller default in the terms and conditions of this Agreement, Purchaser
             may immediately terminate this Agreement and pursue all of its remedies at law without further notice to Seller or
             Guarantor under the FAS Agreement and/or this Agreement.

             3.   Miscellaneous - Seller gives Purchaser the authority to continue debiting its account for the above referenced
             Payment pursuant to the terms and conditions of the FAS Agreement, unless Seller chooses to pay Purchaser in another
             manner. All other terms and conditions of the FAS Agreement shall apply to this Agreement and the Parties without waiver
             or modification by the Parties except as is specifically set forth herein. Should there be any conflict between this
             Agreement and the FAS Agreement, the FAS Agreement shall govern.

             Seller: AS CORP. INC.                                                               Purchaser: Compass Funding Solutions, LLC

             By: ________________________________________                                        By: _______________________________________


             Guarantor: __________________________________

             Guarantor’s Name: Emilijan Asentic


* indicates the amount is subject to change based on the usage of the Compass Payment Services fuel card.
                     Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 197 of 227 PageID #:427




             115 55th St. Suite 301. Clarendon Hills, IL 60514 Tel: 844-899-8092                            Fax: 888-908-8002 www.compassfs.net

                                                          PAYMENT PLAN AND STAY OF LITIGATION

             THIS AGREEMENT (the “Agreement”) is entered into this 1st day of May 2017 by and between Compass Funding
             Solutions, LLC, an Illinois limited liability company with an office located at 115 55th St. Suite 301, Clarendon Hills, IL
             60514 (hereinafter “Purchaser”) and AS CORP. INC., an IL company with an office located at 13520 S Bulder Rd.
             Plainfield, IL 60544 (hereinafter “Seller” or Debtor”), collectively the “Parties”.

             WHEREAS Seller and Purchaser entered into a Factoring and Security Agreement (hereinafter the “FAS Agreement”)
             dated October 19, 2016 wherein Seller agreed to sell to Purchaser and Purchaser agreed to purchase from Seller, Seller’s
             accounts receivable for a fee and pursuant to other specific terms and conditions of the FAS Agreement, specifically in
             regards to 2.4.1 stating, “Each Fuel Advance made by Purchaser under this Agreement shall be due and payable to
             Purchaser in cash on or before the seventh (7th) day after such fuel Advance is made to Seller,” and where Emilijan
             Asentic, (the “Guarantor”), guaranteed Seller’s performance of the FAS Agreement in the event Seller should default on
             the FAS Agreement;

             WHEREAS Seller and Guarantor agree and admit that Seller is in default of the FAS Agreement, has not abided by its
             terms and conditions, and currently owes Purchaser the undisputed amount of $293,543.44*;

             WHEREAS Purchaser, pursuant to the FAS Agreement is entitled to take legal action against Seller and/or Guarantor for
             Seller’s default of the FAS Agreement, but hereby agrees to stay the commencement of litigation against Seller should
             Seller abide by the following payment terms:

             For good and valuable consideration, receipt of which Seller hereby acknowledges, the Parties agree as follows:

             1.     Payment Plan - Seller shall pay to Purchaser the now due and owing outstanding balance of $293,543.44*, plus
             accruing interest pursuant to the terms and conditions of the FAS Agreement. Payments shall be made in weekly
             installment(s) of $15,000.00 (the “Payment”) and shall commence on 5/01/2017. Seller will continue to pay the Payment to
             Purchaser every week, until the aforementioned balance, fees and costs are paid in full, along with all accruing interest at
             1.5% every week of the current balance, or until such other time as the Parties mutually agree in writing. LATE
             PAYMENTS WILL NOT BE ACCEPTED. NO EXCEPTIONS!

             2.     Stay of Litigation - In exchange for the above referenced payment plan, Purchaser shall refrain from taking any legal
             action in a court of law to collect said debt. Should Seller default in the terms and conditions of this Agreement, Purchaser
             may immediately terminate this Agreement and pursue all of its remedies at law without further notice to Seller or
             Guarantor under the FAS Agreement and/or this Agreement.

             3.   Miscellaneous - Seller gives Purchaser the authority to continue debiting its account for the above referenced
             Payment pursuant to the terms and conditions of the FAS Agreement, unless Seller chooses to pay Purchaser in another
             manner. All other terms and conditions of the FAS Agreement shall apply to this Agreement and the Parties without waiver
             or modification by the Parties except as is specifically set forth herein. Should there be any conflict between this
             Agreement and the FAS Agreement, the FAS Agreement shall govern.

             Seller: AS CORP. INC.                                                               Purchaser: Compass Funding Solutions, LLC

             By: ________________________________________                                        By: _______________________________________


             Guarantor: __________________________________

             Guarantor’s Name: Emilijan Asentic


* indicates the amount is subject to change based on the usage of the Compass Payment Services fuel card.
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 198 of 227 PageID #:428
      Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 199 of 227 PageID #:429

CPS Account
Brandon Scott <brandon@compasspaymentservices.com>
Mon 1/15/2018 5:04 PM
To: as_corp_inc@hotmail.com <as_corp_inc@hotmail.com>; dragana.ascorp@gmail.com <dragana.ascorp@gmail.com>
Cc: Sana Ahmed <sana@compasspaymentservices.com>
Hi Emilijan, I’m the VP of Credit & Opera ons for CPS. It appears that we have an issue with your account where
the past due balance con nues to grow, similarly to the issue we had this past summer. We can’t con nue to
allow this balance to age out and are need to take ac on immediately. Here is our course of ac on:

    1. Beginning tomorrow, 1/16/18 (since today is a bank holiday), you will need to prepay for your fuel needs
       and will no longer have a credit line with CPS. You will need to send a wire to load onto your account for
       fuel by 10am central me, as that is when the credit limit will be removed.
    2. We will need to discuss the outstanding balance and create a payment plan for the balance (currently
       approximately $218K) to have it paid oﬀ within 90 days (12 weeks). We will need a sizeable payment on
       the balance tomorrow, then we can set up a plan for the remainder of the balance to be paid oﬀ.
    3. While we work down this balance on this payment plan, our Equipment Finance division will hold the tles
       for the 4 Volvos and the Peterbilt that we currently have on ﬁle as collateral. Once the payment plan is
       paid in full, we can send those tles to you.

We tried to call both phone numbers we have on ﬁle to discuss this but were not able to make contact. Feel free
to e-mail me back regarding this plan or call me at my oﬃce number below.

Thanks.


Brandon L. Sco
VP of Credit & Opera ons
Compass Payment Services
(630) 320-2109 phone/fax
www.compasspaymentservices.com
       Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 200 of 227 PageID #:430

RE: CPS Account
Brandon Scott <brandon@compasspaymentservices.com>
Thu 1/18/2018 2:52 PM
To: Emilijan Asentic <AS_CORP_INC@hotmail.com>
Cc: Vlad Kostik <vlado@compassfs.net>


  1 attachments (86 KB)
AS Corp CPS Recons.xlsx;


Hi Emilijan, we’ve had our accounng t eam reconcile your account, and they’ve sll c ome up with an amount
owed of $218,469.33. From what we can tell, the reason it is higher than your credit line is due to the prior issue
last summer where the account got past due, and we set aside a poron of tha t past due amount to be paid in a
payment plan in order to clear your account.

Please see the a. ached reconciliaon and c ompare it to your records. If you ﬁnd a discrepancy between our
records and yours, we can send it back to your accounng f olks, but we’ll need to have speciﬁcs regarding which
transacons y ou’re dispung.

Thanks.

Brandon L. Sco
VP of Credit & Operaons
Compass Payment Services
(630) 320-2109 phone/fax
www.compasspaymentservices.com




From: Brandon Sco
Sent: Tuesday, January 16, 2018 12:39 PM
To: 'Emilijan Asenc' <AS_C ORP_INC@hotmail.com>
Cc: Vladimir Kosc <vlado@c ompassfs.net>
Subject: RE: CPS Account

Hi Emilijan, thanks for the e-mail. I’m sorry to hear about your family issue, and we will work with you as best we
can to get through this. We’ve le the a vailable amount on the account, as you requested. Please be sure to add
funds to your account to cover your fuel usage going forward.

Sana is working on pung t ogether the back up documentaon f or the full amount owed. Once we have that,
we’ll have our Legal team dra up some thing to essenally c onvert the outstanding balance to a loan, and we’ll
come up with agreeable repayment amounts and terms. We also need to make sure that all of your invoices are
running through our Factoring Department going forward to make sure the funds are always suﬃcient to cover
the loan payments. We’ll be sending noces of assignmen t to the debtors who aren’t being factored with us to
have those come through Compass Factoring from now on.

Also, I spoke with Roy about the interest, and we will have to charge some interest, as we are paying interest to
our bank on that money. We’ll make sure it’s as lile as possible, basic ally just enough to cover the interest we
pay to the bank.
      Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 201 of 227 PageID #:431
I’ll be in touch later today or tomorrow morning with addional de tails.

Brandon L. Sco
VP of Credit & Operaons
Compass Payment Services
(630) 320-2109 phone/fax
www.compasspaymentservices.com
     Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 202 of 227 PageID #:432




From: Brandon Sco < brandon@compasspaymentservices.com>
Sent: Monday, January 15, 2018 5:04 PM
To: as_corp_inc@hotmail.com; dragana.ascorp@gmail.com
Cc: Sana Ahmed
Subject: CPS Account

Hi Emilijan, I’m the VP of Credit & Operations for CPS. It appears that we have an issue with
your account where the past due balance continues to grow, similarly to the issue we had this
past summer. We can’t continue to allow this balance to age out and are need to take action
immediately. Here is our course of action:


   1. Beginning tomorrow, 1/16/18 (since today is a bank holiday), you will need to prepay for
      your fuel needs and will no longer have a credit line with CPS. You will need to send a
      wire to load onto your account for fuel by 10am central time, as that is when the credit
      limit will be removed.
   2. We will need to discuss the outstanding balance and create a payment plan for the
      balance (currently approximately $218K) to have it paid off within 90 days (12 weeks).
      We will need a sizeable payment on the balance tomorrow, then we can set up a plan for
      the remainder of the balance to be paid off.
   3. While we work down this balance on this payment plan, our Equipment Finance division
      will hold the titles for the 4 Volvos and the Peterbilt that we currently have on file as
      collateral. Once the payment plan is paid in full, we can send those titles to you.
      Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 203 of 227 PageID #:433
We tried to call both phone numbers we have on file to discuss this but were not able to make
contact. Feel free to e-mail me back regarding this plan or call me at my office number below.

Thanks.


Brandon L. Scott
VP of Credit & Operations
Compass Payment Services
(630) 320-2109 phone/fax
www.compasspaymentservices.com
3:07 PM                                                       COMPASS PAYMENT SERVICES LLC
01/16/18
                                                                   Customer QuickReport
                                                              September 1, 2016 through January 16, 2018
                     Type      Date        Num      Memo                Debit                   Weekly Total          Payment          Balance
           10098
                   Invoice   09/20/2016   11150   statement    $                 2,331.87                                          $      2,331.87
                   Invoice   09/21/2016   11190   statement    $                 7,253.36                                          $      9,585.23
                   Invoice   09/22/2016   11232   statement    $                 5,921.28                                          $     15,506.51
                   Invoice   09/23/2016   11268   statement    $                 6,030.00                                          $     21,536.51
                   Invoice   09/24/2016   11300   statement    $                 2,675.57                                          $     24,212.08
                   Invoice   09/25/2016   11331   statement    $                 1,787.06                                          $     25,999.14
                                                                                            $         25,999.14                    $     25,999.14
                   Invoice   09/26/2016   11369   statement    $                  303.50                                           $     26,302.64
                   Invoice   09/27/2016   11410   statement    $                 2,551.10                                          $     28,853.74
                   Invoice   09/28/2016   11455   statement    $                 2,009.25                         $    (25,934.64) $      4,928.35
                   Invoice   09/29/2016   11498   statement    $                 2,523.50                                          $      7,451.85
                   Invoice   09/30/2016   11537   statement    $                 2,050.00                                          $      9,501.85
                   Invoice   10/01/2016   11569   statement    $                  773.50                                           $     10,275.35
                   Invoice   10/02/2016   11597   statement    $                  228.00                                           $     10,503.35
                                                                                            $         10,438.85                    $     10,503.35
                   Invoice   10/03/2016   11641   statement    $                  235.00                                           $     10,738.35
                   Invoice   10/04/2016   11685   statement    $                 1,418.60                                          $     12,156.95
                   Invoice   10/05/2016   11726   statement    $                 2,904.13                                          $     15,061.08
                   Invoice   10/06/2016   11773   statement    $                 3,971.39                                          $     19,032.47
                   Invoice   10/07/2016   11816   statement    $                   62.50                                           $     19,094.97
                   Invoice   10/08/2016   11845   statement    $                 1,171.50                                          $     20,266.47
                   Invoice   10/09/2016   11876   statement    $                  347.99                                           $     20,614.46
                                                                                            $         10,111.11                    $     20,614.46
                   Invoice   10/10/2016   11915   statement    $                  410.00                                           $     21,024.46
                   Invoice   10/11/2016   11956   statement    $                  927.00                                           $     21,951.46
                   Invoice   10/12/2016   11995   statement    $                 1,280.27                         $     (9,787.11) $     13,444.62
                   Invoice   10/13/2016   12034   statement    $                  982.00                                           $     14,426.62
                   Invoice   10/14/2016   12076   statement    $                  456.00                                           $     14,882.62
                   Invoice   10/15/2016   12109   statement    $                  828.46                                           $     15,711.08
                   Invoice   10/16/2016   12140   statement    $                  339.00                                           $     16,050.08
                                                                                            $          5,222.73                    $     16,050.08
                   Invoice   10/17/2016   12182   statement    $                 4,037.49                                          $     20,087.57
                   Invoice   10/18/2016   12221   statement    $                  627.24                                           $     20,714.81
                   Invoice   10/19/2016   12260   statement    $                12,996.14                         $    (93,745.03) $    (60,034.08)
                   Invoice   10/20/2016   12304   statement    $                 8,027.76                                          $    (52,006.32)
                   Invoice   10/21/2016   12340   statement    $                11,629.95                                          $    (40,376.37)
                   Invoice   10/22/2016   12372   statement    $                 6,325.24                                          $    (34,051.13)
                   Invoice   10/23/2016   12404   statement    $                 7,613.93                                          $    (26,437.20)
                                                                                            $         51,257.75                    $    (26,437.20)
                                                                                                                                                                Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 204 of 227 PageID #:434




                   Invoice   10/24/2016   12443   statement    $                 8,707.44                                          $    (17,729.76)
                   Invoice   10/25/2016   12487   statement    $                15,641.63                                          $     (2,088.13)



                                                                                                                                                      Page 1 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   10/26/2016   12528   statement    $                12,108.91                                            $     10,020.78
           Invoice   10/27/2016   12572   statement    $                 9,723.82                                            $     19,744.60
           Invoice   10/28/2016   12614   statement    $                 7,759.11                                            $     27,503.71
           Invoice   10/29/2016   12645   statement    $                 5,633.51                                            $     33,137.22
           Invoice   10/30/2016   12677   statement    $                 3,938.23                                            $     37,075.45
                                                                                    $         63,512.65                      $     37,075.45
           Invoice   10/31/2016   12719   statement    $                 5,267.48                                            $     42,342.93
           Invoice   11/01/2016   12762   statement    $                14,082.79                                            $     56,425.72
           Invoice   11/02/2016   12788   statement    $                12,976.50                                            $     69,402.22
           Invoice   11/03/2016   12828   statement    $                10,678.91                                            $     80,081.13
           Invoice   11/04/2016   12867   statement    $                 9,298.40                                            $     89,379.53
           Invoice   11/05/2016   12901   statement    $                 6,632.90                                            $     96,012.43
           Invoice   11/06/2016   12931   statement    $                 3,601.49                                            $     99,613.92
                                                                                    $         62,538.47                      $     99,613.92
           Invoice   11/07/2016   12976   statement    $                 7,110.48                                            $    106,724.40
           Invoice   11/08/2016   13019   statement    $                10,835.76                                            $    117,560.16
           Invoice   11/09/2016   13062   statement    $                 9,677.26                                            $    127,237.42
           Invoice   11/10/2016   13106   statement    $                 9,553.31                                            $    136,790.73
           Invoice   11/11/2016   13147   statement    $                 8,689.99                                            $    145,480.72
           Invoice   11/12/2016   13180   statement    $                 4,597.06                                            $    150,077.78
           Invoice   11/13/2016   13214   statement    $                 3,068.99                                            $    153,146.77
                                                                                    $         53,532.85                      $    153,146.77
           Invoice   11/14/2016   13254   statement    $                16,736.30                                            $    169,883.07
           Invoice   11/15/2016   13293   statement    $                 9,802.64                         $    (83,000.00)   $     96,685.71
           Invoice   11/16/2016   13340   statement    $                 7,465.91                         $    (60,834.65)   $     43,316.97
           Invoice   11/17/2016   13383   statement    $                 8,092.39                                            $     51,409.36
           Invoice   11/18/2016   13426   statement    $                17,500.14                                            $     68,909.50
           Invoice   11/19/2016   13466   statement    $                 7,846.11                                            $     76,755.61
           Invoice   11/20/2016   13504   statement    $                 3,173.19                                            $     79,928.80
                                                                                    $         70,616.68                      $     79,928.80
           Invoice   11/21/2016   13548   statement    $                 9,782.65                                            $     89,711.45
           Invoice   11/22/2016   13592   statement    $                12,039.34                                            $    101,750.79
           Invoice   11/23/2016   13630   statement    $                 9,145.63                                            $    110,896.42
           Invoice   11/24/2016   13661   statement    $                 5,128.38                                            $    116,024.80
           Invoice   11/25/2016   13689   statement    $                 7,630.02                         $    (40,000.00)   $     83,654.82
           Invoice   11/26/2016   13719   statement    $                 7,207.89                                            $     90,862.71
           Invoice   11/27/2016   13750   statement    $                 1,430.17                                            $     92,292.88
                                                                                    $         52,364.08                      $     92,292.88
           Invoice   11/28/2016   13791   statement    $                 9,768.31                         $    (50,000.00)   $     52,061.19
           Invoice   11/29/2016   13835   statement    $                15,175.26                         $     (3,500.00)
                                                                                                                                                         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 205 of 227 PageID #:435




                                                                                                                             $     63,736.45
           Invoice   11/30/2016   13881   statement    $                 9,439.64                                            $     73,176.09
           Invoice   12/01/2016   13929   statement    $                17,329.06                                            $     90,505.15



                                                                                                                                               Page 2 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   12/02/2016   13974   statement    $                13,401.43                         $    (60,000.00)   $     43,906.58
           Invoice   12/03/2016   14011   statement    $                 7,079.23                                            $     50,985.81
           Invoice   12/04/2016   14044   statement    $                 5,735.18                                            $     56,720.99
                                                                                    $         77,928.11                      $     56,720.99
           Invoice   12/05/2016   14092   statement    $                 9,627.94                                            $     66,348.93
           Invoice   12/06/2016   14137   statement    $                12,700.46                                            $     79,049.39
           Invoice   12/07/2016   14180   statement    $                 9,926.50                                            $     88,975.89
           Invoice   12/08/2016   14227   statement    $                11,391.20                                            $    100,367.09
           Invoice   12/09/2016   14277   statement    $                14,173.97                         $    (40,000.00)   $     74,541.06
           Invoice   12/10/2016   14311   statement    $                11,055.14                                            $     85,596.20
           Invoice   12/11/2016   14340   statement    $                 7,008.35                                            $     92,604.55
                                                                                    $         75,883.56                      $     92,604.55
           Invoice   12/12/2016   14381   statement    $                10,840.50                                            $    103,445.05
           Invoice   12/13/2016   14427   statement    $                13,920.63                                            $    117,365.68
           Invoice   12/14/2016   14472   statement    $                13,881.96                                            $    131,247.64
           Invoice   12/15/2016   14520   statement    $                 8,473.06                                            $    139,720.70
           Invoice   12/16/2016   14568   statement    $                13,243.73                         $    (55,000.00)   $     97,964.43
           Invoice   12/17/2016   14608   statement    $                 6,154.91                                            $    104,119.34
           Invoice   12/18/2016   14644   statement    $                 3,261.27                                            $    107,380.61
                                                                                    $         69,776.06                      $    107,380.61
           Invoice   12/19/2016   14687   statement    $                 7,349.85                                            $    114,730.46
           Invoice   12/20/2016   14738   statement    $                10,927.07                                            $    125,657.53
           Invoice   12/21/2016   14788   statement    $                 6,246.61                                            $    131,904.14
           Invoice   12/22/2016   14836   statement    $                 9,038.49                                            $    140,942.63
           Invoice   12/23/2016   14879   statement    $                 9,141.60                         $    (55,000.00)   $     95,084.23
           Invoice   12/24/2016   14909   statement    $                13,672.32                                            $    108,756.55
           Invoice   12/25/2016   14931   statement    $                 3,207.37                                            $    111,963.92
                                                                                    $         59,583.31                      $    111,963.92
           Invoice   12/26/2016   14962   statement    $                 2,659.36                                            $    114,623.28
           Invoice   12/27/2016   15004   statement    $                 8,822.37                                            $    123,445.65
           Invoice   12/28/2016   15056   statement    $                10,439.12                                            $    133,884.77
           Invoice   12/29/2016   15106   statement    $                13,873.59                                            $    147,758.36
           Invoice   12/30/2016   15143   statement    $                14,687.29                         $    (30,000.00)   $    132,445.65
           Invoice   12/31/2016   15176   statement    $                 3,819.06                                            $    136,264.71
           Invoice   01/01/2017   15202   statement    $                 3,994.25                                            $    140,258.96
                                                                                    $         58,295.04                      $    140,258.96
           Invoice   01/02/2017   15239   statement    $                 4,502.18                                            $    144,761.14
           Invoice   01/03/2017   15278   statement    $                13,091.73                                            $    157,852.87
           Invoice   01/04/2017   15330   statement    $                14,020.69                                            $    171,873.56
           Invoice   01/05/2017   15376   statement    $                 9,189.82                         $    (15,000.00)
                                                                                                                                                         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 206 of 227 PageID #:436




                                                                                                                             $    166,063.38
           Invoice   01/06/2017   15422   statement    $                 9,780.67                                            $    175,844.05
           Invoice   01/07/2017   15455   statement    $                 4,525.44                                            $    180,369.49



                                                                                                                                               Page 3 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   01/08/2017   15485   statement    $                 2,865.89                                            $    183,235.38
                                                                                    $         57,976.42                      $    183,235.38
           Invoice   01/09/2017   15527   statement    $                 4,831.36                                            $    188,066.74
           Invoice   01/10/2017   15575   statement    $                10,067.43                                            $    198,134.17
           Invoice   01/11/2017   15625   statement    $                 8,351.83                                            $    206,486.00
           Invoice   01/12/2017   15674   statement    $                 7,766.97                                            $    214,252.97
           Invoice   01/13/2017   15723   statement    $                15,456.80                                            $    229,709.77
           Invoice   01/14/2017   15763   statement    $                 6,011.81                                            $    235,721.58
           Invoice   01/15/2017   15798   statement    $                 3,036.38                                            $    238,757.96
                                                                                    $         55,522.58                      $    238,757.96
           Invoice   01/16/2017   15841   statement    $                 7,296.56                                            $    246,054.52
           Invoice   01/17/2017   15885   statement    $                 7,889.31                         $    (50,000.00)   $    203,943.83
           Invoice   01/18/2017   15929   statement    $                 7,698.26                                            $    211,642.09
           Invoice   01/19/2017   15978   statement    $                 7,635.09                                            $    219,277.18
           Invoice   01/20/2017   16018   statement    $                 9,585.99                                            $    228,863.17
           Invoice   01/21/2017   16053   statement    $                 8,623.33                         $    (45,000.00)   $    192,486.50
           Invoice   01/22/2017   16086   statement    $                 2,766.88                                            $    195,253.38
                                                                                    $         51,495.42                      $    195,253.38
           Invoice   01/23/2017   16130   statement    $                 2,181.45                                            $    197,434.83
           Invoice   01/24/2017   16178   statement    $                10,293.56                                            $    207,728.39
           Invoice   01/25/2017   16228   statement    $                 7,093.03                         $     (8,000.00)   $    206,821.42
           Invoice   01/26/2017   16277   statement    $                10,168.82                         $    (40,000.00)   $    176,990.24
           Invoice   01/27/2017   16325   statement    $                 6,049.89                                            $    183,040.13
           Invoice   01/28/2017   16363   statement    $                 7,699.79                                            $    190,739.92
           Invoice   01/29/2017   16398   statement    $                 3,229.63                                            $    193,969.55
                                                                                    $         46,716.17                      $    193,969.55
           Invoice   01/30/2017   16439   statement    $                 4,564.59                                            $    198,534.14
           Invoice   01/31/2017   16487   statement    $                 8,096.97                                            $    206,631.11
           Invoice   02/01/2017   16539   statement    $                 7,181.72                         $     (5,000.00)   $    208,812.83
           Invoice   02/02/2017   16593   statement    $                 7,536.49                         $     (9,038.78)   $    207,310.54
           Invoice   02/03/2017   16640   statement    $                 6,702.10                         $    (20,000.00)   $    194,012.64
           Invoice   02/04/2017   16681   statement    $                 7,550.39                                            $    201,563.03
           Invoice   02/05/2017   16718   statement    $                 2,811.46                                            $    204,374.49
                                                                                    $         44,443.72                      $    204,374.49
           Invoice   02/06/2017   16764   statement    $                 6,171.57                                            $    210,546.06
           Invoice   02/07/2017   16811   statement    $                10,220.46                                            $    220,766.52
           Invoice   02/08/2017   16859   statement    $                 7,832.99                                            $    228,599.51
           Invoice   02/09/2017   16913   statement    $                11,523.20                                            $    240,122.71
           Invoice   02/10/2017   16961   statement    $                15,115.81                         $    (25,000.00)   $    230,238.52
           Invoice   02/11/2017   17003   statement    $                 5,756.22
                                                                                                                                                         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 207 of 227 PageID #:437




                                                                                                                             $    235,994.74
           Invoice   02/12/2017   17038   statement    $                 4,486.00                                            $    240,480.74
                                                                                    $         61,106.25                      $    240,480.74



                                                                                                                                               Page 4 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   02/13/2017   17084   statement    $                10,433.43                                            $    250,914.17
           Invoice   02/14/2017   17138   statement    $                13,032.16                                            $    263,946.33
           Invoice   02/15/2017   17186   statement    $                 9,260.97                         $    (16,800.00)   $    256,407.30
           Invoice   02/16/2017   17236   statement    $                 8,648.48                                            $    265,055.78
           Invoice   02/17/2017   17287   statement    $                10,062.04                                            $    275,117.82
           Invoice   02/18/2017   17329   statement    $                 7,716.69                                            $    282,834.51
           Invoice   02/19/2017   17365   statement    $                 3,613.51                                            $    286,448.02
                                                                                    $         62,767.28                      $    286,448.02
           Invoice   02/20/2017   17409   statement    $                 7,635.42                                            $    294,083.44
           Invoice   02/21/2017   17459   statement    $                10,131.68                                            $    304,215.12
           Invoice   02/22/2017   17514   statement    $                 9,056.02                         $    (40,000.00)   $    273,271.14
           Invoice   02/23/2017   17566   statement    $                11,457.15                                            $    284,728.29
           Invoice   02/24/2017   17612   statement    $                 7,798.51                         $    (56,049.84)   $    236,476.96
           Invoice   02/25/2017   17652   statement    $                 9,013.73                                            $    245,490.69
           Invoice   02/26/2017   17690   statement    $                 1,330.70                                            $    246,821.39
                                                                                    $         56,423.21                      $    246,821.39
           Invoice   02/27/2017   17738   statement    $                 7,936.92                                            $    254,758.31
           Invoice   02/28/2017   17793   statement    $                 8,639.95                         $     (6,000.00)   $    257,398.26
           Invoice   03/01/2017   17848   statement    $                 9,228.74                                            $    266,627.00
           Invoice   03/02/2017   17904   statement    $                 6,691.72                                            $    273,318.72
           Invoice   03/03/2017   17956   statement    $                12,371.56                         $    (40,000.00)   $    245,690.28
           Invoice   03/04/2017   17998   statement    $                11,775.89                                            $    257,466.17
           Invoice   03/05/2017   18038   statement    $                 4,542.72                                            $    262,008.89
                                                                                    $         61,187.50                      $    262,008.89
           Invoice   03/06/2017   18083   statement    $                 7,558.28                                            $    269,567.17
           Invoice   03/07/2017   18140   statement    $                10,201.31                         $     (7,000.00)   $    272,768.48
           Invoice   03/08/2017   18195   statement    $                14,532.54                         $     (4,200.00)   $    283,101.02
           Invoice   03/09/2017   18250   statement    $                10,405.56                                            $    293,506.58
           Invoice   03/10/2017   18302   statement    $                 5,008.68                                            $    298,515.26
           Invoice   03/11/2017   18346   statement    $                 3,698.75                                            $    302,214.01
           Invoice   03/12/2017   18383   statement    $                 2,250.33                                            $    304,464.34
                                                                                    $         53,655.45                      $    304,464.34
           Invoice   03/13/2017   18428   statement    $                 5,952.16                         $    (55,000.00)   $    255,416.50
           Invoice   03/14/2017   18478   statement    $                 9,770.87                                            $    265,187.37
           Invoice   03/15/2017   18529   statement    $                10,752.89                         $    (10,100.00)   $    265,840.26
           Invoice   03/16/2017   18587   statement    $                 7,268.44                                            $    273,108.70
           Invoice   03/17/2017   18643   statement    $                10,696.44                         $    (50,000.00)   $    233,805.14
           Invoice   03/18/2017   18683   statement    $                 6,552.80                                            $    240,357.94
           Invoice   03/19/2017   18721   statement    $                 3,264.29                                            $    243,622.23
                                                                                    $         54,257.89
                                                                                                                                                         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 208 of 227 PageID #:438




                                                                                                                             $    243,622.23
           Invoice   03/20/2017   18764   statement    $                 7,384.25                                            $    251,006.48
           Invoice   03/21/2017   18817   statement    $                 7,238.47                                            $    258,244.95



                                                                                                                                               Page 5 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   03/22/2017   18873   statement    $                10,242.89                                            $    268,487.84
           Invoice   03/23/2017   18933   statement    $                 8,672.33                         $    (37,000.00)   $    240,160.17
           Invoice   03/24/2017   18986   statement    $                 9,369.59                                            $    249,529.76
           Invoice   03/25/2017   19031   statement    $                 4,316.82                                            $    253,846.58
           Invoice   03/26/2017   19078   statement    $                 3,866.12                                            $    257,712.70
                                                                                    $         51,090.47                      $    257,712.70
           Invoice   03/27/2017   19125   statement    $                 9,776.40                                            $    267,489.10
           Invoice   03/28/2017   19173   statement    $                 9,078.34                         $     (5,500.00)   $    271,067.44
           Invoice   03/29/2017   19230   statement    $                 9,095.31                                            $    280,162.75
           Invoice   03/30/2017   19285   statement    $                 9,028.79                                            $    289,191.54
           Invoice   03/31/2017   19335   statement    $                12,295.27                         $    (20,000.00)   $    281,486.81
           Invoice   04/01/2017   19378   statement    $                 9,025.22                                            $    290,512.03
           Invoice   04/02/2017   19416   statement    $                 5,657.58                                            $    296,169.61
                                                                                    $         63,956.91                      $    296,169.61
           Invoice   04/03/2017   19459   statement    $                 6,826.70                                            $    302,996.31
           Invoice   04/04/2017   19512   statement    $                 9,958.41                         $     (3,400.00)   $    309,554.72
           Invoice   04/05/2017   19568   statement    $                 9,427.69                                            $    318,982.41
           Invoice   04/06/2017   19615   statement    $                 7,570.40                                            $    326,552.81
           Invoice   04/07/2017   19671   statement    $                 9,042.56                         $    (63,145.36)   $    272,450.01
           Invoice   04/08/2017   19716   statement    $                18,376.51                                            $    290,826.52
           Invoice   04/09/2017   19756   statement    $                 3,320.61                                            $    294,147.13
                                                                                    $         64,522.88                      $    294,147.13
           Invoice   04/10/2017   19804   statement    $                 6,222.53                         $    (60,000.00)   $    240,369.66
           Invoice   04/11/2017   19862   statement    $                11,705.04                                            $    252,074.70
           Invoice   04/12/2017   19921   statement    $                10,404.30                                            $    262,479.00
           Invoice   04/13/2017   19983   statement    $                 7,637.39                                            $    270,116.39
           Invoice   04/14/2017   20032   statement    $                16,421.37                                            $    286,537.76
           Invoice   04/15/2017   20079   statement    $                 2,920.26                                            $    289,458.02
           Invoice   04/16/2017   20112   statement    $                 1,846.60                                            $    291,304.62
                                                                                    $         57,157.49                      $    291,304.62
           Invoice   04/17/2017   20157   statement    $                 8,165.64                                            $    299,470.26
           Invoice   04/18/2017   20217   statement    $                10,016.29                         $     (9,400.00)   $    300,086.55
           Invoice   04/19/2017   20279   statement    $                 8,275.63                                            $    308,362.18
           Invoice   04/20/2017   20334   statement    $                10,635.53                                            $    318,997.71
           Invoice   04/21/2017   20383   statement    $                13,362.87                         $    (55,000.00)   $    277,360.58
           Invoice   04/22/2017   20433   statement    $                 3,665.47                                            $    281,026.05
           Invoice   04/23/2017   20479   statement    $                 1,773.46                                            $    282,799.51
                                                                                    $         55,894.89                      $    282,799.51
           Invoice   04/24/2017   20532   statement    $                10,743.93                                            $    293,543.44
           Invoice   04/25/2017   20585   statement    $                 7,821.12                         $     (3,000.00)
                                                                                                                                                         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 209 of 227 PageID #:439




                                                                                                                             $    298,364.56
           Invoice   04/26/2017   20650   statement    $                 6,417.60                                            $    304,782.16
           Invoice   04/27/2017   20709   statement    $                11,606.57                                            $    316,388.73



                                                                                                                                               Page 6 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   04/28/2017   20767   statement    $                11,568.29                         $    (50,000.00)   $    277,957.02
           Invoice   04/29/2017   20821   statement    $                 4,383.72                                            $    282,340.74
           Invoice   04/30/2017   20870   statement    $                 4,188.20                                            $    286,528.94
                                                                                    $         56,729.43                      $    286,528.94
           Invoice   05/01/2017   20927   statement    $                 7,021.67                                            $    293,550.61
           Invoice   05/02/2017   20990   statement    $                 8,357.62                         $    (30,000.00)   $    271,908.23
           Invoice   05/03/2017   21054   statement    $                 9,429.63                                            $    281,337.86
           Invoice   05/04/2017   21111   statement    $                 9,617.11                         $     (6,000.00)   $    284,954.97
           Invoice   05/05/2017   21171   statement    $                15,515.32                         $    (51,850.00)   $    248,620.29
           Invoice   05/06/2017   21222   statement    $                 5,500.09                                            $    254,120.38
           Invoice   05/07/2017   21268   statement    $                 2,307.75                                            $    256,428.13
                                                                                    $         57,749.19                      $    256,428.13
           Invoice   05/08/2017   21320   statement    $                 8,632.61                                            $    265,060.74
           Invoice   05/09/2017   21387   statement    $                 9,756.73                                            $    274,817.47
           Invoice   05/10/2017   21451   statement    $                11,107.23                         $     (3,687.00)   $    282,237.70
           Invoice   05/11/2017   21505   statement    $                 7,782.78                                            $    290,020.48
           Invoice   05/12/2017   21569   statement    $                12,803.80                         $    (57,500.00)   $    245,324.28
           Invoice   05/13/2017   21619   statement    $                 6,151.15                                            $    251,475.43
           Invoice   05/14/2017   21668   statement    $                 3,004.23                                            $    254,479.66
                                                                                    $         59,238.53                      $    254,479.66
           Invoice   05/15/2017   21720   statement    $                 7,205.64                         $    (15,000.00)   $    246,685.30
           Invoice   05/16/2017   21783   statement    $                 9,734.00                                            $    256,419.30
           Invoice   05/17/2017   21851   statement    $                12,320.70                                            $    268,740.00
           Invoice   05/18/2017   21913   statement    $                 7,249.84                         $    (56,100.00)   $    219,889.84
           Invoice   05/19/2017   21970   statement    $                10,326.05                                            $    230,215.89
           Invoice   05/20/2017   22024   statement    $                 4,659.32                                            $    234,875.21
           Invoice   05/21/2017   22073   statement    $                 3,529.44                                            $    238,404.65
                                                                                    $         55,024.99                      $    238,404.65
           Invoice   05/22/2017   22129   statement    $                17,228.67                         $    (15,000.00)   $    240,633.32
           Invoice   05/23/2017   22189   statement    $                11,794.23                                            $    252,427.55
           Invoice   05/24/2017   22259   statement    $                 6,733.46                         $     (6,794.36)   $    252,366.65
           Invoice   05/25/2017   22329   statement    $                 8,721.79                         $    (60,000.00)   $    201,088.44
           Invoice   05/26/2017   22394   statement    $                15,177.27                                            $    216,265.71
           Invoice   05/27/2017   22449   statement    $                 4,895.96                                            $    221,161.67
           Invoice   05/28/2017   22496   statement    $                 3,193.92                                            $    224,355.59
                                                                                    $         67,745.30                      $    224,355.59
           Invoice   05/29/2017   22540   statement    $                 4,649.46                                            $    229,005.05
           Invoice   05/30/2017   22590   statement    $                12,313.17                         $    (15,000.00)   $    226,318.22
           Invoice   05/31/2017   22656   statement    $                10,622.07                                            $    236,940.29
           Invoice   06/01/2017   22725   statement    $                 8,765.01                         $    (55,000.00)
                                                                                                                                                         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 210 of 227 PageID #:440




                                                                                                                             $    190,705.30
           Invoice   06/02/2017   22782   statement    $                18,379.12                                            $    209,084.42
           Invoice   06/03/2017   22844   statement    $                 7,516.41                                            $    216,600.83



                                                                                                                                               Page 7 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   06/04/2017   22893   statement    $                 3,190.66                                            $    219,791.49
                                                                                    $         65,435.90                      $    219,791.49
           Invoice   06/05/2017   22950   statement    $                10,354.47                         $    (20,000.00)   $    210,145.96
           Invoice   06/06/2017   23013   statement    $                 9,669.78                                            $    219,815.74
           Invoice   06/07/2017   23077   statement    $                 9,327.89                         $    (62,400.00)   $    166,743.63
           Invoice   06/08/2017   23136   statement    $                 6,230.62                                            $    172,974.25
           Invoice   06/09/2017   23197   statement    $                18,549.80                                            $    191,524.05
           Invoice   06/10/2017   23255   statement    $                 6,159.34                                            $    197,683.39
           Invoice   06/11/2017   23304   statement    $                 3,710.01                                            $    201,393.40
                                                                                    $         64,001.91                      $    201,393.40
           Invoice   06/12/2017   23363   statement    $                 8,828.78                         $    (15,000.00)   $    195,222.18
           Invoice   06/13/2017   23424   statement    $                 8,793.86                                            $    204,016.04
           Invoice   06/14/2017   23496   statement    $                 6,815.37                                            $    210,831.41
           Invoice   06/15/2017   23565   statement    $                 7,047.11                                            $    217,878.52
           Invoice   06/16/2017   23625   statement    $                19,564.19                         $    (50,000.00)   $    187,442.71
           Invoice   06/17/2017   23686   statement    $                 5,064.91                                            $    192,507.62
           Invoice   06/18/2017   23737   statement    $                 2,969.64                                            $    195,477.26
                                                                                    $         59,083.86                      $    195,477.26
           Invoice   06/19/2017   23792   statement    $                 5,414.27                                            $    200,891.53
           Invoice   06/20/2017   23861   statement    $                12,503.86                         $    (21,500.00)   $    191,895.39
           Invoice   06/21/2017   23927   statement    $                 5,592.57                                            $    197,487.96
           Invoice   06/22/2017   23998   statement    $                 8,646.41                         $    (57,200.00)   $    148,934.37
           Invoice   06/23/2017   24063   statement    $                18,717.47                                            $    167,651.84
           Invoice   06/24/2017   24125   statement    $                 4,683.03                                            $    172,334.87
           Invoice   06/25/2017   24175   statement    $                 4,699.98                                            $    177,034.85
                                                                                    $         60,257.59                      $    177,034.85
           Invoice   06/26/2017   24228   statement    $                 5,056.88                         $    (15,000.00)   $    167,091.73
           Invoice   06/27/2017   24302   statement    $                 8,058.20                                            $    175,149.93
           Invoice   06/28/2017   24373   statement    $                10,079.09                                            $    185,229.02
           Invoice   06/29/2017   24445   statement    $                12,756.02                                            $    197,985.04
           Invoice   06/30/2017   24513   statement    $                24,584.54                         $    (41,050.00)   $    181,519.58
           Invoice   07/01/2017   24569   statement    $                 4,465.96                                            $    185,985.54
           Invoice   07/02/2017   24621   statement    $                 3,253.74                                            $    189,239.28
                                                                                    $         68,254.43                      $    189,239.28
           Invoice   07/03/2017   24666   statement    $                 5,176.31                         $    (15,000.00)   $    179,415.59
           Invoice   07/04/2017   24717   statement    $                 4,609.37                                            $    184,024.96
           Invoice   07/05/2017   24773   statement    $                 4,782.13                                            $    188,807.09
           Invoice   07/06/2017   24840   statement    $                 5,627.28                         $    (55,000.00)   $    139,434.37
           Invoice   07/07/2017   24909   statement    $                25,104.95                                            $    164,539.32
           Invoice   07/08/2017   24967   statement    $                 5,067.45
                                                                                                                                                         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 211 of 227 PageID #:441




                                                                                                                             $    169,606.77
           Invoice   07/09/2017   25017   statement    $                 3,216.28                         $    (17,500.00)   $    155,323.05
                                                                                    $         53,583.77                      $    155,323.05



                                                                                                                                               Page 8 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   07/10/2017   25077   statement    $                 8,797.08                         $    (15,089.37)   $    149,030.76
           Invoice   07/11/2017   25144   statement    $                10,468.90                                            $    159,499.66
           Invoice   07/12/2017   25212   statement    $                 6,066.49                                            $    165,566.15
           Invoice   07/13/2017   25277   statement    $                 9,910.13                         $    (45,000.00)   $    130,476.28
           Invoice   07/14/2017   25936   statement    $                 3,389.14                         $     (2,800.00)   $    131,065.42
           Invoice   07/15/2017   25769   statement    $                 5,683.50                                            $    136,748.92
           Invoice   07/16/2017   25817   statement    $                 2,626.97                                            $    139,375.89
                                                                                    $         46,942.21                      $    139,375.89
           Invoice   07/17/2017   25343   statement    $                 4,970.10                                            $    144,345.99
           Invoice   07/18/2017   25412   statement    $                12,461.58                                            $    156,807.57
           Invoice   07/19/2017   25480   statement    $                 8,159.89                         $     (1,000.00)   $    163,967.46
           Invoice   07/20/2017   25549   statement    $                 1,486.75                                            $    165,454.21
           Invoice   07/21/2017   25613   statement    $                 5,619.19                                            $    171,073.40
           Invoice   07/22/2017   25671   statement    $                 2,398.21                                            $    173,471.61
           Invoice   07/23/2017   25719   statement    $                 2,321.39                                            $    175,793.00
                                                                                    $         37,417.11                      $    175,793.00
           Invoice   07/24/2017   25873   statement    $                18,245.58                                            $    194,038.58
           Invoice   07/25/2017   26003   statement    $                14,507.94                                            $    208,546.52
           Invoice   07/26/2017   26068   statement    $                 3,739.57                         $    (43,990.00)   $    168,296.09
           Invoice   07/28/2017   26200   statement    $                 9,096.84                                            $    177,392.93
           Invoice   07/29/2017   26261   statement    $                 4,195.85                                            $    181,588.78
           Invoice   07/30/2017   26310   statement    $                 4,546.89                                            $    186,135.67
                                                                                    $         54,332.67                      $    186,135.67
           Invoice   07/31/2017   26366   statement    $                10,012.48                         $    (15,000.00)   $    181,148.15
           Invoice   08/01/2017   26436   statement    $                15,330.59                                            $    196,478.74
           Invoice   08/02/2017   26503   statement    $                 2,766.51                                            $    199,245.25
           Invoice   08/03/2017   26571   statement    $                 7,375.80                                            $    206,621.05
           Invoice   08/04/2017   26639   statement    $                14,909.56                         $    (35,000.00)   $    186,530.61
           Invoice   08/05/2017   26700   statement    $                 5,680.81                                            $    192,211.42
           Invoice   08/06/2017   26751   statement    $                 7,501.11                                            $    199,712.53
                                                                                    $         63,576.86                      $    199,712.53
           Invoice   08/07/2017   26809   statement    $                 2,090.37                         $    (15,000.00)   $    186,802.90
           Invoice   08/11/2017   27074   statement    $                19,755.69                         $    (35,000.00)   $    171,558.59
           Invoice   08/12/2017   27136   statement    $                 4,929.05                                            $    176,487.64
           Invoice   08/13/2017   27186   statement    $                 3,633.78                                            $    180,121.42
                                                                                    $         30,408.89                      $    180,121.42
           Invoice   08/14/2017   27239   statement    $                11,147.03                         $    (31,737.42)   $    159,531.03
           Invoice   08/15/2017   27305   statement    $                10,266.41                                            $    169,797.44
           Invoice   08/16/2017   27375   statement    $                 2,219.45                                            $    172,016.89
           Invoice   08/18/2017   27523   statement    $                18,076.61                         $    (50,000.00)
                                                                                                                                                         Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 212 of 227 PageID #:442




                                                                                                                             $    140,093.50
           Invoice   08/19/2017   27585   statement    $                 2,661.38                                            $    142,754.88
           Invoice   08/20/2017   27634   statement    $                 3,141.75                                            $    145,896.63



                                                                                                                                               Page 9 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
                                                                                    $         47,512.63                      $    145,896.63
           Invoice   08/21/2017   27689   statement    $                10,764.63                         $    (20,920.93)   $    135,740.33
           Invoice   08/22/2017   27758   statement    $                11,282.77                                            $    147,023.10
           Invoice   08/23/2017   27823   statement    $                 6,848.61                                            $    153,871.71
           Invoice   08/24/2017   27895   statement    $                 8,172.28                                            $    162,043.99
           Invoice   08/25/2017   27958   statement    $                15,977.14                         $    (51,850.00)   $    126,171.13
           Invoice   08/26/2017   28021   statement    $                 5,857.16                                            $    132,028.29
           Invoice   08/27/2017   28071   statement    $                 6,834.31                                            $    138,862.60
                                                                                    $         65,736.90                      $    138,862.60
           Invoice   08/28/2017   28130   statement    $                 7,841.38                         $    (22,341.65)   $    124,362.33
           Invoice   08/29/2017   28202   statement    $                 7,806.79                                            $    132,169.12
           Invoice   08/30/2017   28275   statement    $                10,664.04                                            $    142,833.16
           Invoice   08/31/2017   28353   statement    $                 5,002.26                                            $    147,835.42
           Invoice   09/01/2017   28425   statement    $                15,566.63                         $       (640.10)   $    162,761.95
           Invoice   09/02/2017   28488   statement    $                 6,793.07                                            $    169,555.02
           Invoice   09/03/2017   28539   statement    $                 2,564.88                                            $    172,119.90
                                                                                    $         56,239.05                      $    172,119.90
           Invoice   09/04/2017   28587   statement    $                 1,712.19                                            $    173,832.09
           Invoice   09/05/2017   28647   statement    $                10,669.95                         $    (62,000.00)   $    122,502.04
           Invoice   09/06/2017   28719   statement    $                 9,998.23                         $    (14,000.00)   $    118,500.27
           Invoice   09/07/2017   28791   statement    $                 9,682.68                                            $    128,182.95
           Invoice   09/08/2017   28869   statement    $                17,525.84                         $    (50,000.00)   $     95,708.79
           Invoice   09/09/2017   28938   statement    $                 6,486.42                                            $    102,195.21
           Invoice   09/10/2017   28993   statement    $                 4,799.68                                            $    106,994.89
                                                                                    $         60,874.99                      $    106,994.89
           Invoice   09/11/2017   29054   statement    $                10,162.78                         $     (7,000.00)   $    110,157.67
           Invoice   09/12/2017   29120   statement    $                 5,499.63                                            $    115,657.30
           Invoice   09/13/2017   29189   statement    $                12,014.41                                            $    127,671.71
           Invoice   09/14/2017   29261   statement    $                 7,686.14                         $     (4,000.00)   $    131,357.85
           Invoice   09/15/2017   29338   statement    $                20,593.86                         $    (60,000.00)   $     91,951.71
           Invoice   09/16/2017   29407   statement    $                 6,070.33                                            $     98,022.04
           Invoice   09/17/2017   29464   statement    $                 5,477.86                                            $    103,499.90
                                                                                    $         67,505.01                      $    103,499.90
           Invoice   09/18/2017   29529   statement    $                 7,856.69                                            $    111,356.59
           Invoice   09/19/2017   29604   statement    $                10,841.44                                            $    122,198.03
           Invoice   09/20/2017   29678   statement    $                10,001.34                         $     (1,200.00)   $    130,999.37
           Invoice   09/21/2017   29756   statement    $                 8,000.70                         $     (1,200.00)   $    137,800.07
           Invoice   09/22/2017   29834   statement    $                 8,874.69                         $    (52,000.00)   $     94,674.76
           Invoice   09/23/2017   29903   statement    $                 5,119.83                                            $     99,794.59
           Invoice   09/24/2017   29961   statement    $                 2,403.71
                                                                                                                                                          Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 213 of 227 PageID #:443




                                                                                                                             $    102,198.30
                                                                                    $         53,098.40                      $    102,198.30
           Invoice   09/25/2017   30025   statement    $                22,647.51                         $     (5,000.00)   $    119,845.81



                                                                                                                                               Page 10 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   09/26/2017   30099   statement    $                 8,994.86                                            $    128,840.67
           Invoice   09/27/2017   30180   statement    $                 8,122.06                                            $    136,962.73
           Invoice   09/28/2017   30255   statement    $                 7,013.25                                            $    143,975.98
           Invoice   09/29/2017   30331   statement    $                22,709.98                         $    (52,920.00)   $    113,765.96
           Invoice   09/30/2017   30399   statement    $                 5,201.43                                            $    118,967.39
           Invoice   10/01/2017   30452   statement    $                 5,283.36                                            $    124,250.75
                                                                                    $         79,972.45                      $    124,250.75
           Invoice   10/02/2017   30512   statement    $                10,831.18                                            $    135,081.93
           Invoice   10/03/2017   30588   statement    $                 6,599.85                         $    (12,000.00)   $    129,681.78
           Invoice   10/04/2017   30666   statement    $                 9,504.37                                            $    139,186.15
           Invoice   10/05/2017   30745   statement    $                 6,967.34                                            $    146,153.49
           Invoice   10/06/2017   30818   statement    $                18,411.50                         $    (53,700.00)   $    110,864.99
           Invoice   10/07/2017   30892   statement    $                 5,766.93                                            $    116,631.92
           Invoice   10/08/2017   30952   statement    $                 3,566.50                                            $    120,198.42
                                                                                    $         61,647.67                      $    120,198.42
           Invoice   10/09/2017   31018   statement    $                 9,631.58                                            $    129,830.00
           Invoice   10/10/2017   31096   statement    $                11,884.51                                            $    141,714.51
           Invoice   10/11/2017   31171   statement    $                10,125.07                                            $    151,839.58
           Invoice   10/12/2017   31247   statement    $                 9,044.78                                            $    160,884.36
           Invoice   10/13/2017   31325   statement    $                18,627.97                         $    (45,000.00)   $    134,512.33
           Invoice   10/14/2017   31392   statement    $                 8,576.56                                            $    143,088.89
           Invoice   10/15/2017   31447   statement    $                 4,699.70                                            $    147,788.59
                                                                                    $         72,590.17                      $    147,788.59
           Invoice   10/16/2017   31507   statement    $                 6,158.46                                            $    153,947.05
           Invoice   10/17/2017   31577   statement    $                 9,586.76                         $     (6,000.00)   $    157,533.81
           Invoice   10/18/2017   31652   statement    $                 7,657.49                         $     (9,982.46)   $    155,208.84
           Invoice   10/19/2017   31730   statement    $                 7,424.87                         $       (950.00)   $    161,683.71
           Invoice   10/20/2017   31806   statement    $                24,170.15                         $    (45,000.00)   $    140,853.86
           Invoice   10/21/2017   31877   statement    $                 4,643.93                                            $    145,497.79
           Invoice   10/22/2017   31937   statement    $                 3,019.14                                            $    148,516.93
                                                                                    $         62,660.80                      $    148,516.93
           Invoice   10/23/2017   32004   statement    $                 7,757.57                                            $    156,274.50
           Invoice   10/24/2017   32080   statement    $                11,795.11                         $    (10,000.00)   $    158,069.61
           Invoice   10/25/2017   32157   statement    $                12,832.53                         $     (4,000.00)   $    166,902.14
           Invoice   10/26/2017   32268   statement    $                 8,491.58                                            $    175,393.72
           Invoice   10/27/2017   32348   statement    $                31,338.32                         $    (50,000.00)   $    156,732.04
           Invoice   10/28/2017   32418   statement    $                 6,411.68                                            $    163,143.72
           Invoice   10/29/2017   32475   statement    $                 6,086.20                                            $    169,229.92
                                                                                    $         84,712.99                      $    169,229.92
           Invoice   10/30/2017   32535   statement    $                24,920.04
                                                                                                                                                          Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 214 of 227 PageID #:444




                                                                                                                             $    194,149.96
           Invoice   10/31/2017   32613   statement    $                11,317.47                         $    (31,407.58)   $    174,059.85
           Invoice   11/01/2017   32688   statement    $                13,696.63                         $     (1,958.05)   $    185,798.43



                                                                                                                                               Page 11 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   11/02/2017   32762   statement    $                 6,401.48                                            $    192,199.91
           Invoice   11/03/2017   32842   statement    $                23,649.70                         $    (50,000.00)   $    165,849.61
           Invoice   11/04/2017   32915   statement    $                10,396.56                                            $    176,246.17
           Invoice   11/05/2017   32974   statement    $                 4,606.60                                            $    180,852.77
                                                                                    $         94,988.48                      $    180,852.77
           Invoice   11/06/2017   33043   statement    $                 7,154.32                                            $    188,007.09
           Invoice   11/07/2017   33121   statement    $                15,124.21                         $    (20,000.00)   $    183,131.30
           Invoice   11/08/2017   33202   statement    $                 8,376.19                                            $    191,507.49
           Invoice   11/09/2017   33281   statement    $                 7,912.63                         $     (8,600.00)   $    190,820.12
           Invoice   11/10/2017   33359   statement    $                24,796.51                         $    (45,000.00)   $    170,616.63
           Invoice   11/11/2017   33432   statement    $                 6,059.22                                            $    176,675.85
           Invoice   11/12/2017   33494   statement    $                 4,191.31                                            $    180,867.16
                                                                                    $         73,614.39                      $    180,867.16
           Invoice   11/13/2017   33559   statement    $                 7,394.04                                            $    188,261.20
           Invoice   11/14/2017   33637   statement    $                14,343.65                         $    (20,000.00)   $    182,604.85
           Invoice   11/15/2017   33693   statement    $                 7,300.75                         $    (10,000.00)   $    179,905.60
           Invoice   11/16/2017   33772   statement    $                 9,982.00                                            $    189,887.60
           Invoice   11/17/2017   33852   statement    $                22,339.71                         $    (50,000.00)   $    162,227.31
           Invoice   11/18/2017   33930   statement    $                 5,257.78                                            $    167,485.09
           Invoice   11/19/2017   33998   statement    $                 4,652.65                                            $    172,137.74
                                                                                    $         71,270.58                      $    172,137.74
           Invoice   11/20/2017   34066   statement    $                 8,390.14                                            $    180,527.88
           Invoice   11/21/2017   34144   statement    $                 5,200.36                         $    (10,000.00)   $    175,728.24
           Invoice   11/22/2017   34225   statement    $                 7,708.14                                            $    183,436.38
           Invoice   11/23/2017   34297   statement    $                 4,281.74                                            $    187,718.12
           Invoice   11/24/2017   34361   statement    $                19,509.81                         $    (50,000.00)   $    157,227.93
           Invoice   11/25/2017   34416   statement    $                 2,864.95                                            $    160,092.88
           Invoice   11/26/2017   34472   statement    $                 3,448.71                                            $    163,541.59
                                                                                    $         51,403.85                      $    163,541.59
           Invoice   11/27/2017   34542   statement    $                12,370.62                                            $    175,912.21
           Invoice   11/28/2017   34623   statement    $                12,630.87                                            $    188,543.08
           Invoice   11/29/2017   34707   statement    $                 9,421.99                                            $    197,965.07
           Invoice   11/30/2017   34790   statement    $                 8,532.03                                            $    206,497.10
           Invoice   12/01/2017   34872   statement    $                15,733.86                         $    (40,000.00)   $    182,230.96
           Invoice   12/02/2017   34948   statement    $                 7,478.04                                            $    189,709.00
           Invoice   12/03/2017   35011   statement    $                 5,415.38                                            $    195,124.38
                                                                                    $         71,582.79                      $    195,124.38
           Invoice   12/04/2017   35079   statement    $                 6,918.39                                            $    202,042.77
           Invoice   12/05/2017   35158   statement    $                11,446.23                         $    (12,000.00)   $    201,489.00
           Invoice   12/06/2017   35243   statement    $                 8,531.41
                                                                                                                                                          Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 215 of 227 PageID #:445




                                                                                                                             $    210,020.41
           Invoice   12/07/2017   35328   statement    $                 9,680.69                                            $    219,701.10
           Invoice   12/08/2017   35417   statement    $                19,403.60                         $    (47,500.00)   $    191,604.70



                                                                                                                                               Page 12 of 14
3:07 PM                                               COMPASS PAYMENT SERVICES LLC
01/16/18
                                                           Customer QuickReport
                                                      September 1, 2016 through January 16, 2018
             Type      Date        Num      Memo                Debit                   Weekly Total          Payment            Balance
           Invoice   12/09/2017   35495   statement    $                 5,941.06                                            $    197,545.76
           Invoice   12/10/2017   35567   statement    $                 2,192.63                                            $    199,738.39
                                                                                    $         64,114.01                      $    199,738.39
           Invoice   12/11/2017   35637   statement    $                 8,169.93                                            $    207,908.32
           Invoice   12/12/2017   35719   statement    $                11,007.62                         $    (10,000.00)   $    208,915.94
           Invoice   12/13/2017   35806   statement    $                 8,672.91                                            $    217,588.85
           Invoice   12/14/2017   35896   statement    $                10,704.78                         $    (57,100.00)   $    171,193.63
           Invoice   12/15/2017   35985   statement    $                23,741.38                                            $    194,935.01
           Invoice   12/16/2017   36059   statement    $                 4,943.08                                            $    199,878.09
           Invoice   12/17/2017   36132   statement    $                 3,000.63                                            $    202,878.72
                                                                                    $         70,240.33                      $    202,878.72
           Invoice   12/18/2017   36206   statement    $                10,712.48                                            $    213,591.20
           Invoice   12/19/2017   36286   statement    $                 7,325.25                                            $    220,916.45
           Invoice   12/20/2017   36373   statement    $                 7,198.81                         $    (15,000.00)   $    213,115.26
           Invoice   12/21/2017   36464   statement    $                 7,333.94                                            $    220,449.20
           Invoice   12/22/2017   36547   statement    $                16,264.59                         $    (48,692.05)   $    188,021.74
           Invoice   12/23/2017   36622   statement    $                 4,352.55                                            $    192,374.29
           Invoice   12/24/2017   36682   statement    $                  518.78                                             $    192,893.07
                                                                                    $         53,706.40                      $    192,893.07
           Invoice   12/25/2017   36728   statement    $                 1,348.08                                            $    194,241.15
           Invoice   12/26/2017   36788   statement    $                 4,058.71                                            $    198,299.86
           Invoice   12/27/2017   36857   statement    $                 7,469.79                                            $    205,769.65
           Invoice   12/28/2017   36940   statement    $                 7,618.37                                            $    213,388.02
           Invoice   12/29/2017   37016   statement    $                15,987.96                         $    (40,000.00)   $    189,375.98
           Invoice   12/30/2017   37084   statement    $                 4,236.27                                            $    193,612.25
           Invoice   12/31/2017   37143   statement    $                 1,719.16                                            $    195,331.41
                                                                                    $         42,438.34                      $    195,331.41
           Invoice   01/01/2018   37190   statement    $                  988.29                                             $    196,319.70
           Invoice   01/02/2018   37243   statement    $                 6,419.27                                            $    202,738.97
           Invoice   01/03/2018   37318   statement    $                 9,600.62                         $     (3,000.00)   $    209,339.59
           Invoice   01/04/2018   37398   statement    $                 7,371.78                         $     (1,000.00)   $    215,711.37
           Invoice   01/05/2018   37475   statement    $                18,465.11                         $    (34,000.00)   $    200,176.48
           Invoice   01/06/2018   37551   statement    $                 7,697.44                                            $    207,873.92
           Invoice   01/07/2018   37617   statement    $                 4,498.83                                            $    212,372.75
                                                                                    $         55,041.34                      $    212,372.75
           Invoice   01/08/2018   37683   statement    $                 5,259.99                                            $    217,632.74
           Invoice   01/09/2018   37758   statement    $                 8,166.38                         $    (13,000.00)   $    212,799.12
           Invoice   01/10/2018   37839   statement    $                 8,902.92                         $     (3,100.00)   $    218,602.04
           Invoice   01/11/2018   37929   statement    $                 9,550.05                         $     (1,000.00)   $    227,152.09
           Invoice   01/12/2018   38012   statement    $                 7,047.74                         $    (40,000.00)
                                                                                                                                                          Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 216 of 227 PageID #:446




                                                                                                                             $    194,199.83
           Invoice   01/13/2018   38089   statement    $                17,070.58                                            $    211,270.41
           Invoice   01/14/2018   38138                $                 3,082.36                                            $    214,352.77



                                                                                                                                               Page 13 of 14
3:07 PM                                          COMPASS PAYMENT SERVICES LLC
01/16/18
                                                       Customer QuickReport
                                                 September 1, 2016 through January 16, 2018
             Type      Date        Num    Memo              Debit                    Weekly Total                          Payment             Balance
                                                                                 $         59,080.02                                       $    214,352.77
           Invoice   01/15/2018   38139           $                   4,116.56                                                             $    218,469.33
                                                                                 $      3,965,049.15
                                                  Monday 01/15/2018              $          4,116.56
                                                  Total Sales                    $      3,969,165.71   Total Payments   $ (3,750,696.38)   $    218,469.33

                                                  Average Weekly Sales           $         57,464.48
                                                                                                                                                                        Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 217 of 227 PageID #:447




                                                                                                                                                             Page 14 of 14
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 218 of 227 PageID #:448




                            EXHIBIT​ D
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 219 of 227 PageID #:449
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 220 of 227 PageID #:450
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 221 of 227 PageID #:451
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 222 of 227 PageID #:452
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 223 of 227 PageID #:453
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 224 of 227 PageID #:454
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 225 of 227 PageID #:455
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 226 of 227 PageID #:456
Case: 1:20-cv-06233 Document #: 4 Filed: 10/20/20 Page 227 of 227 PageID #:457
